Exhibit 10.1

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

AUTONATION, INC.,

as Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as Lender,

and

BANK OF AMERICA, N.A.,

as Syndication Agent and as Lender,

and

MIZUHO CORPORATE BANK, LTD., SUNTRUST BANK, THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., TOYOTA MOTOR CREDIT CORPORATION and WELLS FARGO SECURITIES, LLC,

as Documentation Agents and as Lenders,

and

THE LENDERS PARTY HERETO FROM TIME TO TIME

December 3, 2014

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
SUNTRUST ROBINSON HUMPHREY, INC. and WELLS FARGO SECURITIES, LLC

Co-Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

1.1

 

Definitions

     1   

1.2

 

Rules of Interpretation

     27   

1.3

 

Accounting for Permitted Acquisitions

     28   

1.4

 

Accounting for Derivatives

     28   

1.5

 

Accounting and Financial Determinations

     29    ARTICLE II    The Loans   

2.1

 

[Reserved]

     29   

2.2

 

[Reserved]

     29   

2.3

 

[Reserved]

     29   

2.4

 

Revolving Credit Commitments

     29   

2.5

 

Competitive Bid Loans

     32   

2.6

 

Payment of Interest

     36   

2.7

 

Payment of Principal

     37   

2.8

 

Non-Conforming Payments

     37   

2.9

 

Pro Rata Payments

     38   

2.10

 

Reductions and Prepayment

     38   

2.11

 

Decrease in Amounts

     39   

2.12

 

Conversions and Elections of Subsequent Interest Periods

     39   

2.13

 

Fees

     40   

2.14

 

Deficiency Advances; Failure to Purchase Participations

     40   

2.15

 

Intraday Funding

     40   

2.16

 

Use of Proceeds

     41   

2.17

 

[Reserved]

     41   

2.18

 

Increased Amounts

     41   

2.19

 

Extension of Termination Date

     45    ARTICLE III    Letters of Credit   

3.1

 

Letters of Credit

     47   

3.2

 

Reimbursement and Participations

     47   

3.3

 

Governmental Action

     50   

 

ii



--------------------------------------------------------------------------------

         Page  

3.4

 

Letter of Credit Fee

     51   

3.5

 

Administrative Fees

     51    ARTICLE IV    Change in Circumstances   

4.1

 

Increased Cost and Reduced Return

     51   

4.2

 

Market Disruption; Limitation on Types of Loans

     54   

4.3

 

Illegality

     54   

4.4

 

Treatment of Affected Loans

     55   

4.5

 

Compensation

     55   

4.6

 

Taxes

     56   

4.7

 

Replacement Lenders

     61   

4.8

 

Defaulting Revolving Lenders

     61    ARTICLE V    Conditions to Making Loans and Issuing Letters of Credit
  

5.1

 

Conditions to Effectiveness and the Initial Advance

     64   

5.2

 

Conditions of Loans

     65   

5.3

 

Supplements to Schedules

     66    ARTICLE VI    Representations and Warranties   

6.1

 

Representations and Warranties

     66    ARTICLE VII    Affirmative Covenants   

7.1

 

Financial Reports, Etc.

     72   

7.2

 

Maintain Properties

     74   

7.3

 

Existence, Qualification, Etc.

     74   

7.4

 

Regulations and Taxes

     75   

7.5

 

Insurance

     75   

7.6

 

True Books

     75   

7.7

 

Right of Inspection

     75   

7.8

 

Observe all Laws

     75   

7.9

 

Governmental Licenses

     75   

7.10

 

Covenants Extending to Subsidiaries

     75   

7.11

 

Officer’s Knowledge of Default

     76   

7.12

 

Suits or Other Proceedings

     76   

7.13

 

Notice of Discharge of Hazardous Material or Environmental Complaint

     76   

7.14

 

Environmental Compliance

     76   

 

iii



--------------------------------------------------------------------------------

         Page  

7.15

 

[Reserved]

     76   

7.16

 

Continued Operations

     76   

7.17

 

Use of Proceeds

     76   

7.18

 

New Subsidiaries

     77   

7.19

 

Good Standings

     77    ARTICLE VIII    Negative Covenants   

8.1

 

Financial Covenants

     77   

8.2

 

Indebtedness

     77   

8.3

 

Liens

     78   

8.4

 

Merger, Consolidation or Fundamental Changes

     80   

8.5

 

Transactions with Affiliates

     80   

8.6

 

[Reserved]

     81   

8.7

 

Fiscal Year

     81   

8.8

 

Change in Control

     81   

8.9

 

Limitations on Upstreaming

     81   

8.10

 

Subsidiary Guaranties

     82   

8.11

 

Manufacturer Consents

     82   

8.12

 

Use of Proceeds

     82    ARTICLE IX    Events of Default and Acceleration   

9.1

 

Events of Default

     82   

9.2

 

Administrative Agent to Act

     85   

9.3

 

Cumulative Rights

     85   

9.4

 

No Waiver

     85   

9.5

 

Allocation of Proceeds

     86    ARTICLE X    The Administrative Agent   

10.1

 

Appointment

     86   

10.2

 

Delegation of Duties

     87   

10.3

 

Exculpatory Provisions

     87   

10.4

 

Reliance by Administrative Agent

     87   

10.5

 

Notice of Default

     88   

10.6

 

Non-Reliance on Agents and Other Lenders

     88   

10.7

 

Indemnification

     88   

10.8

 

Agent in its Individual Capacity

     89   

10.9

 

Successor Administrative Agent

     89   

10.10

 

Other Agents, Etc.

     90   

 

iv



--------------------------------------------------------------------------------

         Page   ARTICLE XI    Miscellaneous   

11.1

 

Assignments and Participations

     90   

11.2

 

Notices

     93   

11.3

 

Right of Set-off; Adjustments

     95   

11.4

 

Survival

     96   

11.5

 

Expenses

     96   

11.6

 

Amendments and Waivers

     96   

11.7

 

Counterparts; Facsimile Signatures

     98   

11.8

 

Termination

     98   

11.9

 

Indemnification; Limitation of Liability

     99   

11.10

 

Severability

     100   

11.11

 

Entire Agreement

     100   

11.12

 

Agreement Controls

     100   

11.13

 

Usury Savings Clause

     100   

11.14

 

Governing Law; Waiver of Jury Trial

     101   

11.15

 

Confidentiality

     102   

11.16

 

Releases of Facility Guarantees

     103   

11.17

 

MANUFACTURER CONSENTS

     103   

11.18

 

USA Patriot Act Notice

     103   

11.19

 

Effect of Amendment and Restatement

     104   

 

EXHIBIT A    Revolving Credit Commitments EXHIBIT B    Form of Assignment and
Assumption EXHIBIT C    Notice of Appointment (or Revocation) of Authorized
Representative EXHIBIT D    Form of Borrowing Notice EXHIBIT E    Compliance
Certificate EXHIBIT F    Form of Interest Rate Selection Notice EXHIBIT G   
Form of Competitive Bid Quote Request EXHIBIT H    Form of Competitive Bid Quote
EXHIBIT I    [Intentionally Omitted] EXHIBIT J    Form of Facility Guaranty
EXHIBIT K    Form of Commitment Increase Agreement EXHIBIT L    Form of Added
Lender Agreement EXHIBIT M    Form of U.S. Tax Compliance Certificate EXHIBIT N
   Guaranty Acknowledgement

 

v



--------------------------------------------------------------------------------

Schedule 1.1(a)    Closing Date Existing Issuing Banks and Closing Date Existing
Letters of Credit Schedule 1.1(b)    Manufacturer Consents Schedule 1.1(c)   
Existing Vehicle Lenders Schedule 6.1(c)    Subsidiaries and Investments in
Other Persons Schedule 6.1(g)    Litigation Schedule 6.1(k)    Consenting
Manufacturers Schedule 6.1(l)    ERISA Schedule 6.1(n)    Environmental Issues
Schedule 8.3    Existing Liens Schedule 8.9    Limitations on Upstreaming

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 3, 2014 (the
“Agreement”), is made by and among:

AUTONATION, INC., a Delaware corporation (the “Borrower”); and

JPMORGAN CHASE BANK, N.A., a national banking association organized and existing
under the laws of the United States of America (“JPMorgan Chase Bank”), each
other lender signatory hereto on the Closing Date, each Person which may
hereafter execute and deliver an Assignment and Assumption with respect to this
Agreement pursuant to Section 11.1 and each Person which hereafter becomes an
Added Lender pursuant to Section 2.18 (hereinafter JPMorgan Chase Bank and such
other lenders and Added Lenders may be referred to individually as a “Lender” or
collectively as the “Lenders”); and

JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”);

W I T N E S S E T H:

WHEREAS, the Borrower is party to the Existing Credit Agreement;

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in order to increase the Revolving Credit Commitments to an
aggregate amount of $1,800,000,000, with a sublimit of $200,000,000 for the
issuance of standby letters of credit, to refinance the Term Loans (as defined
below) with the proceeds of a Revolving Credit Loan, and to make certain other
amendments; and

WHEREAS, the Lenders that are signatories hereto have agreed to amend the
Existing Credit Agreement in such respects and to restate the Existing Credit
Agreement as so amended and restated as provided in this Agreement (and, in that
connection, certain lenders not currently party to the Existing Credit Agreement
shall become a party as lenders hereunder), effective upon the satisfaction of
certain conditions precedent set forth in Article V;

NOW, THEREFORE, the Borrower, the Lenders party hereto and the Administrative
Agent hereby agree that on the Closing Date (as defined below) the Existing
Credit Agreement shall be amended and restated as follows:

ARTICLE I

Definitions

1.1 Definitions. For the purposes of this Agreement, in addition to the
definitions set forth above, the following terms shall have the respective
meanings set forth below:



--------------------------------------------------------------------------------

“Absolute Rate” has the meaning assigned to such term in Section 2.5(c)(ii)(C)
hereof.

“Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it is
exercised by the holder thereof), whether by purchase of such equity interest or
upon exercise of an option or warrant for, or conversion of securities into,
such equity interest, or (ii) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.

“Acquisition Adjustments” means with respect to any Permitted Acquisition the
adjustments provided for in Section 1.3.

“Added Lender” means the Added Revolving Credit Lender or the Added Term Lender,
as applicable.

“Added Revolving Credit Commitments” has the meaning assigned to such term in
Section 2.18 hereof.

“Added Revolving Credit Lender” has the meaning assigned to such term in
Section 2.18 hereof.

“Added Term Lender” has the meaning assigned to such term in Section 2.18
hereof.

“Added Term Loan” has the meaning assigned to such term in Section 2.18 hereof.

“Adjusted Consolidated EBITDA” means Consolidated EBITDA minus any Consolidated
Interest Expense related to Vehicle Secured Indebtedness.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Advance” means a borrowing under (i) the Revolving Credit Facility, consisting
of the aggregate principal amount of a Base Rate Loan or a Eurodollar Loan, as
the case may be, or (ii) the Competitive Bid Facility consisting of a
Competitive Bid Loan.

“Affiliate” means, with respect to any Person, any other Person (i) which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with such Person; (ii) which
beneficially owns or holds 10% or more of any class of the outstanding Voting
Securities of such Person; or (iii) 10% or more of any class of the outstanding
Voting Securities of which is beneficially owned or held by such Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting stock, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
JPMorgan Chase Bank in its capacity as the Administrative Agent, J.P. Morgan
Securities LLC), and the officers, directors, employees and attorneys-in-fact of
such Persons and Affiliates.

“Agents” means the collective reference to the Administrative Agent and the
Syndication Agent and Documentation Agents referred to on the cover page hereof.

“Agreement” has the meaning assigned to such term in the preamble hereto, as
amended, restated, supplemented or otherwise modified from time to time.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the amount of such Lender’s Revolving Credit Commitment then in effect
or, if the Revolving Credit Commitments have been terminated, the amount of such
Lender’s Outstanding Revolving Credit Obligations then in effect.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Base Rate Margin” means that number of basis points per annum set
forth in the Pricing Grid under the heading “Applicable Base Rate Margin”.

“Applicable Commitment Fee” for each Revolving Credit Lender means (a) that
number of basis points per annum set forth on the Pricing Grid under the heading
“Applicable Commitment Fee”, multiplied by (b) such Lender’s Available Revolving
Credit Commitment.

“Applicable Eurodollar Margin” means that number of basis points per annum set
forth on the Pricing Grid under the heading “Applicable Eurodollar Margin”.

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
office of such Lender (or an Affiliate of such Lender) as such Lender may from
time to time specify to the Administrative Agent and the Borrower by written
notice in accordance with the terms hereof as the office by which its Loans of
such Type are to be made and maintained.

“Applicable Margin” means the Applicable Base Rate Margin or Applicable
Eurodollar Margin, as applicable.

“Applications and Agreements for Letters of Credit” means, collectively, the
applications for Letters of Credit executed by the Borrower from time to time
and delivered to the applicable Issuing Bank to support the issuance of Letters
of Credit.

 

3



--------------------------------------------------------------------------------

“Arrangers” means the collective reference to J.P. Morgan Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, SunTrust Robinson Humphrey,
Inc. and Wells Fargo Securities, LLC.

“ASC” means Accounting Standards Codification.

“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit B (with blanks appropriately filled in)
delivered to the Administrative Agent in connection with an assignment of a
Lender’s interest under this Agreement pursuant to Section 11.1.

“Authorized Representative” means any of the Chairman, Vice Chairmen, President,
Executive Vice Presidents or Vice Presidents of the Borrower and, with respect
to financial matters, the Treasurer or Chief Financial Officer of the Borrower
or any other person expressly designated by the Board of Directors of the
Borrower (or the appropriate committee thereof) as an Authorized Representative
of the Borrower, as set forth from time to time in a certificate in the form
attached hereto as Exhibit C.

“Automobile Retailing Activities” means new and used vehicle retailing, renting,
leasing, financing, servicing, repairing and related or complementary
activities, including but not limited to the selling of finance and insurance
related products and other aftermarket parts and accessories.

“Available Revolving Commitment” means, as to any Revolving Credit Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Credit Commitment then in effect over (b) the sum of such Lender’s Revolving
Credit Loans then outstanding and such Lender’s Participation in the Letter of
Credit Outstandings.

“Base Rate” means the sum of:

(a) on any day, the greatest of (i) the sum of the Federal Funds Rate in effect
on such day plus one-half of one percent ( 1⁄2%), (ii) the Prime Rate in effect
on such day or (iii) the Interbank Offered Rate that would be calculated as of
such day (or, if such day is not a Business Day, as of the immediately preceding
Business Day) in respect of a proposed Eurodollar Loan with a one-month Interest
Period plus one percent (1.0%)

plus

(b) the Applicable Base Rate Margin.

“Base Rate Loan” means a Loan for which the rate of interest is determined by
reference to the Base Rate.

“Base Rate Refunding Loan” means a Base Rate Revolving Credit Loan made to
satisfy Reimbursement Obligations arising from a drawing under a Letter of
Credit.

“Board” means the Board of Governors of the Federal Reserve System (or any
successor body).

 

4



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrower’s Liabilities” has the meaning assigned to such term in each Facility
Guaranty; provided that, notwithstanding anything to the contrary contained in
any Loan Document, for purposes of determining any Guarantor Obligations (as
defined in each Facility Guaranty) of any Guarantor, the definition of
Borrower’s Liabilities shall not create any guarantee by any Guarantor of any
Excluded Swap Obligations of such Guarantor.

“Borrowing Notice” means the notice delivered by an Authorized Representative in
connection with an Advance under the Revolving Credit Facility, in the form
attached hereto as Exhibit D.

“Business Day” means (i) with respect to any Eurodollar Loan or any Competitive
Bid Loan at the Eurodollar Competitive Rate, any day which is a Business Day, as
described below, and on which the relevant international financial markets are
open for the transaction of business contemplated by this Agreement in New York
City and in the relevant interbank eurodollar market, and (ii) with respect to
any other Loan and for any other purposes hereof, any day which is not a
Saturday, Sunday or a day on which banks in the State of New York are authorized
or obligated by law, executive order or governmental decree to be closed.

“Capital Leases” means all leases which have been or should be capitalized in
accordance with GAAP (pursuant to FASB ASC Topic 840 “Leases”).

“Change in Control” means (i) if any Person or group of Persons acting in
concert, other than the Permitted Investors, shall own or control, directly or
indirectly, more than 35% of the outstanding securities (on a fully diluted
basis and taking into account any Voting Securities or contract rights
exercisable, exchangeable or convertible into equity securities) of the Borrower
having voting rights in the election of directors; or (ii) the replacement or
resignation (other than by reason of death, illness or incapacity), within any
two-year period, of a majority of the members of the Board of Directors of the
Borrower (the “Board of Directors”) or a change in the size of the Board of
Directors, within any two-year period, which results in members of the Board of
Directors who were in office at the beginning of such two-year period
constituting less than a majority of the members of the Board of Directors
(unless such replacement, resignation or change in size of the Board of
Directors shall have been effected or initiated by a majority of the members of
the Board of Directors in office at the beginning of such two-year period or
whose Board of Directors nomination or appointment were previously so approved).

“Closing Date” means the date as of which this Agreement is executed by the
Borrower, the Lenders and the Administrative Agent and on which the conditions
set forth in Section 5.1 have been satisfied or waived.

“Closing Date Existing Issuing Banks” means those financial institutions which
have issued the Closing Date Existing Letters of Credit, as described on
Schedule 1.1(a) attached hereto.

 

5



--------------------------------------------------------------------------------

“Closing Date Existing Letters of Credit” means those Letters of Credit issued
by the Closing Date Existing Issuing Banks, which are outstanding on the Closing
Date and which are described in Schedule 1.1(a) attached hereto.

“Code” means the Internal Revenue Code of 1986, as amended, any successor
provision or provisions and any regulations promulgated thereunder.

“Commitment” means, as to any Lender, the Revolving Credit Commitment of such
Lender.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Competitive Bid Borrowing” has the meaning assigned to such term in
Section 2.5(b) hereof.

“Competitive Bid Facility” means the facility described in Section 2.5 hereof
providing for Competitive Bid Loans to the Borrower.

“Competitive Bid Loans” means the Loans bearing interest at an Absolute Rate or
a Eurodollar Competitive Rate provided for in Section 2.5 hereof.

“Competitive Bid Quote” means an offer in accordance with Section 2.5 hereof by
a Revolving Credit Lender to make a Competitive Bid Loan with one single
specified interest rate.

“Competitive Bid Quote Request” has the meaning assigned to such term in
Section 2.5(b) hereof.

“Compliance Certificate” means a certificate in the form of Exhibit E furnished
to the Administrative Agent and Lenders by the Borrower pursuant to Section 7.1
hereof.

“Consenting Manufacturers” means the Manufacturers listed on Schedule 6.1(k).

“Consenting Party” has the meaning assigned to such term in Section 2.19(b)
hereof.

“Consolidated Capitalization Ratio” means the ratio of (a) the sum of
Consolidated Funded Indebtedness plus Vehicle Secured Indebtedness to (b) the
sum of Consolidated Total Capitalization plus Vehicle Secured Indebtedness.

“Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries
for any period of computation thereof during such period, the sum of, without
duplication, (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense during such period, plus (iii) taxes on income during such period, plus
(iv) amortization during such period, plus (v) depreciation during such period
(excluding depreciation on any Vehicles other than Vehicles used for operational
purposes), plus (vi) non-cash charges arising from share-based payments (as
defined in accordance with GAAP) to employees and directors, plus (vii) to the
extent reflected

 

6



--------------------------------------------------------------------------------

as a charge in the statement of Consolidated Net Income for such period, the
amortization or expense of all premiums, fees and expenses payable to the extent
related to Indebtedness and plus (viii) to the extent reflected as a charge in
the statement of Consolidated Net Income for such period, any non-cash
impairment charge or asset write-off of the Borrower and its Subsidiaries to the
extent reflected as a charge pursuant to FASB ASC Topic 350 “Intangibles —
Goodwill and Other” or FASB ASC Topic 360 “Property, Plant and Equipment” and
the amortization of intangibles or non-cash write-off of assets arising pursuant
to FASB ASC Topic 805 “Business Combinations” (or any revisions or successor
standards with respect to such FASB ASC Topics covering substantially the same
subject matter) minus (ix) any cash payments made during such period in respect
of items described in clause (viii) above subsequent to the fiscal quarter in
which the relevant non-cash charges were reflected as a charge in the statement
of Consolidated Net Income; the foregoing to be determined on a consolidated
basis in accordance with GAAP subject to the Acquisition Adjustments.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any period of computation
thereof, the gross interest expense of the Borrower and its Subsidiaries,
including without limitation (i) the amortization of debt discounts and (ii) the
portion of any liabilities incurred in connection with Capital Leases allocable
to interest expense, all determined on a consolidated basis in accordance with
GAAP, subject to the Acquisition Adjustments.

“Consolidated Leverage Ratio” means, as at the date of computation thereof, the
ratio of (a) Consolidated Funded Indebtedness (determined as at such date) to
(b) Adjusted Consolidated EBITDA (for the Four-Quarter Period ending on (or most
recently ended prior to) such date).

“Consolidated Net Income” means, for any period of computation thereof, the net
income from continuing operations of the Borrower and its Subsidiaries, but
excluding all extraordinary gains or losses, all as determined in accordance
with GAAP, subject to Acquisition Adjustments.

“Consolidated Shareholders’ Equity” means at any time as of which the amount
thereof is to be determined, the sum of the following in respect of the Borrower
and its Subsidiaries (determined on a consolidated basis and excluding
intercompany items among the Borrower and its Subsidiaries and the amount of any
foreign currency translation adjustment which is included in the equity section
of the consolidated balance sheet (whether positive or negative)): (i) the
amount of issued and outstanding share capital, plus (ii) the amount of
additional paid-in capital and retained income (or, in the case of a deficit,
minus the amount of such deficit), minus (iii) the absolute value of any
treasury stock and the absolute value of any stock subscription receivables,
plus (iv) to the extent deducted in calculating the foregoing amount, any
non-cash impairment charge or asset write-off of the Borrower and its
Subsidiaries pursuant to FASB ASC Topic 350 “Intangibles — Goodwill and Other”
or FASB ASC Topic 360 “Property, Plant and Equipment” and the amortization of
intangibles or non-cash write-off of assets arising pursuant to FASB ASC Topic
805 “Business Combinations” (or any revisions or successor standards with
respect to any such FASB ASC Topics covering substantially the same

 

7



--------------------------------------------------------------------------------

subject matter), in each case with respect to this clause (iv) to the extent
occurring after September 30, 2014 and only to the extent no cash payments have
been subsequently made in respect of such items, plus (v) $1,530,000,000; the
foregoing to be determined on a consolidated basis in accordance with GAAP.

“Consolidated Tangible Assets” means Consolidated Total Assets minus (i) all
current liabilities of the Borrower and its Subsidiaries reflected in the
consolidated balance sheet for the most recently ended fiscal quarter of the
Borrower for which a consolidated balance sheet of the Borrower and its
Subsidiaries is available (excluding any current liabilities for borrowed money
having a maturity of less than 12 months but by its terms being renewable or
extendible beyond 12 months from such date at the option of the Borrower) and
(ii) all goodwill, tradenames, trademarks, patents, unamortized debt discount
and expense and other like intangible assets of such Person and its Subsidiaries
reflected in such balance sheet, in each case calculated on a consolidated basis
in accordance with GAAP.

“Consolidated Total Assets” means the total assets of the Borrower and its
Subsidiaries, as determined as of the most recently ended fiscal quarter of the
Borrower for which a consolidated balance sheet of the Borrower and its
Subsidiaries is available, calculated on a consolidated basis in accordance with
GAAP.

“Consolidated Total Capitalization” means, as at any time as of which the amount
thereof is to be determined, the sum of Consolidated Funded Indebtedness plus
Consolidated Shareholders’ Equity.

“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to Section 2.12 hereof of a Loan of one Type as a Loan of the same Type
from one Interest Period to the next Interest Period.

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 2.12 of one Type of Loan into another Type of Loan.

“Declining Party” has the meaning assigned to such term in Section 2.19(b)
hereof.

“Default” means any event or condition which, with the giving or receipt of
notice or lapse of time or both, would constitute an Event of Default hereunder.

“Default Rate” means an interest rate equal to (a) with respect to a Base Rate
Loan under the Revolving Credit Facility, the Base Rate otherwise applicable to
such Loan plus 2% per annum; (b) with respect to a Eurodollar Loan under the
Revolving Credit Facility, the Eurodollar Rate otherwise applicable to such Loan
plus 2% per annum; and (c) with respect to a

 

8



--------------------------------------------------------------------------------

Competitive Bid Loan under the Revolving Credit Facility, the Absolute Rate or
Eurodollar Competitive Rate otherwise applicable to such Loan plus 2% per annum;
in each case to the fullest extent permitted by applicable law.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that (a) in the case of any Revolving Credit Lender, has
(i) failed to fund any portion of its Revolving Credit Loans or Participations
in Letters of Credit within three (3) Business Days of the date required to be
funded by it hereunder and such failure is continuing unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (ii) notified the Borrower, the Administrative Agent,
any Issuing Bank or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit (unless such writing or public statement relates to such
Lender’s obligation to fund a Revolving Credit Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) failed, within three (3) Business Days
after receipt of request by the Administrative Agent or the Borrower, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Revolving Credit Loans and Participations in then
outstanding Letters of Credit or (iv) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (b) in the case of any Lender, has, or has a direct
or indirect parent company that has, become the subject of a proceeding under
any bankruptcy, insolvency, reorganization, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, receivership, rearrangement
or similar debtor relief law of the United States or other applicable
jurisdictions from time to time in effect, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit creditors or similar Persons,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, charged with organization
or liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless, in the case of any
Lender referred to in this clause (b), the Borrower and the Administrative Agent
shall be satisfied that such Lender intends, and has all approvals required to
enable it, to continue to perform its obligations as a Lender hereunder;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
jurisdiction of courts of the United States or from the enforcement of judgments
or writs of attachment of its assets or permit such Lender (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow, or disaffirm any
contracts or agreements made with such Lender.

“Dollars” and the symbol “$” means dollars constituting legal tender for the
payment of public and private debts in the United States of America.

 

9



--------------------------------------------------------------------------------

“Eligible Special Purpose Entity” means any Person which is or is not a
Subsidiary of the Borrower which has been formed by or for the benefit of the
Borrower or any Subsidiary for the purpose of (i) financing or refinancing,
leasing, selling or securitizing Vehicles or related receivables and which
finances, refinances or securitizes Vehicles or related receivables of, leases
Vehicles to or purchases Vehicles or related receivables from the Borrower or
any Subsidiary; or (ii) financing or refinancing consumer receivables, leases,
loans or retail installment contracts; provided that AutoNation Financial
Services Corp. shall not be deemed an Eligible Special Purpose Entity.

“Employee Benefit Plan” means (i) any employee benefit plan, including any
Pension Plan, within the meaning of Section 3(3) of ERISA which (A) is
maintained for employees of the Borrower or any of its Subsidiaries or ERISA
Affiliates or is assumed by the Borrower or any of its Subsidiaries or ERISA
Affiliates in connection with any Acquisition or (B) has at any time within the
last six (6) years been maintained for the employees of the Borrower or any
current or former Subsidiary or ERISA Affiliate and (ii) any plan, arrangement,
understanding or scheme maintained by the Borrower or any Subsidiary or ERISA
Affiliate that provides retirement, deferred compensation, employee or retiree
medical or life insurance, severance benefits or any other benefit covering any
employee or former employee and which is administered under any Foreign Benefit
Law or regulated by any Governmental Authority other than the United States of
America.

“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other applicable statute, law, ordinance, code, rule,
regulation, order or decree, of the United States or any foreign nation or any
province, territory, state, protectorate or other political subdivision thereof,
regulating, relating to, or imposing liability or standards of conduct
concerning, any hazardous, toxic or dangerous waste, substance or material.

“ERISA” means, at any date, the Employee Retirement Income Security Act of 1974,
as amended, and the regulations thereunder, all as the same shall be in effect
at such date.

“ERISA Affiliate”, as applied to the Borrower, means any Person or trade or
business which is a member of a group which is under common control with the
Borrower, who together with the Borrower, is treated as a single employer within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means any of the following: (a) a Termination Event; (b) the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Code) or the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; or
(c) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums

 

10



--------------------------------------------------------------------------------

due but not delinquent under Section 4007 of ERISA, upon the Borrower, any
Subsidiary or any ERISA Affiliate.

“Eurodollar Competitive Rate” means, for the Interest Period for any Competitive
Bid Loan at a Eurodollar Competitive Rate, the rate of interest per annum
determined pursuant to the following formula:

 

Eurodollar             Competitive    =   

      Interbank Offered Rate      

   + or -    a margin Rate            

“Eurodollar Loan” or “Eurodollar Rate Loan” means a Loan for which the rate of
interest is determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means, for the Interest Period for any Eurodollar Loan, the
rate of interest per annum determined pursuant to the following formula:

 

Eurodollar

Rate

            Applicable    =   

      Interbank Offered Rate      

   +    Eurodollar             Margin

“Event of Default” means any of the occurrences set forth as such in Section 9.1
hereof, provided that any requirement for notice or lapse of time, or both, has
been satisfied.

“Excluded Subsidiaries” means, collectively, (a) all Eligible Special Purpose
Entities, (b) each Subsidiary organized solely for the purpose of engaging in
the insurance business, and (c) any Subsidiary organized or incorporated outside
of the United States.

“Excluded Swap Obligation”: with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of such Swap Obligation (or any guarantee
thereof) (“Swap Obligation”) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and a counterparty thereto, applicable to such Swap Obligations and agreed by
the Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or the Administrative Agent or required to be withheld or deducted
from a payment to a Lender or the Administrative Agent, (a) Taxes imposed on or
measured by net income

 

11



--------------------------------------------------------------------------------

(however denominated), franchise taxes, and branch profits Taxes, in each case,
(i) imposed as a result of the Lender or the Administrative Agent being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 4.7) or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 4.6, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to the Lender or Administrative Agent’s
failure to comply with Section 4.6(d) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Executive Officer” means the President, Chief Executive Officer, Treasurer,
Chief Financial Officer or General Counsel of the Borrower.

“Existing Credit Agreement” means the Credit Agreement, dated as of December 7,
2011, by and among the Borrower, the lenders party thereto, JPMorgan Chase Bank,
N.A., as administrative agent, and the other parties thereto, as amended,
supplemented or otherwise modified immediately prior to the Closing Date.

“Existing Vehicle Lenders” means those financial institutions listed on Schedule
1.1(c).

“Existing Vehicle Secured Indebtedness” means Indebtedness arising under
floorplan arrangements with the Existing Vehicle Lenders described on Schedule
1.1(c).

“Extension Date” has the meaning assigned to such term in Section 2.19(b)
hereof.

“Facility” means each of the Revolving Credit Facility and any tranche of Added
Term Loans established pursuant to Section 2.18, as applicable.

“Facility Guaranty” means each Guaranty Agreement between one or more Guarantors
and the Administrative Agent for the benefit of the Administrative Agent and the
Lenders, delivered as of the Original Closing Date and otherwise pursuant to
Section 7.18, as the same may be amended, modified or supplemented.

“Facility Termination Date” means such date as all of the following shall have
occurred: (a) termination of the Revolving Credit Facility, the Letter of Credit
Facility, the Competitive Bid Facility and payment in full of all Revolving
Credit Outstandings, the outstanding principal of all Competitive Bid Loans and,
except as provided in clause (b), all Letter of Credit Outstandings, together
with all accrued and unpaid interest and fees thereon, (b) the undrawn portion
of Letters of Credit and all letter of credit fees relating thereto accruing
after such date to the respective expiry dates of the Letters of Credit (which
fees shall be payable solely for the account of the applicable Issuing Bank and
shall be computed based on interest

 

12



--------------------------------------------------------------------------------

rates and the Applicable Eurodollar Margin then in effect) shall be fully cash
collateralized in a manner consistent with the terms of Section 9.1(B) or
otherwise provided for pursuant to arrangements satisfactory to the applicable
Issuing Bank; and (c) the Borrower shall have fully paid and satisfied in full
all other Obligations then due and owing (except for Obligations consisting of
continuing indemnities and other contingent Obligations of the Borrower or any
Guarantor that may be owing to any Agent-Related Person or any Lender pursuant
to the Loan Documents that expressly survive termination of this Agreement).

“FASB” means the Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements related thereto, and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank from three federal
funds brokers of recognized standing selected by it; provided that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Fiscal Year” means the period of the Borrower beginning on the first day of
January of each calendar year and ending on December 31 of such calendar year.

“Foreign Benefit Law” means any applicable statute, law, ordinance, code, rule,
regulation, order or decree of any foreign nation or any province, state,
territory, protectorate or other political subdivision thereof regulating,
relating to, or imposing liability or standards of conduct concerning, any
Employee Benefit Plan.

“Four-Quarter Period” means a period of four full consecutive fiscal quarterly
periods, taken together as one accounting period.

“Funded Indebtedness” means, with respect to the Borrower and its Subsidiaries,
without duplication, all indebtedness in respect of money borrowed, including
without limitation all Capital Leases and the deferred purchase price of any
property or asset, evidenced by a promissory note, bond or similar written
obligation for the payment of money (including, but not limited to, conditional
sales or similar title retention agreements), all determined in accordance with
GAAP, and all undrawn amounts of letters of credit in excess of $150,000,000 in
the aggregate, Guaranty Obligations (excluding Guaranty Obligations with respect
to obligations of Subsidiaries that are not Funded Indebtedness), Synthetic
Lease Obligations and any reimbursement obligations under letters of credit,
provided, Vehicle Secured Indebtedness and Vehicle Receivables Indebtedness
shall be excluded from the calculation of Funded Indebtedness.

 

13



--------------------------------------------------------------------------------

“GAAP” means those principles of accounting set forth in pronouncements of the
Financial Accounting Standards Board, the American Institute of Certified Public
Accountants or which have other substantial authoritative support and are
applicable in the circumstances as of the date of a report, as such principles
are from time to time supplemented and amended.

“Government Securities” means direct obligations of, or obligations the timely
payment of principal and interest on which are fully and unconditionally
guaranteed by, the United States of America.

“Governmental Authority” shall mean any Federal, state, municipal, national or
other governmental department, commission, board, bureau, agency or
instrumentality or political subdivision thereof, any central bank or any entity
or officer exercising executive, legislative or judicial, regulatory or
administrative functions of or pertaining to any government, any court or any
arbitrator, in each case whether a state of the United States, the United States
or foreign nation, state, province or other governmental instrumentality.

“Guaranty Acknowledgement” means a Guaranty Acknowledgement in the form of
Exhibit N.

“Guarantors” means, at any date, the Subsidiaries which are required to be
parties to a Facility Guaranty at such date.

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of, or other obligation payable by, any other Person or
(b) assurance, agreement, letter of responsibility, letter of awareness,
undertaking or arrangement given by such Person to an obligee of any other
Person with respect to the payment of an obligation by, or the financial
condition of, such other Person, whether direct or indirect or contingent,
including any purchase or repurchase agreement covering such obligation or any
collateral security therefor, any agreement to provide funds (by means of loans,
capital contributions or otherwise) to such other Person, any agreement to
support the solvency or level of any balance sheet item of such other Person or
any “keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be computed at the amount which, in the light of all facts and
circumstances existing at the time, represents the present value of the amount
which can reasonably be expected to become an actual or matured liability.

“Hazardous Material” means and includes any pollutant, contaminant, or
hazardous, toxic or dangerous waste, substance or material (including without
limitation petroleum products, asbestos-containing materials and lead), the
generation, handling, storage, transportation, disposal, treatment, release,
discharge or emission of which is subject to any Environmental Law.

“Impacted Interest Period” has the meaning provided in the definition of
“Interbank Offered Rate”.

 

14



--------------------------------------------------------------------------------

“Increased Commitment Date” has the meaning assigned to such term in
Section 2.18 hereof.

“Increasing Revolving Credit Lender” has the meaning assigned to such term in
Section 2.18 hereof.

“Indebtedness” means with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, including all Funded Indebtedness, all Vehicle Secured
Indebtedness, all Vehicle Receivables Indebtedness, and all Rate Hedging
Obligations (but excluding any premiums, fees and deposits received in the
ordinary course of business), (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable or other like obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guaranty Obligations of
such Person with respect to Indebtedness of others, (g) all Capital Lease
obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances.

“Indemnified Liabilities” has the meaning therefor provided in Section 11.9.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Interbank Offered Rate” means, with respect to any Eurodollar Rate Loan or any
Competitive Bid Loan at a Eurodollar Competitive Rate, with respect to each day
during each Interest Period pertaining thereto, the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for Dollars for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters Screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion in consultation with the
Borrower; in each case, the “Screen Rate”) as of the Specified Time on the
Quotation Day for such Interest Period; provided that if the Screen Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, that if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to Dollars, then the Interbank Offered Rate shall be the Interpolated Rate at
such time (provided that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement); provided
further that all of the aforesaid shall be subject to Section 4.2(a).

 

15



--------------------------------------------------------------------------------

“Interest Period” (a) for each Eurodollar Loan means a period commencing on the
date such Eurodollar Loan is made or Converted or Continued and each subsequent
period commencing on the last day of the immediately preceding Interest Period
for such Eurodollar Loan, and ending, at the Borrower’s option, on the date one
week or one, two, three or six months thereafter or, subject to market
availability to all Lenders, twelve months thereafter, as notified to the
Administrative Agent by the Authorized Representative three (3) Business Days
prior to the beginning of such Interest Period; provided, that,

(i) if the Authorized Representative fails to notify the Administrative Agent of
the length of an Interest Period three (3) Business Days prior to the first day
of such Interest Period, the Loan for which such Interest Period was to be
determined shall be deemed to be a Base Rate Loan bearing interest at the Base
Rate, as of the first day thereof;

(ii) if an Interest Period for a Eurodollar Loan would end on a day which is not
a Business Day such Interest Period shall be extended to the next Business Day
(unless such extension would cause the applicable Interest Period to end in the
succeeding calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day); and

(iii) on any day, with respect to all Revolving Credit Loans and Competitive Bid
Loans, there shall not be in effect more than fifteen (15) Interest Periods;

(b) for each Competitive Bid Loan at an Absolute Rate means the period
commencing on the date of such Loan and ending on such date as may be mutually
agreed upon by the Borrower and the Lender or Lenders making such Competitive
Bid Loan or Loans, as the case may be, comprising such Competitive Bid Loan;
provided that no Interest Period for a Competitive Bid Loan at an Absolute Rate
shall be for a period of less than seven (7) or greater than ninety (90) days;
and

(c) for each Competitive Bid Loan at a Eurodollar Competitive Rate means the
period commencing on the date such Competitive Bid Loan is made and ending, at
the Borrower’s option, on the date one week or one, two, three, six or (to the
extent available) twelve months thereafter as notified by the Borrower to such
Lender by the Authorized Representative three (3) Business Days prior to the
beginning of such Interest Period; provided that if an Interest Period for such
Loan would end on a day which is not a Business Day, such Interest Period shall
be extended to the next Business Day (unless such extension would cause the
applicable Interest Period to end in the succeeding calendar month, in which
case such Interest Period shall end in the immediately preceding Business Day).

“Interest Rate Selection Notice” means the written notice delivered by an
Authorized Representative in connection with the election of a subsequent
Interest Period for any Eurodollar Loan or Competitive Bid Loan bearing interest
at a Eurodollar Competitive Rate or the Conversion of any Eurodollar Rate Loan
or Competitive Bid Loan bearing interest at a Eurodollar Competitive Rate into a
Base Rate Loan or the Conversion of any Base Rate Loan

 

16



--------------------------------------------------------------------------------

into a Eurodollar Rate Loan or Competitive Bid Loan bearing interest at a
Eurodollar Competitive Rate, in the form of Exhibit F.

“Interpolated Rate” means at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
as of the Specified Time on the Quotation Day for such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the Screen Rate is available, the Screen Rate for purposes of clause
(a) above shall be deemed to be the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

“Issuing Banks” means the Lenders who agree from time to time (upon the request
of Borrower) to issue (provided that no Lender shall be obligated to do so)
Letters of Credit (including the Closing Date Existing Issuing Banks) in
accordance with Section 3.1 and “Issuing Bank” means any one of such Issuing
Banks. On any date of determination, no more than four (4) Lenders (including
the Closing Date Existing Issuing Banks) may be Issuing Banks hereunder.

“JPMorgan Chase Bank” shall have the meaning assigned to such term in the
preamble hereto.

“Lender” shall as of any date have the meaning assigned to such term in the
preamble hereto so long as such Lender still holds a Revolving Credit Loan, a
Revolving Credit Commitment or an Added Term Loan as of such date.

“Letter of Credit” means (a) a standby letter of credit issued by an Issuing
Bank for the account of the Borrower in favor of a Person advancing credit or
securing an obligation on behalf of the Borrower or any of its Subsidiaries and
(b) each of the Closing Date Existing Letters of Credit.

“Letter of Credit Commitment” means with respect to each Revolving Credit
Lender, the obligation of such Lender to acquire Letter of Credit Participations
up to an aggregate stated amount at any one time outstanding equal to such
Lender’s Revolving Percentage of the Total Letter of Credit Commitment as the
same may by increased or decreased from time to time pursuant to this Agreement.

“Letter of Credit Facility” means the facility described in Article III hereof
providing for the issuance by the Issuing Banks for the account of the Borrower
of Letters of Credit in an aggregate stated amount at any time outstanding not
exceeding the Total Letter of Credit Commitment.

“Letter of Credit Outstandings” means all undrawn amounts of Letters of Credit
plus Reimbursement Obligations.

 

17



--------------------------------------------------------------------------------

“Lien” means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes. For the purposes of this Agreement, the Borrower
and its Subsidiaries shall be deemed to be the owners of any property which
either of them have acquired or hold subject to a conditional sale agreement,
financing lease, or other arrangement pursuant to which title to the property
has been retained by or vested in some other Person for security purposes.

“Loan” or “Loans” means any of the Revolving Credit Loans, Competitive Bid Loans
or Added Term Loans.

“Loan Documents” means this Agreement, the Notes, the Applications and
Agreements for Letters of Credit, the Facility Guaranties and all other
instruments and documents heretofore or hereafter executed or delivered to and
in favor of any Lender or the Administrative Agent in connection with the Loans
or the Letters of Credit made, issued or created under this Agreement, as the
same may be amended, modified or supplemented from time to time.

“Loan Parties” means the collective reference to the Borrower and the
Guarantors.

“Manufacturer” means a vehicle manufacturer or distributor which is party to a
dealer agreement, franchise agreement or framework agreement with, or binding
upon, the Borrower or any Retail Subsidiary.

“Manufacturer Consents” means, collectively, (a) those consent letters described
on Schedule 1.1(b) attached hereto on the date hereof, and (b) any additional
written consent by a Manufacturer to the Loan Documents and the transactions
contemplated thereby which consent is added to Schedule 1.1(b) and is in form
and substance reasonably acceptable to the Administrative Agent.

“Margin Capital Stock” means capital stock issued by the Borrower that
(i) constitutes “margin stock” within the meaning of such term under Regulation
U as now or from time to time hereafter in effect and (ii) would, taking into
account all other “margin stock” (within the meaning of such term under
Regulation U as now or from time to time hereafter in effect) held by the
Borrower or any of its Subsidiaries, cause the value of all such “margin stock”
to exceed 25% of the value of all assets of the Borrower and its Subsidiaries
that directly or indirectly secure (within the meaning of Regulation U) the
Obligations.

“Material Adverse Effect” means a material adverse effect on (i) the business,
properties, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower to pay or
perform its payment obligations, liabilities and indebtedness under the Loan
Documents to which it is a party as such payment or performance becomes due in
accordance with the terms thereof, or (iii) the rights, powers and remedies of
the Administrative Agent or any Lender under the Loan Documents, taken as a
whole, or the validity, legality or enforceability thereof, taken as a whole.

 

18



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation.

“Mortgage Facilities” means one or more debt facilities with banks,
manufacturers and/or other entities providing for borrowings by the Borrower or
a Subsidiary secured primarily by real estate, in each case as such facilities
are amended, modified or supplemented from time to time.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) Fiscal Years.

“Notes” means the collective reference to any promissory note evidencing Loans.

“Obligations” means the obligations, liabilities and Indebtedness of the
Borrower with respect to (i) the principal and interest on the Loans, (ii) the
Reimbursement Obligations and (iii) the payment and performance of all other
obligations, liabilities and Indebtedness of the Borrower hereunder, under any
one or more of the other Loan Documents or with respect to the Loans or Letters
of Credit.

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement or
other applicable documents relating to the operation, governance or management
of such entity.

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar action, as applicable, taken by such
entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership, certificate of formation or
other applicable organizational or charter documents relating to the creation of
such entity.

“Original Closing Date” means December 7, 2011.

“Original Stated Termination Date” has the meaning assigned to such term in
Section 2.19(c) hereof.

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising solely from such Lender or the Administrative Agent
having executed, delivered, become a party to, performed its obligations under,
received payments under, received

 

19



--------------------------------------------------------------------------------

or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned any interest in
any Loan or Loan Document).

“Other Taxes” has the meaning assigned to such term in Section 4.6(b) hereof.

“Outstanding Revolving Credit Obligations” means the sum of (i) the Revolving
Credit Outstandings, (ii) Letter of Credit Outstandings, and (iii) outstanding
Competitive Bid Loans, all as at the date of determination thereof.

“Participation” means, with respect to any Revolving Credit Lender (other than
the applicable Issuing Bank with respect to a Letter of Credit), the extension
of credit represented by the participation of such Lender hereunder in the
liability of the applicable Issuing Bank in respect of Letters of Credit issued,
and the rights of the applicable Issuing Bank in respect of Reimbursement
Obligations, all in accordance with the terms hereof.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Borrower or any of its
ERISA Affiliates or is assumed by the Borrower or any of its ERISA Affiliates in
connection with any Acquisition or (ii) has at any time during the last six
(6) years been maintained for the employees of the Borrower or any current or
former ERISA Affiliate.

“Permitted Acquisition” means an Acquisition effected with the consent and
approval of the Board of Directors (or the appropriate committee thereof) or
other applicable governing body of such Person being acquired and the duly
obtained approval of such shareholders or other holders of equity interests in
such Person as may be required to be obtained under applicable law, the charter
documents of or any shareholder agreements or similar agreements pertaining to
such Person, which Person derives the majority of its revenues from Automobile
Retailing Activities.

“Permitted Indebtedness” means (i) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of business
and (ii) Indebtedness owing to the Borrower or a Subsidiary.

“Permitted Investor” means each Person and each of its Control Investment
Affiliates that, on November 1, 2011, together own more than 10% of the
outstanding securities of the Borrower having voting rights in the election of
directors.

“Person” means an individual, partnership, corporation, limited liability
company, trust, unincorporated organization, association, joint venture, other
entity or a government or agency or political subdivision thereof.

“Pricing Grid” means the applicable table set forth below setting forth the
number of basis points to be utilized in calculating each of (i) the Applicable
Eurodollar Margin with

 

20



--------------------------------------------------------------------------------

respect to any Loan, (ii) the Applicable Base Rate Margin with respect to any
Loan and (iii) the Applicable Commitment Fee.

 

Consolidated Leverage Ratio

   Applicable
Commitment Fee      Applicable
Eurodollar Margin      Applicable Base
Rate Margin  

Greater than or equal to 3.25 to 1.00

     25.0         162.5         62.5   

Greater than or equal to 2.00 to 1.00 but less than 3.25 to 1.00

     20.0         150.0         50.0   

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

     20.0         137.5         37.5   

Less than 1.50 to 1.00

     17.5         125.0         25.0   

Until the first date after the Closing Date on which financial statements and a
Compliance Certificate are delivered to the Lenders pursuant to Section 7.1, the
Consolidated Leverage Ratio for the purposes of the Pricing Grid set forth above
shall be deemed to be greater than or equal to 2.00 to 1.00 but less than 3.25
to 1.00. For the purposes of the Pricing Grid set forth above, changes in the
rates set forth therein resulting from changes in the Consolidated Leverage
Ratio shall become effective on the date that is three Business Days after the
date on which financial statements and a Compliance Certificate are delivered to
the Lenders pursuant to Section 7.1 and shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements or
the Compliance Certificate referred to above are not delivered within the time
periods specified in Section 7.1, then, until the date that is three Business
Days after the date on which such financial statements and Compliance
Certificate are delivered, the highest rate set forth in each column of such
Pricing Grid shall apply. Each determination of the Consolidated Leverage Ratio
pursuant to such Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 8.1.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank in connection with extensions of
credit to debtors).

“Principal Office” means the office of the Administrative Agent at JPMorgan
Chase Bank, N.A., Loan & Agency, 500 Stanton Christiana Road, 3rd Floor, Newark,
Delaware 19713, or such other office and address as the Administrative Agent may
from time to time designate.

“Quotation Date” has the meaning assigned to such term in Section 2.5(b) hereof.

 

21



--------------------------------------------------------------------------------

“Quotation Day” means, with respect to any Eurodollar Rate Loan or any
Competitive Bid Loan at a Eurodollar Competitive Rate, two Business Days prior
to the commencement of such Interest Period (unless, in each case, market
practice differs in the London interbank market with respect to the borrowing of
Dollars, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days)).

“Rate Hedge Value” means, with respect to each contract, instrument or other
arrangement creating a Rate Hedging Obligation, the net obligations of the
Borrower or any Subsidiary thereunder equal to the termination value thereof as
determined in accordance with its provisions (if such Rate Hedging Obligation
has been terminated) or the mark to market value thereof as determined on the
basis of available quotations from any recognized dealer in, or from Bloomberg
or other similar service providing market quotations for, the applicable Rate
Hedging Obligation (if such Rate Hedging Obligation has not been terminated).

“Rate Hedging Obligations” means, without duplication, any and all obligations
of the Borrower or any Subsidiary, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (i) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, Dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options and those commonly known as interest rate
“swap” agreements; (ii) all other “derivative instruments” as defined in FASB
ASC Topic 815 “Derivatives and Hedging” and which are subject to the reporting
requirements of FASB ASC Topic 815 “Derivatives and Hedging”; and (iii) any and
all cancellations, buybacks, reversals, terminations or assignments of any of
the foregoing. For purposes of any computation hereunder, each Rate Hedging
Obligation shall be valued at the Rate Hedge Value thereof.

“Rating” means the rating assigned by any Rating Agency to the Loans.

“Rating Agencies” means S&P and Moody’s.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upward to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks as of the Specified Time on the Quotation Day for Loans in
Dollars and the applicable Interest Period as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market in Dollars and
for the relevant period, were it to do so by asking for and then accepting
interbank offers in reasonable market size in that currency and for that period.

“Reference Banks” means the principal London offices of JPMorgan Chase Bank,
N.A., Bank of America, N.A. and Wells Fargo Bank, N.A., or such other financial
institutions as may be selected by the Borrower and approved by the
Administrative Agent.

 

22



--------------------------------------------------------------------------------

“Reimbursement Obligation” shall mean at any time, the obligation of the
Borrower with respect to any Letter of Credit to reimburse the applicable
Issuing Bank and the Revolving Credit Lenders to the extent of their respective
Participations (including by the receipt by such Issuing Bank of proceeds of
Revolving Credit Loans pursuant to Section 3.2) for amounts theretofore paid by
such Issuing Bank or the Lenders pursuant to a drawing under such Letter of
Credit.

“Required Lenders” means, as of any date, the holders of more than 50% of the
Total Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Outstanding Revolving Credit Obligations.

“Retail Subsidiary” means a Subsidiary which is engaged in the sale or
distribution of new or used motor vehicles, or both, and/or parts and
accessories used in connection with motor vehicles.

“Revolving Credit Commitment” means with respect to each Revolving Credit
Lender, the obligation of such Lender to make Revolving Credit Loans to the
Borrower and purchase Participations up to an aggregate principal amount at any
one time outstanding, determined with reference to such Lender’s Revolving
Percentage as set forth on Exhibit A attached hereto of the Total Revolving
Credit Commitment as the same may be increased or decreased from time to time
pursuant to this Agreement.

“Revolving Credit Facility” means the facility described in Section 2.4(a)
hereof providing for Revolving Credit Loans to the Borrower by the Revolving
Credit Lenders in the aggregate principal amount of the Total Revolving Credit
Commitment less the aggregate amount of Outstanding Letters of Credit and
outstanding Competitive Bid Loans.

“Revolving Credit Lenders” means each Lender that has a Revolving Credit
Commitment or that holds Revolving Credit Loans.

“Revolving Credit Loan” means a Loan made pursuant to the Revolving Credit
Facility.

“Revolving Credit Outstandings” means, as of any date of determination, the
aggregate principal amount of all Revolving Credit Loans then outstanding.

“Revolving Credit Termination Date” means the earlier of (a) the Stated
Termination Date and (b) the date the Borrower shall have terminated the
Revolving Credit Commitments pursuant to Section 2.10(a).

“Revolving Percentage” means, as to any Revolving Credit Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment then constitutes of
the Total Revolving Credit Commitment (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Credit Loans then
outstanding constitutes of the Total Revolving Credit Outstandings); provided
that each Revolving Percentage of each Revolving Credit Lender shall be
increased or decreased to reflect any assignments to or by such Lender effected
in accordance with Section 11.1 hereof and any voluntary or mandatory reductions
in such committed amounts.

 

23



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Group, a division of The McGraw-Hill
Companies.

“Sanctions” means any international economic sanctions imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, or the European Union, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned 50 percent or more or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

“Screen Rate” has the meaning provided in the definition of “Interbank Offered
Rate”.

“Senior Note Guaranty” means the collective reference to each Guaranty Agreement
delivered by the Guarantors for the benefit of the holders of Senior Notes.

“Senior Note Indenture” means the Indenture dated April 14, 2010, among the
Borrower, the guarantors party thereto and Wells Fargo, N.A., as amended,
restated, supplemented or otherwise modified from time to time.

“Senior Notes” means the collective reference to (a) the Borrower’s 5.500%
Senior Notes due February 1, 2020 (b) the Borrower’s 6.750% Senior Notes due
April 15, 2018 and (c) any other senior note issuance by the Borrower in excess
of $100,000,000 issued in a capital markets transaction, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

“Specified Time” means 11:00 a.m., London time.

“Stated Termination Date” means December 3, 2019, subject to extension pursuant
to Section 2.19.

“Subsidiary” means any corporation or other entity in which more than 50% of its
outstanding voting stock or more than 50% of all equity interests is owned
directly or indirectly by the Borrower and/or by one or more of the Borrower’s
Subsidiaries.

“Subsidiary Securities” means the shares of capital stock or the other equity
interests issued by or equity participations in any Subsidiary, whether or not
constituting a “security” under Article 8 of the Uniform Commercial Code as in
effect in any jurisdiction.

 

24



--------------------------------------------------------------------------------

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

“Synthetic Lease Obligations” means all monetary obligations of a lessee under
any tax retention or other synthetic leases which is treated as an operating
lease under GAAP but the liabilities under which are or would be characterized
as indebtedness of such Person for tax purposes or upon the insolvency of such
Person. The amount of Synthetic Lease Obligations in respect of any synthetic
lease at any date of determination thereof shall be equal to the aggregate
purchase price of any property subject to such lease less the aggregate amount
of payments of rent theretofore made which reduce the lessee’s obligations under
such synthetic lease and which are not the financial equivalent of interest.

“Taxes” has the meaning assigned to such term in Section 4.6(a) hereof.

“Term Loan” has the meaning assigned to such term in the Existing Credit
Agreement.

“Termination Date Extension Request” has the meaning assigned to such term in
Section 2.19(a) hereof.

“Termination Event” means: (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder (other than an event for which the
30-day notice requirement has been waived by applicable regulation); or (ii) the
withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or was deemed such under Section 4062(e) of ERISA;
or (iii) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Section 4041 of ERISA; or (iv) the institution of proceedings
to terminate a Pension Plan by the PBGC; or (v) any other event or condition
which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (vi) the partial or complete withdrawal (within the meaning of Title IV of
ERISA) of the Borrower or any ERISA Affiliate from a Multiemployer Plan; or
(vii) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA; or (viii) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or
Section 4245 of ERISA, respectively; or (ix) any event or condition which
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by the PBGC of proceedings to terminate a Multiemployer Plan
under Section 4042 of ERISA; or (x) any event or condition with respect to any
Employee Benefit Plan which is regulated by any Foreign Benefit Law that results
in the termination of such Employee Benefit Plan or the revocation of such
Employee Benefit Plan’s authority to operate under the applicable Foreign
Benefit Law.

“Total Letter of Credit Commitment” means an amount not to exceed $200,000,000.

 

25



--------------------------------------------------------------------------------

“Total Revolving Credit Commitment” means $1,800,000,000, as the same may be
increased or decreased from time to time pursuant to this Agreement, which shall
be made available by the Lenders to the Borrower during the period from the date
hereof until the Stated Termination Date.

“Type” shall mean any type of Loan (i.e., a Base Rate Loan or a Eurodollar
Loan).

“Vehicle Receivables Indebtedness” means Indebtedness incurred by any Eligible
Special Purpose Entity to finance, refinance or guaranty the financing or
refinancing of consumer receivables, leases, loans or retail installment
contracts incurred in the sale, transfer or lease of Vehicles; provided (x) such
Indebtedness shall in accordance with GAAP not appear as an asset or liability
on the balance sheet of the Borrower or any of its Subsidiaries; (y) no assets
other than the Vehicles, consumer receivables, leases, loans, retail installment
contracts or related proceeds (including, without limitation, proceeds from
insurance, Vehicles and other obligations under such receivables, leases, loans
or retail installment contracts) to be so financed or refinanced secure such
Indebtedness; and (z) neither the Borrower nor any of its Subsidiaries other
than such Eligible Special Purpose Entity shall incur any liability with respect
to such Indebtedness other than liability arising by reason of (1) a breach of a
representation or warranty or customary indemnities in each case contained in
any instrument relating to such Indebtedness or (2) customary interests retained
by the Borrower or its Subsidiaries in such assets or Indebtedness.

“Vehicle Secured Indebtedness” means, collectively, (a) the Existing Vehicle
Secured Indebtedness and (b) Indebtedness incurred by the Borrower, any
Subsidiary or any Eligible Special Purpose Entity to lease, finance or refinance
or guaranty the leasing, financing or refinancing of Vehicles or related
receivables, which Indebtedness in the case of this clause (b) is secured by the
Vehicles or related receivables so financed and (but only to the extent
permitted by the last sentence of this definition) other assets, to the extent,
at any date of determination thereof, the amount of such Indebtedness does not
exceed the depreciated book value of the Vehicles so financed or the book value
of such related receivables, in each case plus the book value of any other
assets securing such Indebtedness (in the aggregate, “Security Book Value”) as
determined in accordance with GAAP. It is understood that, to the extent the
amount of such Indebtedness exceeds the associated Security Book Value, such
excess amount shall not constitute “Vehicle Secured Indebtedness” and,
accordingly, shall constitute “Funded Indebtedness”. On the date any Vehicle
Secured Indebtedness is incurred and on any date any lien is granted securing
such Indebtedness, the percentage of Security Book Value contributed by Vehicles
and related receivables financed thereby shall not be less than 85% of the total
Security Book Value with respect to such Indebtedness.

“Vehicles” means all now existing or hereafter acquired new and used
automobiles, sport utility vehicles, trucks and vans of all types and
descriptions, whether held for sale, lease, rental or operational purposes,
which relate to the Borrower’s or any Subsidiary’s Automobile Retailing
Activities.

“Voting Securities” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of

 

26



--------------------------------------------------------------------------------

contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even if the right so to vote has
been suspended by the happening of such a contingency.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Yield Differential” has the meaning assigned to such term in Section 2.18
hereof.

1.2 Rules of Interpretation.

(a) The headings, subheadings and table of contents used herein or in any other
Loan Document are solely for convenience of reference and shall not constitute a
part of any such document or affect the meaning, construction or effect of any
provision thereof.

(b) Except as otherwise expressly provided, references in any Loan Document to
articles, sections, paragraphs, clauses, annexes, appendices, exhibits and
schedules are references to articles, sections, paragraphs, clauses, annexes,
appendices, exhibits and schedules in or to such Loan Document.

(c) All definitions set forth herein or in any other Loan Document shall apply
to the singular as well as the plural form of such defined term, and all
references to the masculine gender shall include reference to the feminine or
neuter gender, and vice versa, as the context may require.

(d) When used herein or in any other Loan Document, words such as “hereunder”,
“hereto”, “hereof” and “herein” and other words of like import shall, unless the
context clearly indicates to the contrary, refer to the whole of the applicable
document and not to any particular article, section, subsection, paragraph or
clause thereof.

(e) References to “including” means including without limiting the generality of
any description preceding such term, and such term shall not limit a general
statement to matters similar to those specifically mentioned.

(f) Except as otherwise expressly provided, all dates and times of day specified
herein shall refer to such dates and times at New York City.

(g) Whenever interest rates or fees are established in whole or in part by
reference to a numerical percentage expressed as “    %”, such arithmetic
expression shall be interpreted in accordance with the convention that 1% = 100
basis points.

(h) Each of the parties to the Loan Documents and their counsel have reviewed
and revised, or requested (or had the opportunity to request) revisions to, the
Loan Documents, and any rule of construction that ambiguities are to be resolved
against the drafting party shall be inapplicable in the construing and
interpretation of the Loan Documents and all exhibits, schedules and appendices
thereto.

 

27



--------------------------------------------------------------------------------

(i) Any reference to an officer of the Borrower or any other Person by reference
to the title of such officer shall be deemed to refer to each other officer of
such Person, however titled, exercising the same or substantially similar
functions.

(j) All references to (i) any agreement or document as amended, modified or
supplemented, or words of similar effect, shall mean such document or agreement,
as the case may be, as amended, modified or supplemented from time to time only
as and to the extent permitted therein and not prohibited by the Loan Documents
and (ii) except as otherwise provided in this Agreement, any international,
foreign, federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative or executive orders,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority (collectively, a “Law”) shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

(k) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party and all covenants, provisions and agreements by or on behalf of the
Borrower which are contained in the Loan Documents shall inure to the benefit of
the successors and permitted assigns of the Administrative Agent, the Lenders,
or any of them.

1.3 Accounting for Permitted Acquisitions. With respect to any Permitted
Acquisition consummated on or after the Closing Date, the following shall apply:

For each Four-Quarter Period that includes the date of a Permitted Acquisition,
Consolidated EBITDA and Consolidated Interest Expense shall include the results
of operations of the Person or assets so acquired, which amounts shall be
determined on a historical pro forma basis and which may include such
adjustments as are permitted under Regulation S-X of the Securities and Exchange
Commission; provided, however, Consolidated Interest Expense shall be adjusted
on a historical pro forma basis to (i) eliminate interest expense accrued during
such period on any Indebtedness repaid in connection with such Permitted
Acquisition and (ii) include interest expense on any Indebtedness (including
Indebtedness hereunder) incurred, acquired or assumed in connection with such
Permitted Acquisition (“Incremental Debt”) calculated (x) as if all such
Incremental Debt had been incurred as of the first day of such Four-Quarter
Period and (y) at the following interest rates: (I) for all periods subsequent
to the date of the Permitted Acquisition and for Incremental Debt assumed or
acquired in the Permitted Acquisition and in effect prior to the date of
Permitted Acquisition, at the actual rates of interest applicable thereto, and
(II) for all periods prior to the actual incurrence of such Incremental Debt,
equal to the rate of interest actually applicable to such Incremental Debt
hereunder or under other financing documents applicable thereto as at the end of
each affected Four-Quarter Period.

1.4 Accounting for Derivatives. In making any computation under Section 8.1, all
adjustments to such computation or amount resulting from the application of FASB
ASC Topic 815 “Derivatives and Hedging” shall be disregarded.

 

28



--------------------------------------------------------------------------------

1.5 Accounting and Financial Determinations. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data required to be submitted pursuant to this Agreement shall
be prepared in conformity with, GAAP as in effect from time to time.

Notwithstanding anything to the contrary herein, if at any time any change in
GAAP would materially affect the computation of any financial ratio or other
financial calculation set forth in any Loan Document, and either the Borrower or
the Required Lenders so request, the Administrative Agent and the Borrower shall
negotiate in good faith to amend such ratio or other financial calculation to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, such ratio or other financial calculation shall continue
to be computed in accordance with GAAP prior to such change in GAAP.

Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under FASB ASC Topic 825 “Financial Instruments” (or any other FASB
ASC Topic having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

ARTICLE II

The Loans

2.1 [Reserved].

2.2 [Reserved].

2.3 [Reserved].

2.4 Revolving Credit Commitments.

(a) Commitments. Subject to the terms and conditions of this Agreement, each
Revolving Credit Lender severally agrees to make Advances to the Borrower, from
time to time from the Closing Date until the Revolving Credit Termination Date,
on a pro rata basis as to the total borrowing requested by the Borrower under
the Revolving Credit Facility on any day determined by its Revolving Percentage
up to but not exceeding the Revolving Credit Commitment of such Lender,
provided, however, that the Revolving Credit Lenders will not be required and
shall have no obligation to make any Advance (i) so long as not all of the
conditions under Section 5.2 hereof have been fulfilled, (ii) so long as a
Default or an Event of Default has occurred and is continuing or (iii) if the
Administrative Agent has accelerated the maturity of the Revolving Credit Loans
as a result of an Event of Default in accordance with Section 9.1 hereof;
provided further, however, that immediately after giving effect to each such
Advance, the principal amount of Outstanding Revolving Credit Obligations shall
not exceed the Total Revolving Credit Commitment. Within such limits, the
Borrower may borrow, repay and reborrow hereunder, on any Business Day, from the
Closing Date until, but (as to borrowings and reborrowings) not including, the
Revolving Credit Termination Date; provided, however, that (x) no Eurodollar
Loan that is a Revolving Credit Loan shall be made

 

29



--------------------------------------------------------------------------------

which has an Interest Period that extends beyond the Revolving Credit
Termination Date and (y) each Revolving Credit Loan that is a Eurodollar Loan
may, subject to the provisions of Section 2.12, be repaid only on the last day
of the Interest Period with respect thereto unless the Borrower has paid any
amounts due pursuant to Section 4.5 hereof.

(b) Amounts. The aggregate unpaid principal amount of the Outstanding Revolving
Credit Obligations shall not exceed at any time an amount equal to the Total
Revolving Credit Commitment. Each Loan under the Revolving Credit Facility,
other than a Base Rate Refunding Loan, and each Conversion thereof under
Section 2.12, shall be in a principal amount of (i) at least $10,000,000, and,
if greater than $10,000,000, an integral multiple of $1,000,000, in the case of
Eurodollar Loans, or (ii) at least $5,000,000 and, if greater than $5,000,000,
an integral multiple of $1,000,000, in the case of Base Rate Loans.

(c) Advances and Rate Selection. (i) An Authorized Representative shall give the
Administrative Agent (1) except as set forth in clause (2) below, at least three
(3) Business Days’ irrevocable telephonic notice of each Revolving Credit Loan
that is a Eurodollar Loan (whether representing an additional borrowing
hereunder or the Conversion of borrowing hereunder from Base Rate Loans or other
Eurodollar Loans to Eurodollar Loans) prior to 12:00 Noon; (2) irrevocable
telephonic notice of each Revolving Credit Loan that is a Eurodollar Loan to be
made on the Closing Date prior to 12:00 Noon, New York City time, on the Closing
Date; and (3) irrevocable telephonic notice of each Revolving Credit Loan that
is a Base Rate Loan (other than Base Rate Refunding Loans to the extent the same
are effective without notice pursuant to Section 2.4(c)(iv)) representing an
additional borrowing hereunder prior to 1:00 pm on the day of such proposed Base
Rate Loan. Each such borrowing notice, which shall be effective upon receipt by
the Administrative Agent, shall specify the amount of the borrowing, the Type of
Loan, the date of borrowing and, if a Eurodollar Loan, the Interest Period to be
used in the computation of interest. The Authorized Representative shall provide
the Administrative Agent written confirmation of each such telephonic notice on
the same day by telefacsimile transmission in the form of a Borrowing Notice,
for additional Advances, or in the form attached hereto as Exhibit F as to
selection or Conversion of interest rates as to outstanding Revolving Credit
Loans, in each case with appropriate insertions, but failure to provide such
confirmation shall not affect the validity of such telephonic notice. The
duration of the initial Interest Period for each Revolving Credit Loan that is a
Eurodollar Loan shall be as specified in the initial Borrowing Notice. The
Borrower shall have the option to elect the duration of subsequent Interest
Periods and to Convert the Revolving Credit Loans in accordance with
Section 2.12 hereof. If the Administrative Agent does not receive a notice of
election of duration of an Interest Period or to Convert by the time prescribed
hereby and by Section 2.12 hereof, the Borrower shall be deemed to have elected
as to any Revolving Credit Loan, to Convert such Loan to (or Continue such Loan
as) a Base Rate Loan bearing interest at the Base Rate until the Borrower
notifies the Administrative Agent in accordance with this Section and
Section 2.12.

(ii) Notice of receipt of each Borrowing Notice shall be provided by the
Administrative Agent to each Revolving Credit Lender by telefacsimile or
telephonic notice with reasonable promptness on the same day as Administrative
Agent’s receipt of such Borrowing Notice.

 

30



--------------------------------------------------------------------------------

(iii) Not later than 3:00 P.M. on the date specified for each Advance under the
Revolving Credit Facility, each Revolving Credit Lender shall, pursuant to the
terms and subject to the conditions of this Agreement, make the amount of the
Loan or Loans to be made by it on such day available to the Administrative
Agent, by depositing or transferring the proceeds thereof in immediately
available funds at the Principal Office. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower by delivery of the proceeds thereof
as shall be directed in the applicable Borrowing Notice by the Authorized
Representative.

(iv) If a drawing is made under any Letter of Credit, the Borrower shall
reimburse the Issuing Bank for such drawing by paying to the Administrative
Agent an amount equal to such drawing not later than 2:00 P.M. on (A) the
Business Day (which may be the date such drawing is made) that the Borrower
receives notice of such drawing, if the Borrower shall have received such notice
prior to 10:00 a.m., or (B) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is received by the Borrower on
a day other than a Business Day or after 10:00 a.m. on a Business Day.
Notwithstanding the foregoing, if a drawing is made under any Letter of Credit,
such drawing is honored by the Issuing Bank thereunder prior to the Revolving
Credit Termination Date, and the Borrower shall not immediately fully reimburse
such Issuing Bank in respect of such drawing as provided above, (y) provided
that the conditions to making a Revolving Credit Loan as herein provided shall
then be satisfied, the Reimbursement Obligation arising from such drawing shall
be paid to such Issuing Bank by the Administrative Agent without the requirement
of notice to or from the Borrower from immediately available funds which shall
be advanced as a Base Rate Refunding Loan by each Lender under the Revolving
Credit Facility in an amount determined with reference to such Revolving Credit
Lender’s Revolving Percentage of such Reimbursement Obligation, and (z) if the
conditions to making a Revolving Credit Loan as herein provided shall not then
be satisfied, each of the Revolving Credit Lenders shall fund by payment to the
Administrative Agent (for the benefit of the Issuing Bank) in immediately
available funds the purchase from such Issuing Bank of their respective
Participations in the related Reimbursement Obligation based on their respective
Revolving Percentages. If a drawing is presented under any Letter of Credit in
accordance with the terms thereof and the Borrower shall not immediately
reimburse the Issuing Bank thereunder in respect thereof as provided above, then
notice of such drawing shall be provided promptly by such Issuing Bank to the
Administrative Agent and the Administrative Agent shall provide notice to each
Revolving Credit Lender by telephone or telefacsimile transmission. If notice to
the Revolving Credit Lenders of a drawing under any Letter of Credit is given by
the Administrative Agent at or before 2:00 P.M. on any Business Day, each
Revolving Credit Lender shall, pursuant to the conditions specified in this
Section 2.4(c)(iv), either make a Base Rate Refunding Loan or fund the purchase
of its Participation in the amount of such Lender’s Revolving Percentage of such
drawing or payment and shall pay such amount to the

 

31



--------------------------------------------------------------------------------

Administrative Agent for the account of the Issuing Bank at the Principal Office
in Dollars and in immediately available funds before 2:30 P.M. on the same
Business Day. If notice to the Revolving Credit Lenders of a drawing under a
Letter of Credit is given by the Administrative Agent after 2:00 P.M. on any
Business Day, each Revolving Credit Lender shall, pursuant to the conditions
specified in this Section 2.4(c)(iv), either make a Base Rate Refunding Loan or
fund the purchase of its Participation in the amount of such Lender’s Revolving
Percentage of such drawing and shall pay such amount to the Administrative Agent
for the account of the Issuing Bank at the Principal Office in Dollars and in
immediately available funds before 2:00 P.M. on the next following Business Day.
Any such Base Rate Refunding Loans shall be advanced as, and shall continue as,
a Base Rate Loan unless and until the Borrower Converts such Base Rate Loan in
accordance with the terms of Section 2.12.

2.5 Competitive Bid Loans.

(a) In addition to Revolving Credit Loans, at any time prior to the Revolving
Credit Termination Date and provided no Default or Event of Default exists
hereunder, the Borrower may, as set forth in this Section 2.5, request the
Revolving Credit Lenders to make offers to make Competitive Bid Loans to the
Borrower in Dollars. The Revolving Credit Lenders may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.5. There may be no more than ten (10) Interest Periods, and no more
than one (1) one-week Interest Periods, for all Revolving Credit Loans and
Competitive Bid Loans outstanding at the same time (for which purpose Interest
Periods for each Eurodollar Revolving Credit Loan and each Competitive Bid Loan
shall be deemed to be different Interest Periods even if they are coterminous).
The aggregate principal amount of all Outstanding Revolving Credit Obligations
shall not exceed the Total Revolving Credit Commitment at any time. The
aggregate principal amount of all outstanding Competitive Bid Loans shall not
exceed one hundred percent (100%) of the Total Revolving Credit Commitment at
any time.

(b) When the Borrower wishes to request offers to make Competitive Bid Loans, it
shall give the Administrative Agent and the Revolving Credit Lenders notice (a
“Competitive Bid Quote Request”) to be received no later than 12:00 Noon on
(A) the fourth Business Day prior to the date of borrowing proposed therein, in
the case of a Competitive Bid Quote Request for Competitive Bid Loans at the
Eurodollar Competitive Rate or (B) the Business Day prior to the date of
borrowing proposed therein, in the case of a Competitive Bid Quote Request for
Competitive Bid Loans at the Absolute Rate (or, in any such case, such other
time and date as the Borrower and the Administrative Agent may agree). The
Borrower may request offers to make Competitive Bid Loans for up to three
(3) different Interest Periods in a single notice; provided that the request for
each separate Interest Period shall be deemed to be a separate Competitive Bid
Quote Request for a separate borrowing (a “Competitive Bid Borrowing”) and there
shall not be outstanding at any one time more than four (4) Competitive Bid
Borrowings. Each such Competitive Bid Quote Request shall be substantially in
the form of Exhibit G attached hereto and shall specify as to each Competitive
Bid Borrowing:

 

32



--------------------------------------------------------------------------------

(i) the proposed date of such borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Competitive Bid Borrowing, which shall be at
least $10,000,000 (or in increments of $1,000,000 in excess thereof) but shall
not cause the limits specified in Section 2.5(a) hereof to be violated;

(iii) the duration of the Interest Period applicable thereto;

(iv) whether the Competitive Bid Quote Request for a particular Interest Period
is seeking quotes for Competitive Bid Loans at the Absolute Rate or the
Eurodollar Competitive Rate;

(v) whether the Borrower shall have the right to prepay a requested Competitive
Bid Loan; and

(vi) the date on which the Competitive Bid Quotes are to be submitted if it is
before the proposed date of borrowing (the date on which such Competitive Bid
Quotes are to be submitted is called the “Quotation Date”).

Except as otherwise provided in this Section 2.5(b), no more than two
(2) Competitive Bid Quote Requests shall be given within five (5) Business Days
(or such other number of days as the Borrower and the Administrative Agent may
agree) of any other Competitive Bid Quote Request.

(c) (i) Each Revolving Credit Lender may submit one or more Competitive Bid
Quotes, each containing an offer to make a Competitive Bid Loan in response to
any Competitive Bid Quote Request; provided that, if the Borrower’s request
under Section 2.5(b) hereof specified more than one Interest Period, such Lender
may make a single submission containing one or more Competitive Bid Quotes for
each such Interest Period. Each Competitive Bid Quote must be submitted to the
Borrower not later than 9:30 A.M. on (A) the third Business Day prior to the
proposed date of borrowing, in the case of a Competitive Bid Quote Request for
Competitive Bid Loans at the Eurodollar Competitive Rate or (B) the Quotation
Date, in the case of a Competitive Bid Quote Request for Competitive Bid Loans
at the Absolute Rate (or, in any such case, such other time and date as the
Borrower and the Administrative Agent may agree) provided that if JPMorgan Chase
Bank is receiving quotes as provided in Section 2.5(g), any Competitive Bid
Quote may be submitted by JPMorgan Chase Bank (or its applicable Lending Office)
only if JPMorgan Chase Bank (or such applicable Lending Office) notifies the
Borrower of the terms of the offer contained therein not later than 9:15 A.M. on
the Quotation Date. Any Competitive Bid Quote so made shall be irrevocable
except with the consent of the Administrative Agent given on the instructions of
the Borrower.

(ii) Each Competitive Bid Quote shall be substantially in the form of Exhibit H
attached hereto and shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

 

33



--------------------------------------------------------------------------------

(B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount shall be at least $5,000,000 (or in
increments of $1,000,000 in excess thereof); provided that the aggregate
principal amount of all Competitive Bid Loans for which a Lender submits
Competitive Bid Quotes may not exceed the principal amount of the Competitive
Bid Borrowing for a particular Interest Period for which offers were requested;

(C) in the case of a Competitive Bid Quote for Competitive Bid Loans at an
Absolute Rate, the rate of interest per annum (rounded upwards, if necessary, to
the nearest 1/10,000th of 1%) offered for each such Competitive Bid Loan (the
“Absolute Rate”);

(D) in the case of a Competitive Bid Quote for Competitive Bid Loans at the
Eurodollar Competitive Rate, the positive or negative margin to be added to or
deducted from the Interbank Offered Rate; and

(E) the identity of the quoting Lender.

Unless otherwise agreed by the Administrative Agent and the Borrower, no
Competitive Bid Quote shall contain qualifying, conditional or similar language
or propose terms other than or in addition to those set forth in the applicable
Competitive Bid Quote Request and, in particular, no Competitive Bid Quote may
be conditioned upon acceptance by the Borrower of all (or some specified
minimum) of the principal amount of the Competitive Bid Loan for which such
Competitive Bid Quote is being made. Any subsequent Competitive Bid Quote
submitted by a Revolving Credit Lender that amends, modifies or is otherwise
inconsistent with a previous Competitive Bid Quote submitted by such Lender with
respect to the same Competitive Bid Quote Request shall be disregarded by the
Borrower unless such subsequent Competitive Bid Quote is submitted solely to
correct a manifest error in such former Competitive Bid Quote.

(d) The Borrower shall as promptly as practicable after the Competitive Bid
Quote is submitted (but in any event not later than 12:00 Noon on (A) in the
case of a Competitive Bid Loan at an Absolute Rate, the Quotation Date (or such
other time and date as the Borrower and the Administrative Agent may agree) or
(B) in the case of a Competitive Bid Loan at a Eurodollar Competitive Rate, the
third Business Day prior to the proposed date of borrowing) notify the
Administrative Agent and Revolving Credit Lenders of (x) the aggregate principal
amount of the Competitive Bid Borrowing for which Competitive Bid Quotes have
been received as well as the ranges of bids submitted for each Interest Period
requested, (y) the respective principal amounts and Absolute Rates or Eurodollar
Competitive Rates, as the case may be, so offered by each Revolving Credit
Lender (identifying the Lender that made each Competitive Bid Quote), and
(z) its acceptance or nonacceptance of the Competitive Bid Quotes. In the case
of acceptance, such notice shall specify the aggregate principal amount of
offers for each Interest Period that are accepted. The Borrower may accept any
Competitive Bid Quote in

 

34



--------------------------------------------------------------------------------

whole or in part (provided that any Competitive Bid Quote accepted in part shall
be at least $5,000,000 or in increments of $1,000,000 in excess thereof);
provided that:

(i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

(ii) the aggregate principal amount of each Competitive Bid Borrowing shall be
at least $5,000,000 (or an increment of $1,000,000 in excess thereof) but shall
not cause the limits specified in Section 2.5(a) hereof to be violated;

(iii) except as provided below, acceptance of Competitive Bid Quotes for any
Interest Period may be made only in ascending order of Absolute Rates or
Eurodollar Competitive Rates, as the case may be, beginning with the lowest rate
so offered; and

(iv) the Borrower may not accept any Competitive Bid Quote where such
Competitive Bid Quote fails to comply with Section 2.5(c)(ii) hereof or
otherwise fails to comply with the requirements of this Agreement (including,
without limitation, Section 2.5(a) hereof).

Any of the conditions above notwithstanding, the Borrower may, in its sole
discretion, accept a Competitive Bid Quote that does not contain the lowest
Absolute Rate or Eurodollar Competitive Rates, as the case may be, where
acceptance of the Competitive Bid Quote containing the lowest Absolute Rate or
Eurodollar Competitive Rate, as the case may be, would be less favorable to the
Borrower or would cause the principal amount of Outstanding Revolving Credit
Obligations to exceed the Total Revolving Credit Commitment.

If Competitive Bid Quotes are made by two or more Revolving Credit Lenders with
the same Absolute Rates or Eurodollar Competitive Rates, as the case may be, for
a greater aggregate principal amount than the amount in respect of which
Competitive Bid Quotes are accepted for the related Interest Period after the
acceptance of all Competitive Bid Quotes, if any, of all lower Absolute Rates or
Eurodollar Competitive Rates, as the case may be, offered by any Revolving
Credit Lender for such related Interest Period, the principal amount of
Competitive Bid Loans in respect of which such Competitive Bid Quotes are
accepted shall be allocated by the Borrower among such Lenders as nearly as
possible (in amounts of at least $1,000,000 or in increments of $100,000 in
excess thereof) in proportion to the aggregate principal amount of such
Competitive Bid Quotes. Determinations by the Borrower of the amounts of
Competitive Bid Loans and the lowest bid after adjustment as provided in
Section 2.5(d)(iii) shall be conclusive in the absence of manifest error.

(e) Any Revolving Credit Lender whose offer to make any Competitive Bid Loan has
been accepted shall, not later than 1:00 P.M. on the date specified for the
making of such Loan, make the amount of such Loan available to the Borrower as
shall be directed by the Authorized Representative in Dollars and in immediately
available funds.

 

35



--------------------------------------------------------------------------------

(f) From time to time, the Borrower shall furnish such information to the
Administrative Agent as the Administrative Agent may request relating to the
making of Competitive Bid Loans, including the amounts, interest rates, dates of
borrowings and maturities thereof.

(g) The Borrower may request the Administrative Agent to receive the Competitive
Bid Quotes, in which event the Administrative Agent shall (A) in the case of a
Competitive Bid Loan at the Absolute Rate, as promptly as practicable after the
Competitive Bid Quote is submitted (but in no event later than 10:00 A.M. on the
Quotation Date) or (B) in the case of a Competitive Bid Loan at the Eurodollar
Competitive Rate, by 10:00 A.M. on the date a Competitive Quote is submitted,
notify the Borrower of the terms of any Competitive Bid Quote submitted by a
Revolving Credit Lender that is in accordance with Section 2.5(c) hereof. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of the Competitive Bid Borrowing for which Competitive Bid
Quotes have been received and (B) the respective principal amounts and Absolute
Rates or Eurodollar Competitive Rate, as the case may be, offered by each
Revolving Credit Lender (identifying the Lender that made each Competitive Bid
Quote). Not later than 12:00 Noon on (A) the third Business Day prior to the
proposed date of borrowing, in the case of Competitive Bid Loans at the
Eurodollar Competitive Rate or (B) the Quotation Date (or, in any such case,
such other time and date as the Borrower and the Administrative Agent may
agree), the Borrower shall notify the Administrative Agent of their acceptance
or nonacceptance of the Competitive Bid Quotes so notified to it (and the
failure of the Borrower to give such notice by such time shall constitute
nonacceptance) and the Administrative Agent shall promptly notify each affected
Lender. Together with each notice of a request for Competitive Bid Quotes which
the Borrower requires the Administrative Agent to issue pursuant to this
paragraph (g), the Borrower shall pay to the Administrative Agent for the
account of the Administrative Agent a bid administration fee of $1,500.

2.6 Payment of Interest.

(a) The Borrower shall pay interest (i) to the Administrative Agent at the
Principal Office for the account of each Lender on the outstanding and unpaid
principal amount of each Revolving Credit Loan made by such Lender for the
period commencing on the date of such Loan until such Loan shall be due at the
Eurodollar Rate or the Base Rate, as elected or deemed elected by the Borrower
or otherwise applicable to such Loan as herein provided and (ii) to each
Revolving Credit Lender making a Competitive Bid Loan at its Applicable Lending
Office, at the applicable Absolute Rate or Eurodollar Competitive Rate, as the
case may be; provided, however, that if any amount shall not be paid when due
(at maturity, by acceleration or otherwise), all amounts outstanding hereunder
shall bear interest thereafter at a fluctuating interest rate per annum equal to
the Default Rate, or (in each case) the maximum rate permitted by applicable
law, whichever is lower, from the date such amount was due and payable until the
date such amount is paid in full.

(b) Interest on the outstanding principal balance of each Loan shall be computed
on the basis of (x) in the case of Loans, other than Loans bearing interest
based on the Prime Rate, a year of 360 days and calculated for the actual number
of days elapsed and (y) in the case of Loans bearing interest based on the Prime
Rate, a year of 365–366 days and calculated for the actual number of days
elapsed. Interest on the outstanding principal balance of

 

36



--------------------------------------------------------------------------------

each Loan shall be paid (a) quarterly in arrears, such payment to be made not
later than the third (3rd) Business Day of each April, July, October and
January, on each Base Rate Loan, (b) on the last day of the applicable Interest
Period for each Eurodollar Loan and Competitive Bid Loan, but in no event less
frequently than at the end of each three month period and (c) upon payment in
full of the principal amount of such Loan at the Revolving Credit Termination
Date.

2.7 Payment of Principal. The principal amount of the Revolving Credit
Outstandings shall be due and payable to the Administrative Agent for the
benefit of each applicable Lender in full on the Revolving Credit Termination
Date, or earlier as herein expressly provided. The principal amount of all
Competitive Bid Loans shall be due and payable to the Lender making such
Competitive Bid Loan in full on the last day of the Interest Period therefor, or
earlier as herein expressly provided. The principal amount of Eurodollar Loans
may only be prepaid at the end of the applicable Interest Period, unless the
Borrower shall pay to the applicable Lenders the amounts, if any, required under
Section 4.5. The principal amount of Competitive Bid Loans may only be prepaid
at the end of the applicable Interest Period, unless (i) the Borrower shall have
retained in the Competitive Bid Quote Request with respect to such Competitive
Bid Loans the right of prepayment, and (ii) the Borrower shall have paid to the
Lender making such Competitive Bid Loans which bear interest at a Eurodollar
Competitive Rate or to the Administrative Agent, as applicable, the amounts, if
any, required under Section 4.5. The Borrower shall furnish the Administrative
Agent telephonic notice of its intention to make a principal payment (including
Competitive Bid Loans) prior to 12:00 noon on the date of such payment. All
payments of principal on Loans other than Competitive Bid Loans shall be in the
amount of (i) $10,000,000, or such greater amount which is an integral multiple
of $1,000,000, in the case of Eurodollar Loans, or (ii) $5,000,000, or such
greater amount which is an integral multiple of $1,000,000, in the case of Base
Rate Loans. Optional prepayments of Revolving Credit Loans shall be applied
ratably to the outstanding balance of the Revolving Credit Loans.

2.8 Non-Conforming Payments.

(a) Each payment of principal (including any prepayment) and payment of interest
(other than principal and interest on Competitive Bid Loans which shall be paid
to the Lender making such Loans) shall be made to the Administrative Agent at
the Principal Office, for the account of each applicable Lender’s Applicable
Lending Office, in Dollars and in immediately available funds before 2:00 P.M.
on the date such payment is due. The Administrative Agent may, but shall not be
obligated to, debit the amount of any such payment which is not made by such
time to any ordinary deposit account, if any, of the Borrower with the
Administrative Agent.

(b) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made both (a) in Dollars and in immediately
available funds and (b) prior to 2:00 P.M. on the date payment is due to be a
non-conforming payment. Any such payment shall not be deemed to be received by
the Administrative Agent until the time such funds become available funds. The
Administrative Agent shall give prompt telephonic notice to the Authorized
Representative and each of the applicable Lenders (confirmed in writing) if any
payment is non-conforming. Interest shall continue to accrue on any principal as
to which a non-conforming payment is made until such funds become available
funds (but in no

 

37



--------------------------------------------------------------------------------

event less than the period from the date of such payment to the next succeeding
Business Day) at the applicable rate of interest per annum specified in
Section 2.6(a) until the date such amount is paid in Dollars and in immediately
available funds.

(c) In the event that any payment hereunder becomes due and payable on a day
other than a Business Day, then such due date shall be extended to the next
succeeding Business Day; provided that interest shall continue to accrue during
the period of any such extension.

2.9 Pro Rata Payments. Except as otherwise provided herein (including without
limitation Sections 2.18 and 2.19), (a) each payment and prepayment on account
of the principal of and interest on the Revolving Credit Loans and the fees
described in Section 2.13(a) hereof shall be made to the Administrative Agent in
the aggregate amount payable to the Revolving Credit Lenders for the account of
the Revolving Credit Lenders pro rata based on their Revolving Percentages,
(b) each payment of principal and interest on the Competitive Bid Loans shall be
made to (i) the Administrative Agent for the account of the respective Lender
making such Competitive Bid Loan if the Borrower has elected that the
Administrative Agent act under Section 2.5(g) hereof and (ii) otherwise directly
to the Lender making such Competitive Bid Loan, (c) all payments to be made by
the Borrower for the account of each of the Lenders on account of principal,
interest and fees, shall be made without set-off or counterclaim except as
provided in Section 4.6, and (e) the Administrative Agent will distribute such
payments when received to the Lenders as provided for herein and subject to
Section 4.6.

2.10 Reductions and Prepayment.

(a) Reductions. The Borrower shall, by notice from an Authorized Representative,
have the right from time to time (but not more frequently than twice during each
Fiscal Year), upon not less than three (3) Business Days irrevocable written
notice to the Administrative Agent to reduce the Total Revolving Credit
Commitment without premium or penalty; provided that a notice of Commitment
reduction may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or any other event, in which case such notice of Commitment
reduction may be revoked by the Borrower (by notice to the Administrative Agent
on or prior to the specified date) if such condition is not satisfied. The
Administrative Agent shall give each Revolving Credit Lender, within one
(1) Business Day of receipt of such notice from the Borrower, telephonic notice
(confirmed in writing) of such reduction. Each such reduction shall be in the
aggregate amount of $10,000,000 or such greater amount which is in an integral
multiple of $1,000,000, and shall permanently reduce the Total Revolving Credit
Commitment. No such reduction shall be permitted that results in the payment of
any Eurodollar Loan other than on the last day of the Interest Period of such
Loan unless such prepayment is accompanied by amounts due, if any, under
Section 4.5. Each reduction of the Total Revolving Credit Commitment shall be
accompanied by payment of the Revolving Credit Loans to the extent that the
aggregate Outstanding Revolving Credit Obligations exceed the Total Revolving
Credit Commitment after giving effect to such reduction, together with accrued
and unpaid interest on the amounts prepaid. In no event shall the Borrower be
entitled to reduce the Total Revolving Credit Commitment if, as a result of and
after giving effect to such reduction, the aggregate Outstanding Revolving
Credit Obligations exceed the Total Revolving Credit Commitment.

 

38



--------------------------------------------------------------------------------

(b) Optional Prepayments. The Borrower may at any time and from time to time,
subject to Section 2.7, prepay the Loans, in whole or in part, without premium
or penalty, upon irrevocable prior notice which notice may be given by telephone
(to be promptly confirmed in writing, including by facsimile) delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto in the case of Eurodollar Rate Loans and no later
than 12:00 Noon, New York City time, one Business Day prior thereto in the case
of Base Rate Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurodollar Rate Loans or Base Rate Loans;
provided that a notice of optional prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or any other event, in
which case such notice of optional prepayment may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified date) if such
condition is not satisfied. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Credit Loans
that are Base Rate Loans) accrued interest to such date on the amount prepaid.
Optional prepayments of Revolving Credit Loans shall be applied ratably to the
outstanding balance of the Revolving Credit Loans.

2.11 Decrease in Amounts. The amount of the Total Revolving Credit Commitment
which shall be available to the Borrower shall be reduced by the aggregate
amount of all Letter of Credit Outstandings and all outstanding Competitive Bid
Loans.

2.12 Conversions and Elections of Subsequent Interest Periods. Subject to the
limitations set forth below and in Article IV hereof, the Borrower may:

(a) upon notice to the Administrative Agent on or before 12:00 noon on any
Business Day Convert all or a part of Eurodollar Loans to Base Rate Loans on the
last day of the Interest Period for such Eurodollar Loans; and

(b) provided that no Default or Event of Default shall have occurred and be
continuing and on three (3) Business Days’ notice to the Administrative Agent on
or before 12:00 noon:

(i) elect a subsequent Interest Period for all or a portion of Eurodollar Loans
to begin on the last day of the current Interest Period for such Eurodollar
Loans; or

(ii) Convert Base Rate Loans to Eurodollar Loans on any Business Day.

Notice of any such elections or Conversions shall specify the effective date of
such election or Conversion and, with respect to Eurodollar Loans, the Interest
Period to be applicable to the Loan as Continued or Converted. Each election and
Conversion pursuant to this Section 2.12 shall be subject to the limitations on
Eurodollar Loans set forth in the definition of “Interest Period” herein and in
Article IV hereof. All such Continuations or Conversions of

 

39



--------------------------------------------------------------------------------

Loans shall be effected pro rata based on the Revolving Percentages of the
applicable Lenders, as the case may be.

2.13 Fees.

(a) Commitment Fee. For the period beginning on the Closing Date and ending on
the Stated Termination Date, the Borrower agrees to pay to the Administrative
Agent, for the benefit of each Revolving Credit Lender based on such Lender’s
average daily Available Revolving Commitment, the quarterly portion of the
Applicable Commitment Fee for such Lender. Such fees shall be payable quarterly
in arrears, such payments to be made not later than the third (3rd) Business Day
of each April, July, October and January to and on the Revolving Credit
Termination Date (or such earlier date on which the Revolving Credit Commitments
have terminated). Such fee shall be calculated on the basis of a year of 360
days for the actual number of days elapsed.

(b) Agent Fees. The Borrower agrees to pay to the Administrative Agent, for the
Administrative Agent’s individual account, an annual Administrative Agent’s fee
to be payable in advance and annually thereafter on the anniversary of the
Closing Date such amounts as agreed to by the Administrative Agent and the
Borrower in writing.

2.14 Deficiency Advances; Failure to Purchase Participations. No Lender shall be
responsible for any default of any other Lender in respect of such other
Lender’s obligation to make any Loan or Advance hereunder nor shall the
Revolving Credit Commitment of any Lender hereunder be increased as a result of
such default of any other Lender. Without limiting the generality of the
foregoing or the provisions of Section 2.15, in the event any Lender shall fail
to advance funds to the Borrower as herein provided, the Administrative Agent
may in its discretion, but shall not be obligated to, advance to the Borrower
all or any portion of such amount or amounts (each, a “deficiency advance”) and
shall thereafter be entitled to payments of principal of and interest on such
deficiency advance in the same manner and at the same interest rate or rates to
which such other Lender would have been entitled had it made such Advance;
provided that, (i) such defaulting Lender shall not be entitled to receive
payments of principal, interest or fees with respect to such deficiency advance
until such deficiency advance (together with interest thereon as provided in
clause (ii)) shall be paid by such Lender and (ii) upon payment to the
Administrative Agent from such other Lender of the entire outstanding amount of
each such deficiency advance, together with accrued and unpaid interest thereon,
from the most recent date or dates interest was paid to the Administrative Agent
by the Borrower on each Loan comprising the deficiency advance at the Federal
Funds Rate, then such payment shall be credited in full payment of such
deficiency advance and the Borrower shall be deemed to have borrowed the amount
of such deficiency advance from such other Lender as of the most recent date or
dates, as the case may be, upon which any payments of interest were made by the
Borrower thereon.

2.15 Intraday Funding. Without limiting the provisions of Section 2.14, unless
the Borrower or any Lender has notified the Administrative Agent not later than
12:00 Noon of the Business Day before the date any payment (including in the
case of Lenders any Advance) to be made by it is due, that it does not intend to
remit such payment, the Administrative Agent may, in its discretion, assume that
Borrower or each Lender, as the case may be, has timely

 

40



--------------------------------------------------------------------------------

remitted such payment in the manner required hereunder and may, in its
discretion and in reliance thereon, make available such payment (or portion
thereof) to the Person entitled thereto as otherwise provided herein. If such
payment was not in fact remitted to the Administrative Agent in the manner
required hereunder, then:

(i) if Borrower failed to make such payment, each applicable Lender shall
forthwith on demand repay to the Administrative Agent the amount of such assumed
payment made available to such Lender, together with interest thereon in respect
of each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at the Federal Funds Rate; and

(ii) if any Lender failed to make such payment, the Administrative Agent shall
be entitled to recover such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent promptly shall
notify the Borrower, and the Borrower shall promptly pay such corresponding
amount to the Administrative Agent in immediately available funds upon receipt
of such demand. The Administrative Agent also shall be entitled to recover
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, (A) from such Lender at a rate per annum equal to the
daily Federal Funds Rate or (B) from the Borrower, at a rate per annum equal to
the interest rate applicable to the Loan which includes such corresponding
amount. Until the Administrative Agent shall recover such corresponding amount
together with interest thereon, such corresponding amount shall constitute a
deficiency advance within the meaning of Section 2.14. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

2.16 Use of Proceeds. The proceeds of the Loans and the Letters of Credit issued
pursuant to the Letter of Credit Facility shall be used by the Borrower and its
Subsidiaries to repay in full the Term Loans that are outstanding on the Closing
Date and to pay outstanding fees and expenses under the Existing Credit
Agreement, to finance acquisitions and for working capital, capital
expenditures, share repurchases and other general corporate purposes of the
Borrower and its Subsidiaries.

2.17 [Reserved].

2.18 Increased Amounts.

(a) (i) The Borrower shall have the right from time to time, without the consent
of the Lenders, subject to the terms of this Section 2.18 and provided that the
Borrower has obtained any required consents of third parties, to effectuate
during the period commencing

 

41



--------------------------------------------------------------------------------

on the Closing Date and ending on the date of any voluntary reduction of the
Total Revolving Credit Commitment (other than any reduction pursuant to
Section 4.8(e)), an increase in the Total Revolving Credit Commitment under this
Agreement by adding to this Agreement one or more Persons acceptable to the
Borrower and reasonably acceptable to the Administrative Agent, who shall, upon
completion of the requirements of this Section 2.18, constitute a “Revolving
Credit Lender” or “Revolving Credit Lenders” hereunder (each an “Added Revolving
Credit Lender”), or by allowing one or more Revolving Credit Lenders in their
sole discretion to increase their respective Revolving Credit Commitments
hereunder (each an “Increasing Revolving Credit Lender”), so that such increased
Revolving Credit Commitments shall equal the aggregate increase in the Total
Revolving Credit Commitment effectuated pursuant to this Section 2.18; provided
that (A) the aggregate addition of or increase in the Revolving Credit
Commitment of any Revolving Credit Lender to be effected under this Section 2.18
(collectively, the “Added Revolving Credit Commitments”) shall be in an amount
not less than $5,000,000, and, if greater than $5,000,000, an integral multiple
of $1,000,000, (B) no increase in or added Revolving Credit Commitments pursuant
to this Section 2.18 shall result in the sum of the Total Revolving Credit
Commitment hereunder, plus the aggregate principal amount of all Added Term
Loans hereunder, exceeding $2,300,000,000, (C) no Lender’s Revolving Credit
Commitment shall be increased under this Section 2.18 without the consent of
such Lender, and (D) there shall not exist any Default or Event of Default
immediately prior to and immediately after giving effect to any such Added
Revolving Credit Commitment.

(ii) The Borrower shall have the right from time to time, without the consent of
the Lenders, subject to the terms of this Section 2.18 and provided that the
Borrower has obtained the consents of any Lenders providing such tranche of
Added Term Loans (defined below), to effectuate during the period commencing on
the Closing Date the establishment of one or more tranches of new term loans
(the “Added Term Loans”); provided that each tranche of Added Term Loans
(A) shall have terms and conditions reasonably satisfactory to the Borrower and
each Added Term Lender (as defined below), (B) shall rank pari passu in right of
payment with the Revolving Credit Loans, (C) shall be treated substantially
similar to the Revolving Credit Loans; provided that (i) the terms and
conditions applicable to any tranche of Added Term Loans maturing after the
Stated Termination Date may provide for material additional or different
financial or other covenants applicable only during periods after the Stated
Termination Date, (ii) the Added Term Loans may be priced differently than the
Revolving Credit Loans (including without limitation in respect of the interest
rate margins, upfront fees, original issue discount, any interest rate floors
and any arrangement or commitment fees applicable to the Added Term Loans);
provided that if the “effective yield” applicable to a given tranche of Added
Term Loans (except any tranche of Added Term Loans the final stated maturity
date for which is at least one (1) year later than the Stated Termination Date
hereunder and the weighted average life to maturity of which is no shorter than
one (1) year longer than the weighted average life to maturity applicable to the
Revolving Credit Loans) (the determination of “effective yield” shall take
account of any interest rate benchmark floors, recurring fees and all upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
weighted average life of such loans and (y) four years) payable to all Lenders
providing such Added Term Loans but shall exclude any arrangement, structuring
or other fees payable in connection therewith that are not shared with all
Lenders providing such Added Term Loans) determined as of the initial funding
date for such Added Term

 

42



--------------------------------------------------------------------------------

Loans exceeds the “effective yield” then applicable to the Revolving Credit
Loans (determined on the same basis as provided in the preceding parenthetical,
with the comparative determination to be made in the reasonable judgment of the
Administrative Agent consistent with generally accepted financial practice) by
more than 0.50% (the amount of such excess being the “Yield Differential”), the
Applicable Margin for such Revolving Credit Loans subject to a Yield
Differential shall automatically be increased by the Yield Differential
effective upon the making of the applicable Added Term Loans, (iii) the terms of
any such Added Term Loan may provide for the inclusion, as appropriate, of Added
Term Lenders in any required vote or action of the Required Lenders or of the
Lenders of each tranche hereunder and may provide class protection for any
additional credit facilities, and (iv) the prepayment provisions with respect to
any Added Term Loans may differ from those applicable to the Revolving Credit
Loans, (D) shall be in an aggregate principal amount that is not less than
$50,000,000, and, if greater than $50,000,000, an integral multiple of
$1,000,000 and (E) shall have a final stated maturity date that is on or later
than the Stated Termination Date and the weighted average life to maturity of
such Added Term Loans shall be no shorter than the weighted average life to
maturity applicable to the Revolving Credit Loans; provided, further that
(1) the aggregate principal amount of all Added Term Loans, plus the Total
Revolving Credit Commitment hereunder, shall not exceed $2,300,000,000, (2) no
Lender shall be obligated to provide all or any portion of any Added Term Loan
under this Section 2.18 without the consent of such Lender, and (3) there shall
not exist any Default or Event of Default immediately prior to and immediately
after giving effect to any such Added Term Loans. Any Lender extending such
Added Term Loans (each an “Added Term Lender”) shall be acceptable to the
Borrower.

(b) The Borrower shall deliver or pay, as applicable, to the Administrative
Agent not later than five (5) Business Days prior to any such increase in the
Total Revolving Credit Commitment or establishment of a new tranche of Added
Term Loans, as applicable, each of the following items with respect to each
Added Lender and Increasing Revolving Credit Lender:

(i) a written notice of Borrower’s intention to increase the Total Revolving
Credit Commitment or establish a new tranche of Added Term Loans, as applicable,
pursuant to this Section 2.18, which shall specify each Added Lender and
Increasing Revolving Credit Lender, the proposed effective date for the increase
in Revolving Credit Commitments or the new tranche of Added Term Loans, as
applicable, the amounts of the Added Revolving Credit Commitments or the Added
Term Loans, as applicable, of each such Lender that will result (which amounts
shall be subject to confirmation by the Administrative Agent), and such other
information as is reasonably requested by the Administrative Agent;

 

43



--------------------------------------------------------------------------------

(ii) (A) documents in the form of Exhibit K or Exhibit L, as may be required by
the Administrative Agent, executed and delivered by each Added Lender and each
Increasing Revolving Credit Lender, pursuant to which it becomes a party hereto
or increases its Revolving Credit Commitment or extends Added Term Loans, as
applicable and (B) in the case of Added Term Loans, an amendment to this
Agreement to the extent necessary in order to effect such Added Term Loans,
which amendment shall only be required to be signed by the Borrower, the
Administrative Agent and each Added Term Lender to the extent that such
amendment relates only to such Added Term Loans or affects only the Lenders
providing such Added Term Loans;

(iii) a non-refundable processing fee of $3,500 with respect to each Added
Lender or Increasing Revolving Credit Lender for the sole account of the
Administrative Agent.

(c) Upon receipt of any notice referred to in clause (b) above, the
Administrative Agent shall promptly notify each Lender thereof and shall
distribute an amended Exhibit A (which shall be deemed effective as of the
Increased Commitment Date referred to below and thereupon incorporated into this
Agreement) to reflect any changes therein resulting from such increase. Upon
execution and delivery of the documents and the payment of the fee as described
above, and (i) upon delivery to the Administrative Agent (1) in the case of an
increase of the Revolving Credit Commitments, by each Added Revolving Credit
Lender and Increasing Revolving Credit Lender for further delivery to the
Borrower or other Revolving Credit Lenders (as applicable) of immediately
available, freely transferable funds in an amount equal to, for each Added
Revolving Credit Lender, such Added Lender’s Revolving Percentage (after giving
effect to all Added Revolving Credit Commitments) of Revolving Credit
Outstandings, and funded Participations and, for each Increasing Lender, the
product of the increase in such Increasing Lender’s Revolving Percentage (after
giving effect to all Added Revolving Credit Commitments) multiplied by the sum
of Revolving Credit Outstandings and funded Participations, as applicable or
(2) in the case of the Added Term Loans, by each Added Term Lender for further
delivery to the Borrower of immediately available, freely transferable funds in
an amount equal to such Added Term Loans being made by such Added Term Lender
(in each case, the “Increased Commitment Date”), (x) each such Added Revolving
Credit Lender shall constitute a “Revolving Credit Lender”, each such Added
Lender in respect of an Added Term Loan shall constitute an “Added Term Lender”,
and each such Added Term Lender and Added Revolving Credit Lender shall
constitute a “Lender”, in each case for all purposes under this Agreement and
related documents and without any acknowledgment by or the consent of the other
Lenders, with a Commitment as specified in such documents and revised Exhibit A,
(y) each such Increasing Revolving Credit Lender’s Revolving Credit Commitment
shall increase as specified in such documents and revised Exhibit A, and each
such Increasing Revolving Credit Lender’s Revolving Percentage shall be adjusted
to reflect the Added Revolving Credit Commitments and shall be specified in such
revised Exhibit A. As of the Increased Commitment Date, (i) the respective
Revolving Percentages of the Lenders shall be deemed modified as appropriate to
correspond to such Added Revolving Credit Commitments and (ii) on the Increased
Commitment Date with respect to Revolving Credit Commitments, to the extent
necessary to keep all outstanding Revolving Credit Loans and funded
Participations ratable among all Revolving Credit Lenders in accordance with any
revised Revolving Percentages arising from

 

44



--------------------------------------------------------------------------------

any Added Revolving Credit Commitments under this Section 2.18, all Interest
Periods then outstanding shall be deemed to be terminated without further action
or consent of the Borrower and the Borrower shall pay any additional amounts
required pursuant to Section 4.5 in connection therewith). In addition, with
respect to increases of the Revolving Credit Commitments, if there are at such
time outstanding any Revolving Credit Outstandings and funded Participations,
each Revolving Credit Lender whose Revolving Percentage has been decreased as a
result of the increase in the Total Revolving Credit Commitment shall be deemed
to have assigned, without recourse, to each Added Revolving Credit Lender and
Increasing Revolving Credit Lender such portion of such Lender’s Revolving
Credit Outstandings or funded Participations as shall be necessary to effectuate
such adjustment in Revolving Percentages. Each Increasing Revolving Credit
Lender and Added Revolving Credit Lender with respect to increases of the
Revolving Credit Commitments, (i) shall be deemed to have assumed such portion
of such Revolving Credit Outstandings and funded Participations and (ii) shall
fund to each other Revolving Credit Lender on the Increased Commitment Date the
amount of Revolving Credit Outstandings and funded Participations assigned to it
by such Lender. The Borrower agrees to pay to the Revolving Credit Lenders on
demand any and all amounts required pursuant to Section 4.5 resulting from any
such assignment of Revolving Credit Outstandings.

(d) This Section 2.18 shall supersede any provisions in Sections 11.1 and 11.6
to the contrary.

2.19 Extension of Termination Date. (a) The Borrower may, by delivery of written
requests (each, a “Termination Date Extension Request”) to the Administrative
Agent (which shall promptly deliver a copy to each of the Lenders) not less than
60 days prior to the Stated Termination Date, request that the Lenders extend
the Stated Termination Date for an additional period of at least one year;
provided, that (i) such request shall be made to all Lenders on the same terms
and (ii) one Facility may be extended even if each of the other Facilities are
not also extended pursuant to such request. Such Termination Date Extension
Request shall set forth (A) any changes to interest rate margins, fees or other
pricing that will apply to the extensions of credit by the Lenders that elect to
agree to such Termination Date Extension Request (which may be higher or lower
than those that apply before giving effect to such Termination Date Extension
Request) and (B) any covenants or other terms that will apply solely to any
period after the latest Stated Termination Date (if any) applicable to any
Lenders that elect to agree to such Termination Date Extension Request. Other
than the extended Stated Termination Date and the changes described in clauses
(A) and (B) of the immediately preceding sentence, the terms applicable to the
Lenders that elect to agree to such Termination Date Extension Request shall be
identical to those that applied before giving effect thereto.

(b) Each Lender, the Administrative Agent and each Issuing Bank shall, by notice
to the Borrower and the Administrative Agent given not later than the 15th day
after the date of the Administrative Agent’s receipt of the Borrower’s
Termination Date Extension Request (or such other date as the Borrower and the
Administrative Agent may agree; such date, the “Extension Date”), advise the
Borrower whether or not it agrees to the requested extension (each Lender and
each of the Administrative Agent and each Issuing Bank agreeing to a requested
extension being called a “Consenting Party”, and each Lender, the Administrative
Agent and each Issuing Bank declining to agree to a requested extension being
called a

 

45



--------------------------------------------------------------------------------

“Declining Party”). The Administrative Agent shall use reasonable efforts to
contact each Lender and Issuing Bank to obtain a prompt response to the
Termination Date Extension Request. Any Lender or Administrative Agent or each
Issuing Bank that has not so advised the Borrower and the Administrative Agent
by such Extension Date shall be deemed to have declined to agree to such
extension and shall be a Declining Party.

(c) The Stated Termination Date shall, as to each Consenting Party, be extended
to the date requested in the Termination Date Extension Request. The decision to
agree or withhold agreement to any Termination Date Extension Request shall be
at the sole discretion of each Lender and shall not require the consent of the
Administrative Agent or any Issuing Bank; provided, that (i) the consent of the
Administrative Agent and each Issuing Bank shall be required for such Person to
continue its respective obligations and duties under the Loan Documents (but not
for the extension of the Stated Termination Date), (ii) the obligations and
duties under the Loan Documents of the Administrative Agent or each Issuing
Bank, as applicable who does not consent to the requested extension shall
terminate on the Stated Termination Date in effect prior to any such extension
(such Stated Termination Date being called the “Original Stated Termination
Date”) (and for the purposes of the second sentence of Section 3.1, the Original
Stated Termination Date shall govern the permitted expiry date of any Letter of
Credit issued by such Issuing Bank) and (iii) the Borrower and the Consenting
Parties shall have the right to appoint a successor Administrative Agent or
Issuing Bank to replace any such Person that does not consent to continue its
respective obligations and duties under the Loan Documents in connection with
such extension. The Commitment of any Lender that is a Declining Party shall
terminate on the Original Stated Termination Date. The principal amount of any
outstanding Loans made by a Declining Party, together with any accrued interest
thereon and any accrued fees and other amounts payable to or for the account of
such Declining Party hereunder, shall be due and payable on the Original Stated
Termination Date, and on the Original Stated Termination Date the Borrower shall
also make such other prepayments of Loans pursuant to Section 2.3 or 2.7, as
applicable, as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Parties
pursuant to this sentence, the total Aggregate Exposure of all Lenders would not
exceed the total Commitments of all Lenders.

(d) Notwithstanding the foregoing provisions of this Section 2.23, the Borrower
shall have the right, pursuant to Section 4.7, at any time prior to the Original
Stated Termination Date, to replace a Declining Party with a bank or other
financial institution that will agree to the applicable Termination Date
Extension Request (provided that each such bank or other financial institution,
if not already a Lender (or an Affiliate of a Lender) hereunder, shall be
reasonably acceptable to the Administrative Agent), and any such replacement
Person shall for all purposes constitute a Consenting Party.

(e) This Section 2.19 shall supersede any provisions in Sections 11.1 and 11.6
to the contrary.

 

46



--------------------------------------------------------------------------------

ARTICLE III

Letters of Credit

3.1 Letters of Credit. The Issuing Banks agree, subject to the terms and
conditions of this Agreement, upon request of the Borrower, to issue from time
to time for the account of the Borrower Letters of Credit upon delivery to the
applicable Issuing Bank of an Application and Agreement for Letter of Credit
relating thereto in form and content acceptable to such Issuing Bank; provided,
that (i) no Issuing Bank shall issue (or renew) any Letter of Credit if it has
been notified by the Administrative Agent or has actual knowledge that a Default
or Event of Default has occurred and is continuing, (ii) the aggregate Letter of
Credit Outstandings shall not exceed the Total Letter of Credit Commitment and
(iii) no Letter of Credit shall be issued (or renewed) if, after giving effect
thereto, Letter of Credit Outstandings plus Revolving Credit Outstandings plus
outstanding Competitive Bid Loans shall exceed the Total Revolving Credit
Commitment. No Letter of Credit shall have an expiry date (including all rights
of the

Borrower or any beneficiary named in such Letter of Credit to require renewal,
but not any renewal options that are subject to the approval of the Issuing
Bank) or payment date occurring later than the earlier to occur of one year
after the date of its issuance or the fifth Business Day prior to the Stated
Termination Date. Each request by the Borrower for the issuance or renewal of a
Letter of Credit, whether pursuant to an Application and Agreement for Letter of
Credit or otherwise, shall constitute its certification that the conditions
specified in Section 5.2 with respect to such issuance or renewal have been
satisfied. At any one time during the term of this Agreement, not more than four
(4) different Revolving Credit Lenders (including any Closing Date Existing
Issuing Banks) shall be allowed to act as an Issuing Bank.

3.2 Reimbursement and Participations.

(a) The Borrower hereby unconditionally agrees to pay to the applicable Issuing
Bank immediately on demand at its Applicable Lending Office all amounts required
to pay all drafts drawn under any Letters of Credit in accordance with
Section 2.4(c)(iv) and all reasonable expenses incurred by an Issuing Bank in
connection with the Letters of Credit, and in any event and without demand to
place in possession of the applicable Issuing Bank (which shall include Advances
under the Revolving Credit Facility if permitted by Section 2.4) sufficient
funds to pay all debts and liabilities arising under any Letter of Credit. The
Borrower’s obligations to pay an Issuing Bank under this Section 3.2, and such
Issuing Bank’s right to receive the same, shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever. Each Issuing Bank
agrees to give the Borrower prompt notice of any request for a draw under a
Letter of Credit, but failure to provide such notice shall not affect the
parties’ Obligations with respect thereto. Each Issuing Bank may charge any
account the Borrower may have with it for any and all amounts such Issuing Bank
pays under a Letter of Credit, plus reasonable charges and reasonable expenses
as from time to time agreed to by such Issuing Bank and the Borrower; provided
that to the extent permitted by Section 2.4(c)(iv), such amounts shall be paid
pursuant to Advances under the Revolving Credit Facility. The Borrower agrees
that an Issuing Bank may, in its sole discretion, accept or pay, as complying
with the terms of any Letter of Credit, any drafts or other documents otherwise
in order which may be signed or issued by an administrator, executor, trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
liquidator, receiver, attorney in fact or other legal

 

47



--------------------------------------------------------------------------------

representative of a party who is authorized under such Letter of Credit to draw
or issue any drafts or other documents. The Borrower agrees to pay an Issuing
Bank interest on any Reimbursement Obligations not paid when due hereunder at
the Default Rate.

(b) In accordance with the provisions of Section 2.4(c), each Issuing Bank shall
notify the Administrative Agent (and shall also notify the Borrower) of any
drawing under any Letter of Credit as promptly as practicable following the
receipt by the Issuing Bank of such drawing, but failure to provide such notice
shall not affect the parties’ Obligations with respect thereto.

(c) Each Revolving Credit Lender (other than the applicable Issuing Bank) shall
automatically acquire on the date of issuance thereof, a Participation in the
liability of such Issuing Bank in respect of each Letter of Credit in an amount
equal to such Lender’s Revolving Percentage of such liability, and to the extent
that the Borrower is obligated to pay such Issuing Bank under Section 3.2(a),
each Revolving Credit Lender (other than the Issuing Bank) thereby shall
absolutely, unconditionally and irrevocably assume, and shall be unconditionally
obligated to pay to such Issuing Bank, its Revolving Percentage of the liability
of such Issuing Bank under such Letter of Credit in the manner and with the
effect provided in Section 2.4(c)(iv). With respect to drawings under any of the
Letters of Credit, each Revolving Credit Lender, upon receipt from the
Administrative Agent of notice of a drawing in the manner described in
Section 2.4(c)(iv), shall promptly pay to the Administrative Agent for the
account of the applicable Issuing Bank, prior to the applicable time set forth
in Section 2.4(c)(iv), its Revolving Percentage of such drawing. Simultaneously
with the making of each such payment by a Revolving Credit Lender to an Issuing
Bank, such Lender shall, automatically and without any further action on the
part of such Issuing Bank or such Lender, acquire a Participation in an amount
equal to such payment (excluding the portion thereof constituting interest
accrued prior to the date such Lender made its payment) in the related
Reimbursement Obligation of the Borrower. The Reimbursement Obligations of the
Borrower shall be immediately due and payable upon notice to the Borrower
(subject to Section 2.4(c)(iv)), whether in Advances made in accordance with
Section 2.4(c)(iv) or otherwise. Each Revolving Credit Lender’s obligation to
make payment to the Administrative Agent for the account of an Issuing Bank
pursuant to Section 2.4(c)(iv) and this Section 3.2(c), and the right of such
Issuing Bank to receive the same, shall be absolute and unconditional, shall not
be affected by any circumstance whatsoever and shall be made without any offset,
abatement, withholding or reduction whatsoever. In the event the Revolving
Credit Lenders have purchased Participations in any Reimbursement Obligation as
set forth above, then at any time payment (in fully collected, immediately
available funds) of such Reimbursement Obligation, in whole or in part, is
received by the applicable Issuing Bank or the Administrative Agent from the
Borrower, such Issuing Bank or Administrative Agent shall promptly pay to each
Revolving Credit Lender an amount equal to its Revolving Percentage of such
payment from the Borrower. If any Revolving Credit Lender is obligated to pay
but does not pay amounts to the Administrative Agent for the account of an
Issuing Bank in full upon such request as required by this Section 3.2(c), such
Lender shall, on demand, pay to the Administrative Agent for the account of such
Issuing Bank interest on the unpaid amount for each day during the period
commencing on the date of notice given to such Lender pursuant to Section 2.4(c)
until such Lender pays such amount to the Administrative Agent for the account
of such Issuing Bank in full at the Federal Funds Rate.

 

48



--------------------------------------------------------------------------------

(d) As soon as practical following the issuance of a Letter of Credit, the
applicable Issuing Bank shall notify the Administrative Agent, and the
Administrative Agent shall notify each Revolving Credit Lender, of the date of
issuance of such Letter of Credit, the stated amount and the expiry date of such
Letter of Credit. Promptly following the end of each calendar quarter, each
Issuing Bank shall deliver to the Administrative Agent a notice describing the
aggregate undrawn amount of all Letters of Credit at the end of such quarter.
Upon the request of any Revolving Credit Lender from time to time, each Issuing
Bank shall deliver to the Administrative Agent, and the Administrative Agent
shall deliver to such Lender, any other information reasonably requested by such
Lender with respect to the Letter of Credit Outstandings.

(e) Each issuance by an Issuing Bank of a Letter of Credit shall, in addition to
the conditions precedent set forth in Article V, be subject to the conditions
that (x) such Letter of Credit be in such form and contain such terms as shall
be reasonably satisfactory to the Issuing Bank consistent with the then current
practices and procedures of such Issuing Bank with respect to similar letters of
credit, (y) the issuance of such Letter of Credit shall not violate any written
policy of the Issuing Bank, and (z) the Borrower shall have executed and
delivered such other instruments and agreements relating to such Letters of
Credit as the Issuing Bank shall have reasonably requested consistent with such
practices and procedures. Except as otherwise provided therein, all Letters of
Credit shall be governed by the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance).

(f) Without limiting the generality of the provisions of Section 11.9, the
Borrower hereby agrees to indemnify and hold harmless each Issuing Bank, each
other Revolving Credit Lender and the Administrative Agent from and against any
and all claims and damages, losses, liabilities, and reasonable costs and
expenses which such Issuing Bank, such other Revolving Credit Lender or the
Administrative Agent may incur (or which may be claimed against such Issuing
Bank, such other Revolving Credit Lender or the Administrative Agent) by any
Person by reason of or in connection with the issuance or transfer of or payment
or failure to pay under any Letter of Credit; provided that the Borrower shall
not be required to indemnify an Issuing Bank, any other Revolving Credit Lender
or the Administrative Agent for any claims, damages, losses, liabilities, costs
or expenses to the extent, but only to the extent, (i) caused by the willful
misconduct or gross negligence of the party to be indemnified or (ii) caused by
the failure of an Issuing Bank to pay under any Letter of Credit after the
presentation to it of a request for payment strictly complying with the terms
and conditions of such Letter of Credit, unless such payment is prohibited by
any law, regulation, court order or decree or failure to pay is permitted under
the terms of the Applicable Letter of Credit. The indemnification and hold
harmless provisions of this Section 3.2(f) shall survive repayment of the
Obligations, occurrence of the Revolving Credit Termination Date, the Facility
Termination Date and expiration or termination of this Agreement.

(g) Without limiting the provisions of Section 3.2(f), the obligation of the
Borrower to immediately reimburse an Issuing Bank for drawings made under
Letters of Credit and each Issuing Bank’s right to receive such payment shall be
absolute, unconditional and irrevocable, and such obligations of the Borrower
shall be performed strictly in accordance with the terms of this Agreement and
such Letters of Credit and the related Application and

 

49



--------------------------------------------------------------------------------

Agreement for any Letter of Credit, under all circumstances whatsoever,
including the following circumstances:

(i) any lack of validity or enforceability of the Letter of Credit, the
obligation supported by the Letter of Credit or any other agreement or
instrument relating thereto (collectively, the “Related LC Documents”);

(ii) any amendment or waiver of or any consent to or departure from all or any
of the Related LC Documents;

(iii) the existence of any claim, setoff, defense (other than the defense of
payment in accordance with the terms of this Agreement) or other rights which
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), the Administrative Agent, the Lenders or any
other Person, whether in connection with the Loan Documents, the Related LC
Documents or any unrelated transaction;

(iv) any breach of contract or other dispute between the Borrower and any
beneficiary or any transferee of a Letter of Credit (or any persons or entities
for whom such beneficiary or any such transferee may be acting), the
Administrative Agent, the Lenders or any other Person;

(v) any draft, statement or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared to comply with the terms of the Letter of
Credit;

(vi) any delay, extension of time, renewal, compromise or other indulgence or
modification granted or agreed to by the Administrative Agent, with or without
notice to or approval by the Borrower in respect of any of Borrower’s
Obligations; or

(vii) any other circumstance or happening whatsoever where the applicable
Issuing Bank has acted in good faith, whether or not similar to any of the
foregoing;

provided, however, that nothing contained herein shall be deemed to release an
Issuing Bank or any other Lender of any liability for actual loss arising as a
result of its gross negligence or willful misconduct or out of the wrongful
dishonor by an Issuing Bank of a proper demand for payment made under and
strictly complying with the terms of any Letter of Credit.

3.3 Governmental Action. No Issuing Bank shall be under any obligation to issue
any Letter of Credit if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such

 

50



--------------------------------------------------------------------------------

Issuing Bank shall prohibit, or request that such Issuing Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Letter of Credit any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it, unless the Borrower agrees to compensate the Issuing Bank
for such restriction, reserve, capital requirement, loss, cost or expense on
terms satisfactory to the Issuing Bank.

3.4 Letter of Credit Fee. The Borrower agrees to pay (i) to the Administrative
Agent, for the pro rata benefit of the Revolving Credit Lenders based on their
Revolving Percentages, a fee on the aggregate amount available to be drawn on
each Letter of Credit Outstanding at a rate equal to the Applicable Eurodollar
Margin with respect to the Revolving Credit Facility as in effect from time to
time, and (ii) to the applicable Issuing Bank, as issuer of

each Letter of Credit, an issuance fee in such amount as may be agreed by such
Issuing Bank and the Borrower from time to time. Such payments of fees provided
for in this Section 3.4 shall be due with respect to each Letter of Credit
quarterly in arrears, such payment to be made not later than the third
(3rd) Business Day of each April, July, October and January, commencing on the
first such date following the issuance of a Letter of Credit under this
Agreement. Such fees shall be calculated on the basis of a year of 360 days for
the actual number of days elapsed.

3.5 Administrative Fees. The Borrower shall pay to any Issuing Bank such
standard administrative fee and other standard fees, if any, in connection with
the Letters of Credit in such amounts and at such times as such Issuing Bank and
the Borrower shall agree from time to time.

ARTICLE IV

Change in Circumstances

4.1 Increased Cost and Reduced Return.

(a) If after the date hereof, the adoption of any applicable law, rule, or
regulation, or any change in any applicable law, rule, or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank, or comparable agency:

(i) shall subject such Lender (or its Applicable Lending Office) to any increase
in the cost (other than Taxes and Other Taxes) of making or maintaining any
Eurodollar Loans, any Competitive Bid Loans bearing interest at a Eurodollar
Competitive Rate or its obligation to make Eurodollar Loans or Competitive Bid
Loans at the Eurodollar Competitive Rate;

 

51



--------------------------------------------------------------------------------

(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment or similar requirement relating to any extensions of credit or other
assets of, or any deposits with or other liabilities or commitments of, such
Lender (or its Applicable Lending Office), including the Revolving Credit
Commitment of such Lender hereunder;

(iii) shall impose on such Lender (or its Applicable Lending Office) or on the
London interbank market any other condition affecting this Agreement or any of
such extensions of credit or liabilities or commitments; or

(iv) shall subject the Administrative Agent or any Lender to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Other Connection Taxes that are imposed
on or measured by net income (however denominated) or that are franchise Taxes
or branch profits Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing is to increase the cost to such Lender or
the Administrative Agent (or its Applicable Lending Office), by an amount deemed
material by such Lender or the Administrative Agent, as the case may be, of
making, Converting into, Continuing, or maintaining any Loans or to reduce any
sum received or receivable by such Lender or the Administrative Agent (or its
Applicable Lending Office) under this Agreement in each case with respect to any
Eurodollar Rate Loans or any Competitive Bid Loans bearing interest at a
Eurodollar Competitive Rate (or in the case of clause (iv), any Loans), then,
within ten (10) Business Days of the Borrower’s receipt of a request certifying
in reasonable detail calculations of such amount and in reasonable detail, the
basis therefor, the Borrower shall pay to such Lender or the Administrative
Agent such amount or amounts as will compensate such Lender or the
Administrative Agent for such increased cost or reduction; provided, that no
Lender shall be entitled to claim any such amount or amounts for such increased
cost or reduction incurred more than 90 days prior to the delivery of such
request and such amounts shall be no greater than amounts that such Lender
charges other borrowers or account parties on loans or letters of credit (as the
case may be) similarly situated to the Borrower in connection with substantially
similar facilities; provided further that, if the adoption or change of any law,
rule or regulation (or change in the interpretation thereof) giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof but
in no event shall be extended to a total period greater than 180 days; provided
finally that, in any such case, the Borrower may, notwithstanding anything to
the contrary herein, elect to convert the Eurodollar Loans made by such Lender
hereunder to Base Rate Loans by giving the Administrative Agent at least two
Business Days’ notice of such election, in which case the Borrower shall
promptly pay to such Lender, upon demand, without duplication, amounts
theretofore required to be paid to such Lender pursuant to this Section 4.1(a).
If any Lender requests compensation by the Borrower under this Section 4.1(a),
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or Continue Loans of the
Type with respect to which such compensation is requested, or to Convert Loans
of any other Type into Loans of such Type, until

 

52



--------------------------------------------------------------------------------

the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 4.4 shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(b) If after the date hereof any Lender shall have determined that the adoption
of any applicable law, rule, or regulation regarding capital adequacy or
liquidity requirements or any change therein after the date hereof or in the
interpretation or administration thereof after the date hereof by any
Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or any request or directive made or
issued after the date hereof regarding capital adequacy or liquidity
requirements (whether or not having the force of law) of any such Governmental
Authority, central bank, or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
by an amount deemed material by such Lender and to a level below that which such
Lender or such corporation could have achieved but for such adoption, change,
request, or directive (taking into consideration its policies with respect to
capital adequacy or liquidity), then, within ten (10) Business Days of the
Borrower’s receipt of a request certifying in reasonable detail calculations of
such amount and in reasonable detail, the basis therefor, the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
for such reduction, provided, that no Lender shall be entitled to claim any such
amount or amounts for such increased cost incurred more than 90 days prior to
the delivery of such request and such amounts shall be no greater than amounts
that such Lender charges other borrowers or account parties on loans or letters
of credit (as the case may be) similarly situated to the Borrower in connection
with substantially similar facilities.

(c) Each Lender shall promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section 4.1 and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under this Section 4.1 shall furnish to the Borrower and the
Administrative Agent a statement setting forth the additional amount or amounts
to be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Lender shall act reasonably and in good
faith and may use any reasonable averaging and attribution methods.

(d) The provisions of this Section 4.1 shall continue in effect notwithstanding
the Facility Termination Date.

(e) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

 

53



--------------------------------------------------------------------------------

(f) The Borrower shall pay to each Lender, without duplication, as long as such
Lender shall be required to maintain reserves (including any basic, emergency,
supplemental or other marginal reserve requirement) with respect to a Eurodollar
Loan or a Competitive Rate Loan under regulations issued from time to time by
the Board (or other Governmental Authority) having jurisdiction with respect
thereto for determining the maximum reserve requirement with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System, additional interest on the unpaid principal amount of each Eurodollar
Loan and/or Competitive Rate Loan, as applicable, equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive); provided the
Borrower shall have received at least ten days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice ten days prior to the relevant interest payment
date, such additional interest shall be due and payable ten days from receipt of
such notice.

4.2 Market Disruption; Limitation on Types of Loans.

(a) If at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurodollar Rate Loan or Competitive Bid Loan bearing interest at a Eurodollar
Competitive Rate, the Screen Rate shall not be available for such Interest
Period and/or for Dollars for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the
applicable Interbank Offered Rate shall be the Reference Bank Rate for such
Interest Period for such Eurodollar Rate Loan or Competitive Bid Loan bearing
interest at a Eurodollar Competitive Rate; provided that if any Reference Bank
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement; provided, further, that if less than two Reference Banks
shall supply a rate to the Administrative Agent for purposes of determining the
Interbank Offered Rate for such Eurodollar Rate Loan or Competitive Bid Loan
bearing interest at a Eurodollar Competitive Rate, then such Loans shall be made
as Base Rate Loans.

(b) If on or prior to the first day of any Interest Period for any Eurodollar
Rate Loan or Competitive Bid Loan bearing interest at a Eurodollar Competitive
Rate the Required Lenders determine in good faith (which determination shall be
conclusive) and notify the Administrative Agent that the Eurodollar Rate or
Eurodollar Competitive Rate, as the case may be, will not adequately and fairly
reflect the cost to the Lenders of funding Eurodollar Rate Loans or Competitive
Bid Loan bearing interest at a Eurodollar Competitive Rate for such Interest
Period; then the Administrative Agent shall give the Borrower prompt notice
thereof specifying the relevant Type of Loans and the relevant amounts or
periods, and so long as such condition remains in effect, the Lenders shall be
under no obligation to make additional Loans of such Type, Continue Loans of
such Type, or to Convert Loans of any other Type into Loans of such Type and the
Borrower shall, on the last day(s) of the then current Interest Period(s) for
the outstanding Loans of the affected Type, either prepay such Loans or Convert
such Loans into another Type of Loan in accordance with the terms of this
Agreement.

4.3 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to make,

 

54



--------------------------------------------------------------------------------

maintain, or fund Eurodollar Rate Loans or Competitive Bid Loans bearing
interest at the Eurodollar Competitive Rate hereunder, then such Lender shall
promptly notify the Borrower thereof and such Lender’s obligation to make or
Continue Eurodollar Rate Loans or Competitive Bid Loans bearing interest at the
Eurodollar Competitive Rate and to Convert other Types of Loans into Eurodollar
Rate Loans or Competitive Bid Loans bearing interest at the Eurodollar
Competitive Rate shall be suspended until such time as such Lender may again
make, maintain, and fund Eurodollar Rate Loans (in which case the provisions of
Section 4.4 shall be applicable).

4.4 Treatment of Affected Loans. If the obligation of any Lender to make a
Eurodollar Rate Loan or a Competitive Bid Loan bearing interest at a Eurodollar
Competitive Rate or to Continue, or to Convert Loans of any other Type into,
Loans of a particular Type shall be suspended pursuant to Section 4.1 or 4.3
hereof (Loans of such Type being herein called “Affected Loans” and such Type
being herein called the “Affected Type”), such Lender’s Affected Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for Affected Loans (or, in the case of a Conversion
required by

Section 4.3 hereof, on such earlier date as such Lender may specify to the
Borrower with a copy to the Administrative Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 hereof that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s Affected Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as Loans
of the Affected Type shall be made or Continued instead as Base Rate Loans, and
all Loans of such Lender that would otherwise be Converted into Loans of the
Affected Type shall be Converted instead into (or shall remain as) Base Rate
Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1 or 4.3 hereof that gave
rise to the Conversion of such Lender’s Affected Loans pursuant to this
Section 4.4 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Loans of the Affected Type made
by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) as selected by the Borrower for such outstanding Loans of the Affected
Type, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Loans of the Affected Type and by such Lender are
held pro rata (as to principal amounts, Types, and Interest Periods) in
accordance with their respective Revolving Percentages.

4.5 Compensation. Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan or Competitive Bid Loan on a day other than the last day of the Interest

 

55



--------------------------------------------------------------------------------

Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan notwithstanding satisfaction of all conditions precedent
thereto) to prepay, borrow, Continue (including by reason of any prepayment) or
Convert any Eurodollar Rate Loan on the date or in the amount notified by the
Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan or Competitive Bid Loan made by it at the Interbank Offered Rate used
in determining the Eurodollar Rate or Eurodollar Competitive Rate for such Loan
by a matching deposit or other borrowing in the applicable offshore Dollar
interbank market for a comparable amount and for a comparable period, whether or
not such Eurodollar Rate Loan was in fact so funded.

The provisions of this Section 4.5 shall continue in effect notwithstanding the
Facility Termination Date.

Notwithstanding anything herein to the contrary, each Lender party hereto on the
Closing Date hereby agrees that the Borrower shall not be required to make
payments to such Lender under this Section 4.5 solely to the extent such
payments would arise from the repayment of the Term Loans of such Lender or the
continuation of the Revolving Credit Loans of such Lender in each case on the
Closing Date.

4.6 Taxes.

(a) Except as required by applicable law, any and all payments by or on behalf
of any Loan Party to or for the account of any Lender or the Administrative
Agent hereunder or under any Loan Document shall be made free and clear of and
without deduction or withholding for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings (including backup
withholding), assessments, fees, or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto (“Taxes”). If any Withholding Agent shall, in its good faith
determination, be required by law to deduct or withhold any Taxes from or in
respect of any sum payable under this Agreement or any other Loan Document to
any Lender or the Administrative Agent, then the applicable Withholding Agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 4.6) such
Lender or the Administrative Agent receives an amount equal to the sum it would
have received had no such deductions or withholdings been made.

 

56



--------------------------------------------------------------------------------

(b) The Loan Parties agree to timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any and all present or future stamp,
court, or documentary, intangible, recording, filing taxes and any other excise
or property taxes or charges or similar Taxes which arise from any payment made
under this Agreement or any other Loan Document or from the execution,
performance, enforcement or registration of, from the receipt or perfect of a
security interest under, or delivery of, or otherwise with respect to, this
Agreement or any other Loan Document (hereinafter referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify each Lender and the Administrative Agent,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including, without limitation, any Indemnified Taxes imposed or asserted
by any jurisdiction on amounts payable under this Section 4.6) payable or paid
by such Lender or the Administrative Agent (as the case may be) and any
liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d)

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times reasonably requested by the Borrower or Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.6(d)(ii)(1),
(ii)(2) and (ii)(4) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(1) each Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (or, in the case of any

 

57



--------------------------------------------------------------------------------

Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent, two copies of U.S. Internal Revenue
Service (“IRS”) Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(2) each Lender that is not a “United States Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased), whichever of the following is
applicable:

(A) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, two executed copies of IRS Form W-8BEN or
W-8BEN-E, establishing an exemption from, or reduction of U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E, establishing an exemption from, or reduction of U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(B) executed copies of IRS Form W-8ECI;

(C) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit M to the effect that such Non-U.S. Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and two executed copies of the applicable
IRS Form W-8, W-8BEN, W-8BEN-E; or

(D) to the extent a Non-U.S. Lender is not the beneficial owner, two executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, W-8BEN, W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit M, IRS Form
W-9 and/or other certification documents from each beneficial owner, as
applicable; provided that if the

 

58



--------------------------------------------------------------------------------

Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit M on behalf of each such direct and indirect partner.

(3) Such forms shall be delivered by each Non-U.S. Lender on or before the date
it becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation) and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent. In addition, each Non-U.S. Lender shall deliver such forms promptly upon
the obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Lender shall promptly notify the Borrower and the Administrative
Agent at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower or Administrative Agent (or
any other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this Section, a Lender shall
not be required to deliver any form pursuant to this Section that such Lender is
not legally able to deliver.

(4) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (4), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(e) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable

 

59



--------------------------------------------------------------------------------

costs and expenses arising therefrom or with respect thereto, as determined by
the Administrative Agent in good faith. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.

(f) If the Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 4.6, then such Lender will agree to use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce any such additional payment which may thereafter
accrue if such change, in the reasonable judgment of such Lender, is not
otherwise disadvantageous to such Lender.

(g) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 4.6, such Loan Party shall
furnish to the Administrative Agent the original or certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other reasonably acceptable documentation
evidencing such payment.

(h) If any party determines, in its sole discretion, exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4.6 (including by the payment of additional amounts
pursuant to this Section 4.6), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 4.6 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.

(i) The provisions of this Section 4.6 shall continue in effect notwithstanding
the Facility Termination Date.

(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Loan as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

60



--------------------------------------------------------------------------------

4.7 Replacement Lenders. The Borrower may, in its sole discretion, on prior
written notice to the Administrative Agent and a Lender, cause a Lender that
(a) is or may become entitled to receive any indemnification payment, additional
amount or other compensation under this Article IV or that fails to make Loans
for the reasons provided in this Article IV, (b) is a Defaulting Lender or
(c) does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provision of this Agreement or any other Loan Document
that requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders has been obtained) to
(and such Lender shall) assign pursuant to Section 11.1 hereof (with such Lender
being deemed to have executed an Assignment and Assumption for the purpose of
effecting such assignment), all of its rights and obligations under this
Agreement to another Lender, an Affiliate of another Lender or a Person
reasonably acceptable to the Administrative Agent and designated by the Borrower
which is willing to become a Lender for a purchase price equal to the
outstanding principal amount of the Loans payable to such Lender, together with
any accrued but unpaid interest on such Loans, any accrued but unpaid fees with
respect to such Lender’s Revolving Credit Commitment and any other amounts
payable to such Lender under this Agreement; provided, that any expenses or
other amounts which would be owing to such Lender pursuant to any
indemnification provision hereunder shall be payable by the Borrower to such
Lender. The replacement Lender under this Section shall pay the applicable
processing fee under Section 11.1. Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment need not be a
party thereto.

4.8 Defaulting Revolving Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Credit Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the Available Revolving Credit
Commitment (if any) of such Defaulting Lender pursuant to Section 2.13(a)(ii);

(b) if any Letter of Credit Outstandings exist at the time such Lender becomes a
Defaulting Lender then:

(i) all or any part of such Letter of Credit Outstandings shall be reallocated
among the non-Defaulting Revolving Credit Lenders in accordance with their
respective Revolving Percentages but only to the extent (x) the sum of all
non-Defaulting Revolving Credit Lenders’ Outstanding Revolving Credit
Obligations does not exceed the total of all non-Defaulting Revolving Credit
Lenders’ Revolving Credit Commitments and (y) the conditions set forth in
Section 5.2 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, within one Business Day following notice by the
Administrative Agent, (1) if a drawing is made under any Letter of Credit, the
Borrower shall reimburse the Issuing Bank in accordance with Section 2.4(c)(iv)
and (2) if a Letter of Credit is requested by the Borrower in accordance

 

61



--------------------------------------------------------------------------------

with Section 3.1(a) during any period where there is a Defaulting Lender, the
Borrower shall enter into an arrangement reasonably satisfactory to the Issuing
Bank to cover in whole or in part (which such arrangement may include cash
collateralization) the exposure of the Issuing Bank related to the participating
interests of such Defaulting Lender in such newly issued Letter of Credit
Outstandings (after giving effect to any partial reallocation pursuant to clause
(i) above) for so long as such Lender is a Defaulting Lender or until such
Lender is replaced pursuant to Section 4.7;

(iii) if and so long as the Borrower cash collateralizes any portion of such
Defaulting Lender’s Revolving Percentage of Letter of Credit Outstandings
pursuant to Section 4.8(b)(ii), then, in the case of any such Defaulting Lender
that is a Revolving Credit Lender, the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 3.4 with respect thereto;

(iv) upon any reallocation described in clause (i) above, the fees payable to
the Revolving Credit Lenders pursuant to Sections 2.13(a)(ii) and 3.4 shall be
adjusted accordingly; and

(v) if any such Defaulting Lender’s Revolving Percentage of Letter of Credit
Outstandings is neither cash collateralized nor reallocated pursuant to
Section 4.8(b)(i), then, if such Defaulting Lender is a Revolving Credit Lender,
without prejudice to any rights or remedies of the Issuing Banks or any Lender
hereunder, all letter of credit fees payable under Section 3.4 with respect to
such Defaulting Lender’s Revolving Percentage of Letter of Credit Outstandings
shall be payable to the relevant Issuing Bank until such cash collateralization
and/or reallocation occurs;

(c) no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is reasonably satisfied that the related exposure will be
covered in whole or in part by the Revolving Credit Commitments of the
non-Defaulting Revolving Credit Lenders and/or cash collateral or other
arrangements will be provided by the Borrower in accordance with
Section 4.8(b)(ii), and participating interests in any such newly issued or
increased Letter of Credit shall be (i) allocated among non-Defaulting Revolving
Credit Lenders and/or (ii) covered by arrangements made by the Borrower pursuant
to Section 4.8(b)(ii) in a manner consistent with Section 4.8(b)(i) and
(ii) (and any such Defaulting Lenders shall not participate therein); and

(d) in the case of any Defaulting Lender that is a Revolving Credit Lender, any
amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 11.3 but
excluding Section 4.7) shall, in lieu of being distributed to such Defaulting
Lender and without duplication, be retained by the Administrative Agent in a
segregated interest-bearing account reasonably satisfactory to the
Administrative Agent and the Borrower and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the

 

62



--------------------------------------------------------------------------------

payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Banks hereunder, (iii) third, if so
determined by the Administrative Agent or requested by an Issuing Bank, held in
such account as cash collateral for existing or (unless such Defaulting Lender
has no remaining unutilized Revolving Credit Commitment) future funding
obligations of the Defaulting Lender in respect of any existing or (unless such
Defaulting Lender has no remaining unutilized Revolving Credit Commitment)
future Participation in any Letter of Credit, (iv) fourth, as the Borrower may
request (so long as no Event of Default has occurred and is continuing), to the
funding of any Revolving Credit Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrower, unless such Defaulting Lender has no
remaining unutilized Revolving Credit Commitment, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any Revolving Credit Loans under this Agreement, (vi) sixth, to the payment of
any amounts owing to any Issuing Bank as a result of any judgment of a court of
competent jurisdiction obtained by such Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, (vii) seventh, to the payment of any amounts owing to the
Borrower or any Guarantor as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Guarantor against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction, provided, that, with respect to
this clause (viii), if such payment is (x) a prepayment of the principal amount
of any Revolving Credit Loans or Reimbursement Obligations as to which a
Defaulting Lender has funded its Participation and (y) made at a time when the
conditions set forth in Section 5.2 are satisfied, such payment shall be applied
solely to prepay the Revolving Credit Loans of, and Reimbursement Obligations
owed to, all non-Defaulting Revolving Credit Lenders pro rata prior to being
applied to the prepayment of any Revolving Credit Loans of, or Reimbursement
Obligations owed to, any Defaulting Lender.

(e) Upon not less than three Business Days’ prior notice to such Defaulting
Lender and the Administrative Agent (which the Administrative Agent will
promptly provide to the Lenders and the Issuing Banks), the Borrower shall have
the right to terminate the then unutilized Revolving Credit Commitment of such
Defaulting Lender, after taking into account the portion of such Revolving
Credit Commitment, if any, which theretofore has been, or substantially
contemporaneous therewith is being, assigned pursuant to Section 4.7. In the
event of any such termination, future extensions of credit under the Revolving
Credit Facility shall be allocated to the non-Defaulting Revolving Credit
Lenders in a manner that disregards the existence of any remaining Revolving
Credit Commitment of such Defaulting Lender.

(f) The Revolving Credit Commitment and Outstanding Revolving Credit Obligations
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 11.6); provided, that this clause (f) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of all Lenders or each Lender directly affected thereby
that by its terms affects any Defaulting Lender disproportionately adversely
relative to other affected Lenders.

 

63



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that any such Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then (i) the Letter of Credit
Outstandings of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Credit Commitment and on such date such Lender shall purchase
at par such of the Revolving Credit Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Percentage and (ii) any
arrangements made by the Borrower pursuant to Section 4.8(b)(ii) shall be
terminated and any cash collateral or arrangement provided by the Borrower in
accordance thereto will be terminated or promptly returned to the Borrower, as
applicable.

The provisions of this Agreement relating to funding, payment and other matters
with respect to the Revolving Credit Facility may be adjusted by the
Administrative Agent, with the consent of the Borrower (such consent not to be
unreasonably withheld), to the extent necessary to give effect to the provisions
of this Section 4.8. The provisions of this Section 4.8 may not be amended,
supplemented or modified without, in addition to consents required by
Section 11.6, the prior written consent of the Administrative Agent, the Issuing
Banks and the Borrower.

ARTICLE V

Conditions to Making Loans and Issuing Letters of Credit

5.1 Conditions to Effectiveness and the Initial Advance. The effectiveness of
this Agreement and the obligation of the Lenders to make the initial Advance
under the Revolving Credit Facility, and of the Issuing Banks to issue Letters
of Credit (if any) on the Closing Date, is subject to the conditions precedent
that the Administrative Agent shall have received on the Closing Date, in form
and substance satisfactory to the Administrative Agent, the following:

(a) (i) a copy of this Agreement executed and delivered by the Borrower and each
Lender, together with all schedules and exhibits hereto and (ii) a Guaranty
Acknowledgement executed and delivered by each Guarantor;

(b) the favorable written opinion or opinions with respect to the Loan Documents
and the transactions contemplated thereby of (A) in-house counsel to the
Borrower and (B) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to
the Borrower and Guarantors, in each case dated the Closing Date, addressed to
the Administrative Agent and the Lenders and reasonably satisfactory to the
Administrative Agent;

(c) resolutions of the boards of directors or other appropriate governing body
(or of the appropriate committee thereof) of the Borrower and each Guarantor
certified by its secretary or assistant secretary as of the Closing Date,
approving and adopting the Loan Documents to be executed by such Person, and
authorizing the execution and delivery thereof;

 

64



--------------------------------------------------------------------------------

(d) specimen signatures of officers or other appropriate representatives
executing the Loan Documents on behalf of the Borrower and each Guarantor,
certified by the secretary or assistant secretary of such Borrower or Guarantor
as of the Closing Date;

(e) (i) a certificate of the secretary or assistant secretary of the Borrower
dated as of the Closing Date certifying that there have been no changes to the
Organizational Documents or Operating Documents of any Guarantor since the date
on which they were last delivered to the Administrative Agent or, if applicable,
attaching any changes to the Organizational Documents or the Operating Documents
of each Guarantor since such date and certifying such documents as true and
correct and (ii) a copy, certified as of a recent date by a duly authorized
officer of the Borrower to be true and correct, of the Organizational Documents
and Operating Documents of the Borrower;

(f) certificates issued as of a recent date by the Secretaries of State (or
other appropriate office) of the respective jurisdictions of formation of the
Borrower and each Guarantor (other than Joe MacPherson Oldsmobile, MacPherson
Enterprises, Inc. and Shamrock Ford, Inc.) as to the due existence and good
standing of such Person;

(g) notice of appointment of the initial Authorized Representative(s);

(h) an initial Borrowing Notice and, if elected by the Borrower, Interest Rate
Selection Notice;

(i) evidence that all reasonable, out-of-pocket fees that have accrued from and
after October 20, 2014, to the extent due and payable by the Borrower on the
Closing Date to the Administrative Agent, the Arrangers and the Lenders, have
been paid in full (including the reasonable, documented, out-of-pocket fees and
expenses of one counsel for all Agent-Related Persons, taken as a whole), in
each case to the extent invoiced two Business Days prior to the Closing Date and
including reasonably detailed documentation; and

(j) evidence that the Borrower shall have prepaid all Revolving Credit Loans
outstanding under (and as defined in) the Existing Credit Agreement (and all
accrued and unpaid interest thereon) and all accrued and unpaid commitment fees
and letter of credit fees under the Existing Credit Agreement, accrued to (but
not including) the Closing Date.

5.2 Conditions of Loans. The obligations of the Lenders to make any Loans, and
of the Issuing Banks to issue, renew or increase the amount of Letters of
Credit, hereunder on or subsequent to the Closing Date are subject to the
satisfaction of the following conditions:

(a) the Administrative Agent shall have received a Borrowing Notice if required
by Article II;

(b) the representations and warranties of the Borrower and Guarantors set forth
in Article VI (other than in Section 6.1(e)(ii)) and in each of the other Loan
Documents shall be true and correct in all material respects on and as of the
date of such Advance or issuance, renewal or increase of such Letters of Credit
with the same effect as though such representations and warranties had been made
on and as of such date, except to the extent that such representations and
warranties expressly relate to an earlier date (in which case such

 

65



--------------------------------------------------------------------------------

representations and warranties shall have been true and correct in all material
respects as of such earlier date) and except that the financial statements
referred to in Section 6.1(e)(i) shall be deemed (solely for the purpose of the
representation and warranty contained in such Section 6.1(e)(i) but not for the
purpose of any cross reference to such Section 6.1(e)(i) or to the financial
statements described therein contained in any other provision of Section 6.1(e)
or elsewhere in Article VI) to be those financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant to Section 7.1;

(c) in the case of the issuance, renewal or increase of a Letter of Credit, the
Borrower shall have executed and delivered to the applicable Issuing Bank an
Application and Agreement for Letter of Credit (or amendment or supplement
thereto) in form and content acceptable to such applicable Issuing Bank together
with such other instruments and documents as it shall request;

(d) at the time of (and after giving effect to) each Advance or issuance,
renewal or increase of each Letter of Credit, no Default or Event of Default
shall have occurred and be continuing, or would result from such extension of
credit; and

(e) immediately after giving effect to:

(i) a Loan or Letter of Credit, the aggregate principal balance of all
outstanding Loans and Participations for each Lender shall not exceed,
respectively, such Lender’s Revolving Credit Commitment or Letter of Credit
Commitment; and

(ii) a Loan or Letter of Credit, the Outstanding Revolving Credit Obligations
shall not exceed the Total Revolving Credit Commitment.

5.3 Supplements to Schedules. The Borrower may, from time to time, amend or
supplement the Schedules, other than Schedules 1.1(a), 1.1(b) and 8.3 to this
Agreement by delivering (effective upon receipt) to the Administrative Agent and
each Lender a copy of such revised Schedule or Schedules which shall (i) be
dated the date of delivery, (ii) be certified by an Authorized Representative as
true, complete and correct as of such date and as delivered in replacement for
the corresponding Schedule or Schedules previously in effect, and (iii) show in
reasonable detail (by blacklining or other appropriate graphic means) the
changes from each such corresponding predecessor Schedule. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
in the event that the Required Lenders determine based upon such revised
Schedule (whether individually or in the aggregate or cumulatively) that there
has been a material adverse change since the Closing Date which could reasonably
be expected to have a Material Adverse Effect, the Lenders shall have no further
obligation to fund additional Advances hereunder.

ARTICLE VI

Representations and Warranties

6.1 Representations and Warranties. The Borrower represents and warrants with
respect to itself and to its Subsidiaries (which representations and warranties
shall survive

 

66



--------------------------------------------------------------------------------

the delivery of the documents mentioned herein and the making of Loans and
issuance of Letters of Credit), that:

(a) Organization and Authority.

(i) the Borrower and each Subsidiary is a corporation, limited liability company
or partnership duly organized and validly existing under the laws of the
jurisdiction of its incorporation or creation;

(ii) the Borrower and each Subsidiary (x) has the requisite power and authority
to own its properties and assets and to carry on its business as now being
conducted and as contemplated in the Loan Documents, and (y) is qualified to do
business in every jurisdiction in which failure so to qualify would have a
Material Adverse Effect;

(iii) the Borrower has the power and authority to execute, deliver and perform
this Agreement, and to borrow hereunder, and to execute, deliver and perform
each of the other Loan Documents to which it is a party;

(iv) each Guarantor has the power and authority to execute, deliver and perform
the Facility Guaranty and each of the other Loan Documents to which it is a
party; and

(v) when executed and delivered, each of the Loan Documents to which the
Borrower or any Guarantor is a party will be the legal, valid and binding
obligation or agreement of the Borrower or such Guarantor, as the case may be,
enforceable against the Borrower or such Guarantor in accordance with its terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity which may
limit the availability of equitable remedies (whether in a proceeding at law or
in equity).

(b) Loan Documents. The execution, delivery and performance by the Borrower and
each Guarantor of each of the Loan Documents to which such Person is a party:

(i) have been duly authorized by all Organizational Action of the Borrower or
such Guarantor, as the case may be, required for the lawful execution, delivery
and performance thereof;

(ii) do not violate any provisions of (1) any applicable law, rule or
regulation, (2) any judgment, writ, order, determination, decree or arbitral
award of any Governmental Authority or arbitral authority binding on the
Borrower or such Guarantor or its properties, or (3) the Organizational
Documents or Operating Documents of the Borrower or such Guarantor;

(iii) do not and will not be in conflict with, result in a breach of or
constitute an event of default, or an event which, with notice or lapse

 

67



--------------------------------------------------------------------------------

of time, or both, would constitute an event of default, under any material
indenture, agreement or other instrument to which the Borrower is a party, or
any material indenture, agreement or other instrument by which the properties or
assets of the Borrower is bound, in each case except to the extent that such
conflict, breach, default or event of default could not reasonably be expected
to have a Material Adverse Effect; and

(iv) do not and will not result in the creation or imposition of any Lien,
charge or encumbrance of any nature whatsoever upon any of the properties or
assets of the Borrower.

(c) Subsidiaries and Stockholders. As of the date hereof, the Borrower has no
Subsidiaries other than those Persons listed as Subsidiaries on Schedule 6.1(c))
hereto; Schedule 6.1(c) to this Agreement states as of the date hereof the
capitalization of each Subsidiary listed thereon, the number of shares or other
equity interests of each class of capital stock or interest issued and
outstanding of each such Subsidiary and the number and/or percentage of
outstanding shares or other equity interest (including options, warrants and
other rights to acquire any interest) of each such class of capital stock or
equity interest owned by the Borrower or by any such Subsidiary, whether such
Subsidiary is an Eligible Special Purpose Entity or a Subsidiary engaged solely
in the insurance business or otherwise; as of the date hereof, the outstanding
shares or other equity interests of each such Subsidiary which is a corporation
have been duly authorized and validly issued and are fully paid and
nonassessable; and, as of the date hereof, the Borrower and each such Subsidiary
owns beneficially and of record all the shares and other interests it is listed
as owning in Schedule 6.1(c), free and clear of any Lien other than the Liens
permitted under Section 8.3.

(d) Ownership Interests. As of the date hereof, the Borrower owns no interest in
any Person having an aggregate book value of $1,000,000 or more other than the
Persons listed in Schedule 6.1(c) hereto.

(e) Financial Condition.

(i) The Borrower has heretofor furnished to each Lender an audited consolidated
balance sheet of the Borrower and its Subsidiaries as at December 31, 2013, and
the notes thereto and the related consolidated statements of operations, cash
flows, and changes in stockholders’ equity and the notes thereto for the Fiscal
Year then ended as examined and certified by KPMG LLP. Except as set forth
therein (including, in the case of such audited balance sheet, the notes
thereto), such financial statements (including, in the case of such audited
balance sheet, the notes thereto) present fairly the financial condition of the
Borrower and its Subsidiaries as of the end of such Fiscal Year and results of
their operations and the changes in their stockholders’ equity for such Fiscal
Year, all in conformity with GAAP; and

(ii) As of the Closing Date, since December 31, 2013, there has been no material
adverse change in the condition, financial or otherwise,

 

68



--------------------------------------------------------------------------------

of the Borrower and its Subsidiaries or in the businesses, properties and
operations of the Borrower and its Subsidiaries, considered as a whole.

(f) Taxes. The Borrower and its Subsidiaries have filed or caused to be filed
all federal, state, local and foreign tax returns which are required to be filed
by them and except for taxes and assessments being contested in good faith and
against which reserves satisfactory to the Borrower’s independent certified
public accountants have been established, and have paid or caused to be paid all
taxes as shown on said returns or on any assessment received by them, to the
extent that such taxes have become due except, with respect to any of the
foregoing, where any failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(g) Litigation. Except as set forth in Schedule 6.1(g) attached hereto, there is
no action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or agency or arbitral body pending, or, to the
knowledge of the Borrower, threatened by or against the Borrower or any
Subsidiary or affecting the Borrower or any Subsidiary or any properties or
rights of the Borrower or any Subsidiary, which could reasonably be expected to
have a Material Adverse Effect.

(h) Margin Stock. No part of the proceeds of any Loan will be used in violation
of Regulation U, as amended (12 C.F.R. Part 221), of the Board; and the Borrower
and each of the Subsidiaries will comply with Regulation U at all times. The
proceeds of the borrowings made pursuant to Article II hereof will be used by
the Borrower and its Subsidiaries only for the purposes set forth in
Section 2.16 hereof.

(i) Investment Company. Neither the Borrower nor any Subsidiary is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1, et seq.).

(j) No Untrue Statement. Neither this Agreement nor any other Loan Document or
certificate or document executed and delivered by or on behalf of the Borrower
or any Subsidiary in accordance with or pursuant to any Loan Document, nor any
statement, representation or warranty provided by or on behalf of the Borrower
or any Subsidiary to the Administrative Agent in writing in connection with the
negotiation or preparation of the Loan Documents through the Closing Date (other
than projections and other forward looking information and information of a
general economic or industry nature), taken as a whole (together with any
information contained in any filings with the Securities and Exchange Commission
prior to the date of this representation) and when furnished, contains any
misrepresentation of material fact or untrue statement of material fact or omits
to state a material fact necessary, in light of the circumstance under which it
was made, in order to make any such representation or statement contained herein
or therein not misleading in any material respect.

(k) No Consents, Etc. Neither the respective businesses or properties of the
Borrower or any Subsidiary, nor any relationship between the Borrower or any
Subsidiary and any other Person, nor any circumstance in connection with the
execution, delivery and performance of the Loan Documents and the transactions
contemplated thereby is such as to

 

69



--------------------------------------------------------------------------------

require a material consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority or other
authority or any other Person on the part of the Borrower or any Subsidiary as a
condition to the execution, delivery and performance of, or consummation of the
transactions contemplated by, this Agreement or the other Loan Documents or if
so, (i) such material consent, approval, authorization, filing, registration or
qualification has been obtained or effected, as the case may be and is in full
force and effect or (ii) the absence thereof could not reasonably be expected to
have a Material Adverse Effect. As of the Closing Date, and subject to
Section 11.17, the Borrower and its Subsidiaries have obtained the consent of
the Manufacturers set forth on Schedule 6.1(k) to the Borrower’s or such
Subsidiary’s execution, delivery and performance of the Loan Documents.

(l) Employee Benefit Plans.

(i) Except as could not reasonably be expected to result in a Material Adverse
Effect, the Borrower and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code, and all Foreign Benefit Laws, and the
regulations and published interpretations thereunder, with respect to all
Employee Benefit Plans except for the making of any required amendments thereto
for which the remedial amendment period as defined in Section 401(b) of the Code
has not yet expired. Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has been determined to be, or the Borrower or
its applicable Subsidiary or ERISA Affiliate is in the process of obtaining a
determination by the Internal Revenue Service that such Employee Benefit Plan
is, so qualified, and each trust related to each such plan has been determined
to be exempt under Section 501(a) of the Code. Each Employee Benefit Plan
subject to any Foreign Benefit Law has received the required approvals by any
Governmental Authority regulating such Employee Benefit Plan or the Borrower or
its applicable Subsidiary or ERISA Affiliate is in the process of obtaining such
determination or approvals. No material liability has been incurred by the
Borrower or any ERISA Affiliate for any taxes or penalties with respect to any
Employee Benefit Plan or any Multiemployer Plan which remains unsatisfied;

(ii) Except as could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any ERISA Affiliate has (a) engaged in a
nonexempt prohibited transaction described in Section 4975 of the Code or
Section 406 of ERISA affecting any of the Employee Benefit Plans or the trusts
created thereunder which could subject it to a tax or penalty on prohibited
transactions imposed under Code Section 4975 or Section 502(i) of ERISA,
(b) failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA with respect to any Employee
Benefit Plan, whether or not waived, or incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no such
premium payments which are due and unpaid, (c) failed to make a required
contribution or payment to a Multiemployer Plan, (d) failed to make a required
installment or other required payment under Section 430(j) of the Code,
Section 303(j) of ERISA or the terms of such Employee Benefit Plan, or
(e) failed

 

70



--------------------------------------------------------------------------------

to make any required contribution or payment, required by any Foreign Benefit
Law with respect to any Employee Benefit Plan or otherwise failed to operate in
compliance with any Foreign Benefit Law regulating any Employee Benefit Plan;

(iii) Except as could not reasonably be expected to result in a Material Adverse
Effect, no Termination Event has occurred or is reasonably expected to occur
with respect to any Pension Plan or Multiemployer Plan, and neither the Borrower
nor any ERISA Affiliate has incurred any unpaid withdrawal liability with
respect to any Multiemployer Plan;

(iv) Except as provided in Schedule 6.1(l), the present value of all vested
accrued benefits under each Pension Plan which is subject to Title IV of ERISA,
or the funding of which is regulated by any Foreign Benefit Law did not, as of
the most recent valuation date for each such plan, exceed the then current value
of the assets of such Employee Benefit Plan allocable to such benefits (based on
the assumptions used for purposes of FASB ASC Topic 715 “Compensation —
Retirement Benefits” or applicable non-US financial accounting standards) by
more than a material amount;

(v) except as could not reasonably be expected to result in a Material Adverse
Effect, (A) each Employee Benefit Plan which is subject to Title IV of ERISA or
the funding of which is regulated by any Foreign Benefit Law, maintained by the
Borrower or any ERISA Affiliate, has been administered in accordance with its
terms in all material respects and is in compliance in all material respects
with all applicable requirements of ERISA, applicable Foreign Benefit Law and
other applicable laws, regulations and rules, (B) there has been no
determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA)
and (C) neither the Borrower nor any ERISA Affiliate has received any notice of
a determination that any Multiemployer Plan is, or is expected to be in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA);

(vi) Assuming that none of the Lenders is, is acting on behalf of, or is an
entity the assets of which constitute the assets of, an “employee benefit plan”
(as defined in Section 3(3) of ERISA) or a “plan” (as defined in Section 4975 of
the Code) with respect to which the Borrower is a “party in interest” (as
defined in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975 of the Code), the consummation of the Loans and the issuance of the
Letters of Credit provided for herein will not involve any “prohibited
transaction” under Section 406 of ERISA or Section 4975 of the Code which is not
subject to a statutory or administrative exemption; and

(vii) No material proceeding, claim, lawsuit and/or investigation exists or, to
the best knowledge of the Borrower after due inquiry, is threatened concerning
or involving any Employee Benefit Plan.

 

71



--------------------------------------------------------------------------------

(m) No Default. There does not exist any Default or Event of Default.

(n) Environmental Laws. Except as listed on Schedule 6.1(n) and except as would
not have a Material Adverse Effect, the Borrower and each Subsidiary is in
compliance with all applicable Environmental Laws and has been issued and
currently maintains all required federal, state and local permits, licenses,
certificates and approvals. Except as listed on Schedule 6.1(n) and except as
would not have a Material Adverse Effect, neither the Borrower nor any
Subsidiary has been notified of any pending or threatened action, suit,
proceeding or investigation, and neither the Borrower nor any Subsidiary is
aware of any facts, which (a) calls into question, or could reasonably be
expected to call into question, compliance by the Borrower or any Subsidiary
with any Environmental Laws, (b) seeks, or could reasonably be expected to form
the basis of a meritorious proceeding, to suspend, revoke or terminate any
license, permit or approval necessary for the operation of the Borrower’s or any
Subsidiary’s business or facilities or for the generation, handling, storage,
treatment or disposal of any Hazardous Materials, or (c) seeks to cause, or
could reasonably be expected to form the basis of a meritorious proceeding to
cause, any property of the Borrower or any Subsidiary to be subject to any
restrictions on ownership, use, occupancy or transferability under any
Environmental Law.

(o) Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to promote compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents (in each case, acting in their capacity as such) with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and, to the knowledge of the Borrower, the directors, officers,
employees and agents of Borrower and its Subsidiaries (in each case, acting in
their capacity as such), are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Borrower, any
Subsidiary or, to the knowledge of the Borrower or any such Subsidiary, any of
their respective directors, officers or employees (in each case, acting in their
capacity as such), or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.

ARTICLE VII

Affirmative Covenants

Until the Facility Termination Date, unless the Required Lenders shall otherwise
consent in writing, the Borrower will, and where applicable will cause each
Subsidiary to:

7.1 Financial Reports, Etc.

(a) as soon as practical and in any event within 90 days after the end of each
Fiscal Year of the Borrower, deliver or cause to be delivered to the
Administrative Agent and each Lender (i) the consolidated balance sheets of the
Borrower and its Subsidiaries, with the notes thereto, the related consolidated
statements of operations, cash flows, and shareholders’ equity and the
respective notes thereto for such Fiscal Year, setting forth comparative
financial statements for the preceding Fiscal Year, all prepared in accordance
with GAAP and containing

 

72



--------------------------------------------------------------------------------

opinions of KPMG LLP, or other such independent certified public accountants of
recognized national standing selected by the Borrower or such other accountants
as are approved by the Administrative Agent (such approval not to be
unreasonably withheld), which are unqualified as to the scope of the audit
performed and as to the “going concern” status of the Borrower (other than a
“going concern” statement, explanatory note or like qualification or exception
resulting solely from an upcoming maturity date occurring within one year from
the time such opinion is delivered); and (ii) a Compliance Certificate of an
Authorized Representative as to the existence of any Default or Event of Default
and demonstrating compliance with Section 8.1 of this Agreement;

(b) as soon as practical and in any event within 55 days after the end of each
quarterly period (except the last reporting period of the Fiscal Year), deliver
to the Administrative Agent and each Lender (i) the consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such reporting period, the
related consolidated statements of operations, cash flows, and shareholders’
equity for such reporting period and for the period from the beginning of the
Fiscal Year through the end of such reporting period, accompanied by a
statement, set forth in the Compliance Certificate, of an Authorized
Representative to the effect that such financial statements present fairly the
financial position of the Borrower and its Subsidiaries as of the end of such
reporting period and the results of their operations and the changes in their
financial position for such reporting period in accordance with GAAP, and (ii) a
Compliance Certificate of an Authorized Representative as to the existence of
any Default or Event of Default and containing computations for such quarter
comparable to that required pursuant to Section 7.1(a)(ii);

(c) with respect to any financial statements required by Section 7.1(a)(i),
either

(i) include a footnote in such financial statements stating that, as at the end
of the Fiscal Year covered by such financial statements, the Borrower was in
compliance with the financial covenants set forth in Section 8.1 of this
Agreement, or if the Borrower was in default under any such financial covenant,
describing such default, and specifying the nature and period of existence
thereof; or

(ii) deliver to the Administrative Agent and each Lender (together with the
delivery of such financial statements) a letter from the Borrower’s accountants
specified in Section 7.1(a)(i) stating that in performing the audit necessary to
render an opinion on the financial statements delivered under Section 7.1(a)(i),
they obtained no knowledge of any default by the Borrower in complying with the
financial covenants set forth in Section 8.1 of this Agreement; or if the
accountants have obtained knowledge of such default, a statement specifying the
nature and period of existence thereof;

(d) promptly upon their becoming available to the Borrower, the Borrower shall
deliver to the Administrative Agent and each Lender a copy of (i) all regular or
special reports or effective registration statements which the Borrower or any
Subsidiary shall file with the Securities and Exchange Commission (or any
successor thereto) or any securities

 

73



--------------------------------------------------------------------------------

exchange, (ii) any proxy statement distributed by the Borrower to its
shareholders, bondholders or the financial community in general, and (iii) any
management letter or other report submitted to the Borrower or any of its
Subsidiaries by independent accountants in connection with any annual, interim
or special audit of the Borrower or any of its Subsidiaries;

(e) promptly upon an Executive Officer obtaining actual knowledge thereof,
deliver to the Administrative Agent notice of any announcement by any Rating
Agency of any change in any Rating or other announcement as to the Borrower; and

(f) promptly, from time to time, deliver or cause to be delivered to the
Administrative Agent and each Lender such other information regarding Borrower’s
and any Subsidiary’s operations, business affairs and financial condition as the
Administrative Agent or such Lender may reasonably request.

The Administrative Agent and the Lenders are hereby authorized to deliver a copy
of any such financial or other information delivered hereunder to the Lenders
(or any Affiliate of any Lender) or to the Administrative Agent, to any
Governmental Authority having jurisdiction over the Administrative Agent or any
of the Lenders pursuant to any written request therefor or in the ordinary
course of examination of loan files, or to any other Person who shall acquire or
consider the assignment of, or acquisition of any participation interest in, any
Obligation permitted by this Agreement, subject to Section 11.15.

Financial statements required to be delivered by the Borrower pursuant to
clauses (a)(i) and (b)(i) of this Section 7.1 and items required to be delivered
by the Borrower pursuant to clause (d) of this Section 7.1 shall be deemed to
have been delivered on the date on which the Borrower causes such financial
statements, reports containing such financial statements or other filings
evidencing the items required by Section 7.1(d), to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrower in a notice to
the Administrative Agent and the Lenders and that is accessible by the Lenders
without charge.

7.2 Maintain Properties. Maintain all properties necessary to its operations in
good working order and condition (ordinary wear and tear excepted), make all
needed repairs, replacements and renewals to such properties, and maintain free
from Liens (other than Liens permitted by Section 8.3) all trademarks, trade
names, patents, copyrights, trade secrets, know-how, and other intellectual
property and proprietary information (or adequate licenses thereto), in each
case as are reasonably necessary to conduct its business as currently conducted
or as contemplated hereby, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.3 Existence, Qualification, Etc. Do or cause to be done all things necessary
to preserve and keep in full force and effect its existence and all material
rights and franchises, trade names, trademarks and permits, except to the extent
conveyed or permitted in connection with a transaction permitted under
Section 8.4 hereof, and maintain its license or qualification to do business as
a foreign corporation and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary, except, with respect to any of the foregoing, where
any failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

74



--------------------------------------------------------------------------------

7.4 Regulations and Taxes. Comply in all material respects with all statutes and
governmental regulations and pay all taxes, assessments, governmental charges,
claims for labor, supplies, rent and any other obligation which, if unpaid,
might become a Lien against any of its properties except liabilities being
contested in good faith and against which adequate reserves have been
established and except, with respect to any of the foregoing, where any failure
to do so could not reasonably be expected to have a Material Adverse Effect.

7.5 Insurance. (i) Keep all of its insurable properties adequately insured at
all times with responsible insurance carriers or self-insured against loss or
damage by fire and other hazards as are customarily insured against by similar
businesses owning such properties similarly situated, (ii) maintain general
public liability insurance at all times with responsible insurance carriers or
self-insured against liability on account of damage to persons and property
having such limits, deductibles, exclusions and co-insurance and other
provisions customary for similar businesses in all material respects in light of
the size and nature of their business, and (iii) maintain insurance under all
applicable workers’ compensation laws (or in the alternative, maintain required
reserves if self-insured for workers’ compensation purposes).

7.6 True Books. Keep true books of record and account in which full, true and
correct entries will be made of all of its dealings and transactions in
accordance with customary business practices in order to prepare its financial
statements in accordance with GAAP.

7.7 Right of Inspection. Permit any Person designated by any Lender or the
Administrative Agent at the Lender’s or Administrative Agent’s expense, as the
case may be, to visit and inspect any of the properties, corporate books and
financial reports of the Borrower and its Subsidiaries, and to discuss their
respective affairs, finances and accounts with their principal officers and
independent certified public accountants, all at reasonable times, at reasonable
intervals and with reasonable prior notice.

7.8 Observe all Laws. Conform to and duly observe in all material respects all
laws, rules and regulations and all other valid requirements of any Governmental
Authority (including Environmental Laws) with respect to the conduct of its
business the non-compliance with which could reasonably be expected to have a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to promote compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents (in
each case, acting in their capacities as such) with Anti-Corruption Laws and
applicable Sanctions.

7.9 Governmental Licenses. Obtain and maintain all licenses, permits,
certifications and approvals of all applicable Governmental Authorities as are
required for the conduct of its business as currently conducted and as
contemplated by the Loan Documents, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.10 Covenants Extending to Subsidiaries. Cause each of its Subsidiaries to do
with respect to itself, its business and its assets, each of the things required
of the Borrower in Sections 7.2 through 7.9, inclusive to the extent the failure
to do so could reasonably be expected to have a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

7.11 Officer’s Knowledge of Default. Upon any Executive Officer of the Borrower
obtaining knowledge of (a) any Default or Event of Default hereunder or (b) any
event, development or occurrence which could reasonably be expected to have a
Material Adverse Effect, cause such officer or an Authorized Representative to
promptly notify the Administrative Agent of the nature thereof, the period of
existence thereof, and what action the Borrower or any Subsidiary proposes to
take with respect thereto.

7.12 Suits or Other Proceedings. Upon any Executive Officer of the Borrower
obtaining knowledge of any litigation or other proceedings being instituted
against the Borrower or any Subsidiary that could reasonably be expected to
result in a Material Adverse Effect, or any attachment, levy, execution or other
process being instituted against any assets of the Borrower or any Subsidiary
that could reasonably be expected to result in a Material Adverse Effect,
promptly deliver to the Administrative Agent written notice thereof stating the
nature and status of such litigation, dispute, proceeding, levy, execution or
other process.

7.13 Notice of Discharge of Hazardous Material or Environmental Complaint.
Promptly provide to the Administrative Agent true, accurate and complete copies
of any and all notices, complaints, orders, directives, claims, or citations
received by the Borrower or any Subsidiary relating to any (a) violation or
alleged violation by the Borrower or any Subsidiary of any applicable
Environmental Laws or OSHA; (b) release or threatened release by the Borrower or
any Subsidiary of any Hazardous Material, except where occurring legally; or
(c) liability or alleged liability of the Borrower or any Subsidiary for the
costs of cleaning up, removing, remediating or responding to a release of
Hazardous Materials, which violation, alleged violation, release, threatened
release, actual liability or threatened liability described in clause (a),
(b) or (c) could reasonably be expected to result in a Material Adverse Effect.

7.14 Environmental Compliance. If the Borrower or any Subsidiary shall receive
notice from any Governmental Authority that the Borrower or any Subsidiary has
violated any applicable Environmental Laws in any respect that could reasonably
be expected to result in a Material Adverse Effect, the Borrower shall promptly
(and in any event within the time period permitted by the applicable
Governmental Authority) remove or remedy, or the Borrower shall cause the
applicable Subsidiary to remove or remedy, such violation.

7.15 [Reserved].

7.16 Continued Operations. Continue at all times (i) to conduct its business and
engage principally in a line or lines of business similar or complementary to
those heretofore engaged in, including, without limitation, Automobile Retailing
Activities, or activities that are reasonably related thereto or similar
extensions thereof (subject to the right to make Permitted Acquisitions) and
(ii) preserve, protect and maintain free from Liens (other than Liens permitted
under Section 8.3 hereof) its material patents, copyrights, licenses,
trademarks, trademark rights, trade names, trade name rights, trade secrets and
know-how, in each case to the extent necessary or reasonably required in the
conduct of its operations.

7.17 Use of Proceeds. Use the proceeds of the Loans solely for the purposes
specified in Section 2.16 hereof.

 

76



--------------------------------------------------------------------------------

7.18 New Subsidiaries. Cause to be delivered to the Administrative Agent each of
the following (by the earlier of (I) the date that any Subsidiary guarantees any
obligations under the Senior Notes or the Senior Note Indenture and (II) the
date that is thirty (30) days after the acquisition or creation of any
Subsidiary other than an Excluded Subsidiary):

(a) a Facility Guaranty executed by such Subsidiary substantially in the form of
Exhibit J;

(b) an opinion of counsel to the Subsidiary dated as of the date of delivery of
the Facility Guaranty provided for in this Section 7.18 and addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent (which opinion shall include opinions
regarding such Subsidiary and Facility Guaranty substantially similar to the
opinions of counsel delivered pursuant to Section 5.1(b), and which opinion may
include assumptions and qualifications of similar effect to those contained in
the opinions of counsel delivered pursuant to Section 5.1(b)); and

(c) current copies of the Organizational Documents and Operating Documents of
such Subsidiary, minutes of duly called and conducted meetings (or duly effected
consent actions) of the Board of Directors, partners, or appropriate committees
thereof (and, if required by such Organizational Documents, Operating Documents
or applicable law, of the shareholders, members or partners) of such Subsidiary
authorizing the actions and the execution and delivery of documents described in
this Section 7.18.

7.19 Good Standings. Promptly after becoming available but in no event later
than 30 (thirty) days after the Closing Date (or such longer period as may be
agreed to by the Administrative Agent), the Borrower shall deliver a certificate
of good standing for each of the Guarantors listed on Schedule 7.19 from the
California Secretary of State as to the due existence and good standing of such
Guarantor.

ARTICLE VIII

Negative Covenants

Until the Facility Termination Date unless the Required Lenders shall otherwise
consent in writing, the Borrower will not, nor will it permit any Subsidiary to:

8.1 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any Four-Quarter Period to be greater than 3.75 to 1.00.

(b) Consolidated Total Capitalization. Permit at any time the Consolidated
Capitalization Ratio to be greater than 0.70 to 1.00.

8.2 Indebtedness. Incur, create or assume any Funded Indebtedness (other than
Permitted Indebtedness) unless, after giving pro forma effect thereto, the
Borrower shall be in compliance with Section 8.1 (with Consolidated EBITDA, for
such purpose, being calculated

 

77



--------------------------------------------------------------------------------

in respect of the most recent period of four consecutive fiscal quarters for
which financial statements are available).

8.3 Liens. Incur, create or permit to exist any Lien of any nature whatsoever
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any of its Subsidiaries, other than

(i) Liens existing as of the date hereof and as set forth in Schedule 8.3
attached hereto;

(ii) Liens imposed by law for taxes, assessments or charges of any Governmental
Authority for claims not yet due or payable and Liens for judgments or levies,
in each case which are being contested in good faith by appropriate proceedings
diligently pursued and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, laborers, employees or suppliers and other Liens imposed
by law or created in the ordinary course of business and in existence less than
120 days from the date of creation thereof for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;

(iv) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance, old age pensions and other
types of social security or retirement benefits or to secure the performance of
tenders, bids, leases, contracts (other than for the repayment of Indebtedness),
self insurance general liability insurance programs, public or statutory
obligations, stay, surety and appeal bonds posted in the ordinary course of
business, letters of credit issued in the ordinary course of business and other
similar obligations, or arising as a result of progress payments or partial
payments under government contracts or subcontracts;

(v) (i) Liens on property existing at the time of purchase thereof by the
Borrower or a Subsidiary and not incurred in connection with, or in
contemplation of, such acquisition and (ii) easements (including, without
limitation, reciprocal easement agreements and utility agreements), licenses,
rights of others for rights-of-way, utilities, sewers, electric lines, telephone
or telegraph lines and similar purposes, irregularities in title, covenants,
consents, reservations, encroachments, variations and zoning and other
restrictions, charges or encumbrances (whether or not recorded), which do not
interfere materially with the ordinary conduct of the business of the Borrower
or any Subsidiary and which do not materially detract from the value of the
property to which they attach or materially impair the use thereof to the
Borrower or any Subsidiary;

 

78



--------------------------------------------------------------------------------

(vi) Liens on real property and improvements securing (A) Mortgage Facilities of
the Borrower or any Guarantor in an aggregate principal amount not to exceed
$500,000,000 at any time outstanding and (B) Rate Hedging Obligations related to
such Mortgage Facilities (which Rate Hedging Obligations are owed to any of the
respective lenders under such Mortgage Facilities and secured by the same assets
as such Mortgage Facilities), provided that the amount of Indebtedness under any
Mortgage Facility does not exceed eighty-five percent (85%) of the fair market
value of the real property and improvements securing such Indebtedness as of the
date such Liens are granted on such real property and improvements;

(vii) Liens to secure the refinancing of any Indebtedness described on Schedule
8.3 to the extent such Liens encumber substantially the same assets in
substantially the same manner as the Liens securing the debt being refinanced or
to the extent such Liens constitute Liens permitted under this Section 8.3; and
any extension, renewal, refinancing or replacement in whole or in part of any
Lien described in the foregoing clauses (i) through (vi) so long as no
additional collateral is granted as security;

(viii) Liens on claims of the Borrower or any Subsidiary against Persons renting
or leasing Vehicles, Persons damaging Vehicles or Persons issuing applicable
insurance coverage for such Persons, which claims relate to damage to Vehicles,
to the extent that such damage exceeds the renter’s or lessee’s collision damage
waiver limitation or insurance deductible;

(ix) Liens securing Vehicle Receivables Indebtedness and Vehicle Secured
Indebtedness and Rate Hedging Obligations related to such Indebtedness, which
Rate Hedging Obligations are owed to any of the respective lenders of such
Indebtedness and secured by the same assets as such Indebtedness;

(x) Liens incurred in compliance with Section 4.8 or Section 9.1(B);

(xi) Liens on Margin Capital Stock that is held by the Borrower as treasury
stock;

(xii) Liens arising from legal proceedings, so long as such proceedings are
being contested in good faith by appropriate proceedings;

(xiii) Liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into in the ordinary course
of business by the Borrower or any of its Subsidiaries; provided that such Liens
attach only to the property being leased under such leases; and

(xiv) (A) Liens not otherwise permitted hereby securing Indebtedness of the
Borrower and its Subsidiaries so long as, on the date any such Lien is granted,
after giving effect to such Indebtedness, the aggregate principal

 

79



--------------------------------------------------------------------------------

amount of Indebtedness secured by Liens (other than Liens permitted by clauses
(i) through (xiii) of this Section 8.3) shall not exceed 15% of Consolidated
Tangible Assets calculated as of the date of the creation or incurrence of the
Lien and (B) Liens that extend, renew, substitute or replace (including
successive extensions, renewals, substitutions or replacements), in whole or in
part, any Lien permitted pursuant to clause (xiv)(A) of this Section 8.3;
provided that the Indebtedness secured by any such Lien is in an aggregate
outstanding principal amount not greater than the aggregate principal amount of
the Indebtedness secured by the Lien which is being extended, renewed,
substituted or replaced, plus any accreted amount, unpaid accrued interest,
premium, underwriting discount, and any other fees, commissions and expenses
incurred in connection therewith.

8.4 Merger, Consolidation or Fundamental Changes. (a) Sell, lease, transfer or
otherwise dispose of all or a majority of the assets of the Borrower and its
Subsidiaries (taken as a whole), (b) consolidate with or merge into any other
Person, or (c) permit any other Person to merge into it or (d) in the case of
the Borrower, liquidate, wind-up or dissolve; provided, however, (i) any
Subsidiary of the Borrower may merge or transfer all or substantially all of its
assets into or consolidate with the Borrower or any other Subsidiary of the
Borrower (which, for the avoidance of doubt, shall be the case so long as (x) in
the case of a merger, transfer or consolidation with the Borrower, the surviving
or continuing entity shall be the Borrower or (y) in the case of a merger,
transfer or consolidation with another Subsidiary of the Borrower, the surviving
or continuing entity shall be a Subsidiary and, if not a corporation, directly
or indirectly controlled by the Borrower, upon consummation of such merger,
transfer or consolidation), (ii) any Person may merge with the Borrower if the
Borrower shall be the survivor thereof and such merger shall not otherwise
cause, create or result in the occurrence of any Default or Event of Default
hereunder, (iii) any Subsidiary may merge with or transfer substantially all of
its assets to or consolidate with any other Person so long as such merger,
transfer or consolidation does not constitute a sale, lease, transfer or other
disposition of all or a majority of the assets of the Borrower and its
Subsidiaries (taken as a whole) to such other Person, (iv) any Person (other
than the Borrower) may consolidate with or merge into any Subsidiary and (v) the
foregoing shall not prohibit dispositions of Margin Capital Stock that is held
as treasury stock by the Borrower.

8.5 Transactions with Affiliates. Other than transactions (x) permitted under
Section 8.4 hereof, (y) between or among one or more Loan Parties or (z) share
repurchases of the Borrower’s common stock and repurchases of the Borrower’s
senior notes, enter into any transaction after the date hereof, including,
without limitation, the purchase, sale, leasing or exchange of property, real or
personal, or the rendering of any service, with any Affiliate of the Borrower,
except (a) that such Persons may render services to the Borrower or its
Subsidiaries for compensation at the same rates generally paid by Persons
engaged in the same or similar businesses for the same or similar services,
(b) upon fair and reasonable terms no less favorable to the Borrower (or any
Subsidiary) than would be obtained in a comparable arm’s-length transaction with
a Person not an Affiliate, (c) transactions with any Person who is not an
Affiliate immediately before the consummation of such transaction so long as
such transaction was not entered into in connection with, or in contemplation
of, such Person becoming an Affiliate, (d) transactions under the Credit
Agreement, the Senior Note Guaranty or the Senior

 

80



--------------------------------------------------------------------------------

Note Indenture, (e) the payment of reasonable fees, compensation, insurance,
expense reimbursement, indemnification, severance and benefit arrangements to
employees, affiliates and directors of the Borrower and its Subsidiaries in the
ordinary course of business, (f) the payment of payroll, travel, business
entertainment and similar advances to officers, directors and, employees of the
Borrower or any Subsidiary in the ordinary course of business, (g) the
declaration and payment of any lawful dividend or other payment ratably in
respect of all of its capital stock of the relevant class so long as, after
giving effect thereto, no Default shall have occurred and be continuing,
(h) transactions (whether pecuniary or not) that are approved by a majority of
the disinterested directors of the Board of Directors, and (i) any other
affiliate transactions in which the aggregate amount involved in each single or
related series of transactions does not exceed $10,000,000.

8.6 [Reserved].

8.7 Fiscal Year. Change the Borrower’s Fiscal Year.

8.8 Change in Control. Permit at any time a Change in Control.

8.9 Limitations on Upstreaming. Enter into any agreement restricting or limiting
the payment of dividends or other distributions with respect to the holders of
its capital stock or other equity interests from any Subsidiary to the Borrower
or to any other Subsidiary owning Subsidiary Securities of such Subsidiary;
provided that the foregoing shall not apply to restrictions or conditions
(i) imposed by law or any Loan Document, (ii) existing on the date hereof
identified on Schedule 8.9 or in any extension, renewal, refinancing or
replacement of any such agreement identified on Schedule 8.9; provided that any
agreement effecting such extension, renewal, refinancing or replacement does not
contain any restriction or limitation on the payment of dividends or
distributions that is more restrictive than the restrictions and limitations
contained in the agreement being extended, renewed, refinanced or replaced,
(iii) customarily contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) in
existence at the time a Person becomes a Subsidiary and not incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary
(other than in the case of a renewal or replacement on the same terms) and in
any extension, renewal, refinancing or replacement of any such agreement;
provided that any agreement effecting such extension, renewal, refinancing or
replacement does not contain any restriction or limitation on the payment of
dividends or distributions that is more restrictive than the restrictions and
limitations contained in the agreement being extended, renewed, refinanced or
replaced, (v) contained in (A) any agreement in respect of Vehicle Secured
Indebtedness or Vehicle Receivables Indebtedness or (B) any other agreement of
an entity or related to assets acquired by or merged into or consolidated with
the Borrower or any Subsidiary so long (in the case of clause (B)) as such
encumbrance or restriction was not entered into in connection with, or in
contemplation of, such acquisition, merger or consolidation (other than in the
case of a renewal or replacement on the same terms) and in any extension,
renewal, refinancing or replacement of any such agreement; provided that any
agreement effecting such extension, renewal, refinancing or replacement does not
contain any restriction or limitation on the payment of dividends or
distributions that is more restrictive than the restrictions and limitations
contained in the

 

81



--------------------------------------------------------------------------------

agreement being extended, renewed, refinanced or replaced, (vi) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of the Borrower or any Subsidiary, or (vii) covenants in
franchise agreements and/or framework agreements with Manufacturers customary
for franchise agreements and/or framework agreements in the automobile retailing
industry.

8.10 Subsidiary Guaranties. Permit any Subsidiary to enter into any guaranty
agreement, or incur any Guaranty Obligation, with respect to any Indebtedness
unless such Subsidiary has executed and delivered a Facility Guaranty to the
Administrative Agent.

8.11 Manufacturer Consents.

(a) Terminate, revoke or violate the terms of any Manufacturer Consent or amend
or modify the terms of any Manufacturer consent in any manner materially adverse
to the interests of the Lenders.

(b) Authorize any Manufacturer to amend, modify, terminate, revoke or violate
the terms of any Manufacturer Consent or to amend or modify the terms of any
Manufacturer consent in each case in any manner materially adverse to the
interests of the Lenders.

8.12 Use of Proceeds. The Borrower will not request any Loan or Letter of
Credit, and the Borrower shall not directly (or knowingly indirectly) use, shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents (in each case, acting in their capacities as such) shall
not directly (or knowingly indirectly) use, the proceeds of any Loan or Letter
of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

ARTICLE IX

Events of Default and Acceleration

9.1 Events of Default. If any one or more of the following events (herein called
“Events of Default”) shall occur for any reason whatsoever (and whether such
occurrence shall be voluntary or involuntary or come about or be effected by
operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any administrative or
governmental body), that is to say:

(a) if default shall be made in the due and punctual payment of the principal of
any Loan or Reimbursement Obligation, when and as the same shall be due and
payable whether pursuant to any provision of Article II or Article III hereof,
at maturity, by acceleration or otherwise; or

 

82



--------------------------------------------------------------------------------

(b) if default shall be made in the due and punctual payment of any amount of
interest on any Loan or of any fees or other amounts payable to the Lenders, the
Administrative Agent or any Issuing Banks under the Loan Documents on the date
on which the same shall be due and payable and such failure to pay shall
continue for a period of three Business Days (after receipt of written notice
from the Administrative Agent with respect to amounts other than interest); or

(c) if default shall be made in the performance or observance of any covenant
set forth in Sections 7.11, 7.17 or Article VIII hereof; or

(d) if a default shall be made in the performance or observance of, or shall
occur under, any covenant, agreement or provision contained in any Loan Document
(other than as described in clauses (a), (b) or (c) above) and such default
shall continue for thirty (30) or more days after the earlier of receipt of
notice of such default by an Authorized Representative from the Administrative
Agent, or if any material provision of any Loan Document ceases to be in full
force and effect (other than by reason of any action by the Administrative Agent
or any Lender), or if without the written consent of the Administrative Agent
and the Lenders, this Agreement or any other Loan Document shall be disaffirmed
by the Borrower or any of its Subsidiaries or shall terminate, be terminable or
be terminated or become void or unenforceable for any reason whatsoever (other
than in accordance with its terms in the absence of default or by reason of any
action by the Administrative Agent or any Lender); or

(e) if a default shall occur, which is not cured or waived, (i) in the payment
of any principal, interest, premium or other amounts with respect to any
Indebtedness (other than the Loans) of the Borrower or of any Subsidiary in an
outstanding aggregate amount not less than $75,000,000, or (ii) in the
performance, observance or fulfillment of any term or covenant (other than any
term or covenant in any way restricting the Borrower’s or any such Subsidiary’s
right or ability to sell, pledge or otherwise dispose of Margin Capital Stock)
contained in any agreement or instrument under or pursuant to which any such
Indebtedness described in clause (i) above may have been issued, created,
assumed, guaranteed or secured by the Borrower or any Subsidiary, and in the
case of each of clauses (i) and (ii) such default shall continue for more than
the period of grace, if any, therein specified, and if such default shall permit
the holder of any such Indebtedness to accelerate the maturity thereof; or

(f) if any representation, warranty or other statement of fact contained herein
or any other Loan Document or in any writing, certificate, report or statement
at any time furnished to the Administrative Agent or any Lender by or on behalf
of the Borrower or any Subsidiary pursuant to or in connection with this
Agreement or the other Loan Documents, shall be false or misleading in any
material respect when given or made or deemed given or made; or

(g) if the Borrower or any Subsidiary shall be unable to pay its debts generally
as they become due; file a petition to take advantage of any insolvency,
reorganization, bankruptcy, receivership or similar law, domestic or foreign;
make an assignment for the benefit of its creditors; commence a proceeding for
the appointment of a receiver, trustee, liquidator or conservator of itself or
of the whole or any substantial part of its property; file a petition or answer
seeking reorganization or arrangement or similar relief under the federal
bankruptcy laws or any other applicable law or statute, federal, state or
foreign; or

 

83



--------------------------------------------------------------------------------

(h) if a court of competent jurisdiction shall enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
the Borrower or any Subsidiary or of the whole or any substantial part of its
properties and such order, judgment or decree continues unstayed and in effect
for a period of sixty (60) days, or approve a petition filed against the
Borrower or any Subsidiary seeking reorganization or arrangement or similar
relief under the federal bankruptcy laws or any other applicable law or statute
of the United States of America or any state or foreign country, province or
other political subdivision, which petition is not dismissed within sixty
(60) days; or if, under the provisions of any other law for the relief or aid of
debtors, a court of competent jurisdiction shall assume custody or control of
the Borrower or any Subsidiary or of the whole or any substantial part of its
properties, which control is not relinquished within sixty (60) days; or if
there is commenced against the Borrower or any Subsidiary any proceeding or
petition seeking reorganization, arrangement or similar relief under the federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any state or foreign country, province or other political subdivision
which proceeding or petition remains undismissed for a period of thirty
(30) days; or if the Borrower or any Subsidiary takes any action to indicate its
consent to or approval of any such proceeding or petition;

(i) if (i) any judgments where the aggregate amount not covered by insurance (or
the amount as to which the insurer denies liability) is in excess of $75,000,000
are rendered against the Borrower or any Subsidiary, or (ii) there are
attachments, injunctions or executions against any of the Borrower’s or any
Subsidiary’s properties for an aggregate amount in excess of $75,000,000; and
such judgments, attachments, injunctions or executions referred to in clauses
(i) and (ii) above remain unpaid, unstayed, undischarged, unbonded or
undismissed for a period of thirty (30) days; or

(j) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, could reasonably be expected
to result in a Material Adverse Effect;

then, and in any such event and at any time thereafter, if such Event of Default
or any other Event of Default shall be continuing,

(A) either or both of the following actions may be taken: (i) the Administrative
Agent may with the consent of the Required Lenders, and at the direction of the
Required Lenders shall, declare any obligation of the Lenders to make further
Loans or of the Issuing Banks to issue Letters of Credit terminated, whereupon
the obligation of each Lender to make further Loans or of the Issuing Banks to
issue Letters of Credit hereunder shall terminate immediately, and (ii) the
Administrative Agent shall at the direction of the Required Lenders, at their
option, declare by notice to the Borrower any or all of the Obligations to be
immediately due and payable, and the same, including all interest accrued
thereon and all other obligations of the Borrower to the Administrative Agent,
the Lenders and the Issuing Banks, shall forthwith become

 

84



--------------------------------------------------------------------------------

immediately due and payable without presentment, demand, protest, notice or
other formality of any kind, all of which are hereby expressly waived, anything
contained herein or in any instrument evidencing the Obligations to the contrary
notwithstanding; provided, however, that notwithstanding the above, if there
shall occur an Event of Default under clause (g) or (h) above with respect to
the Borrower, then the obligation of the Lenders to lend and of the Issuing
Banks to issue Letters of Credit hereunder shall automatically terminate and any
and all of the Obligations shall be immediately due and payable without the
necessity of any action by the Administrative Agent or the Required Lenders or
notice to the Administrative Agent or the Lenders;

(B) at any time after the Administrative Agent has received the consent or
direction of the Required Lenders to take action under clause (A)(i) or (A)(ii)
above (or if an Event of Default described under clause (g) or (h) has occurred
with respect to the Borrower) the Borrower shall, upon demand of the
Administrative Agent or the Required Lenders, deposit cash with the
Administrative Agent in an amount equal to the amount of any Letters of Credit
remaining undrawn or unpaid, as collateral security for the repayment of any
future drawings or payments under such Letters of Credit and the Borrower shall
forthwith deposit and pay such amounts and such amounts shall be held by the
Administrative Agent as cash collateral for the Borrower’s obligations in
respect thereof; and

(C) the Administrative Agent and the Lenders shall have all of the rights and
remedies available under the Loan Documents or under any applicable law.

9.2 Administrative Agent to Act. In case any one or more Events of Default shall
occur and be continuing, the Administrative Agent may, and at the direction of
the Required Lenders shall, proceed to protect and enforce their rights or
remedies either by suit in equity or by action at law, or both, whether for the
specific performance of any covenant, agreement or other provision contained
herein or in any other Loan Document, or to enforce the payment of the
Obligations or any other legal or equitable right or remedy.

9.3 Cumulative Rights. No right or remedy herein conferred upon the Lenders or
the Administrative Agent is intended to be exclusive of any other rights or
remedies contained herein or in any other Loan Document, and every such right or
remedy shall be cumulative and shall be in addition to every other such right or
remedy contained herein and therein or now or hereafter existing at law or in
equity or by statute, or otherwise.

9.4 No Waiver. No course of dealing between the Borrower and any Lender or the
Administrative Agent or any failure or delay on the part of any Lender or the

 

85



--------------------------------------------------------------------------------

Administrative Agent in exercising any rights or remedies under any Loan
Document or otherwise available to it shall operate as a waiver of any rights or
remedies and no single or partial exercise of any rights or remedies shall
operate as a waiver or preclude the exercise of any other rights or remedies
hereunder or of the same right or remedy on a future occasion.

9.5 Allocation of Proceeds. If an Event of Default has occurred and is
continuing and the maturity of the Loans has been accelerated pursuant to
Article IX hereof, all payments received by the Administrative Agent hereunder,
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrower hereunder (other than amounts deposited with the
Administrative Agent pursuant to Section 9.1(B), which shall be applied to repay
any unreimbursed drawings or payments under the Letters of Credit) shall be
applied by the Administrative Agent in the following order:

(i) amounts due to the Issuing Banks, JPMorgan Chase Bank and the Lenders
pursuant to Sections 2.13, 3.4 and 11.5 hereof;

(ii) amounts due to (A) any Issuing Bank pursuant to Section 3.5 hereof, and
(B) the Administrative Agent pursuant to Section 2.13(b) hereof;

(iii) payments of interest on Loans, to be applied for the ratable benefit of
the Lenders;

(iv) payments of principal on Loans, to be applied for the ratable benefit of
the Lenders;

(v) payment of cash amounts to the Administrative Agent in respect of Letter of
Credit Outstandings pursuant to Section 9.1(B) hereof;

(vi) payments of all remaining Obligations, if any, to be applied for the
ratable benefit of the Lenders; and

(vii) any surplus remaining after application as provided for herein, to the
Borrower or otherwise as may be required by applicable law.

ARTICLE X

The Administrative Agent

10.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary

 

86



--------------------------------------------------------------------------------

relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

10.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.

10.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence, bad faith or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

10.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

87



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
the Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from a Lender prior to the proposed Closing Date
specifying its objection thereto.

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.

10.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so to the extent required by Section 11.9
hereof), ratably

 

88



--------------------------------------------------------------------------------

according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

10.8 Agent in its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

10.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 9.1(g) or
(h) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is thirty
(30) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

 

89



--------------------------------------------------------------------------------

10.10 Other Agents, Etc. None of the Lenders or other Persons identified on the
cover page or signature pages of this Agreement as a “Syndication Agent,”
“Documentation Agent,” “Co-Lead Arranger” or “Joint Bookrunner” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.

ARTICLE XI

Miscellaneous

11.1 Assignments and Participations.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person or the Borrower and its Subsidiaries, all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Section 9.1(a), (b), (g) or
(h) has occurred and is continuing, any other Person (in which case the Borrower
shall instead be promptly notified of such assignment by the assigning Lender
unless the Assignee is an Affiliate of such assigning Lender); and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an affiliate of a Lender
or an Approved Fund (as defined below).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an

 

90



--------------------------------------------------------------------------------

assignment of the entire remaining amount of the assigning Lender’s Commitments
or Loans, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Borrower shall
be required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee shall not be reimbursed by the
Borrower); and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 11.1, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.1,
4.5, 4.6 and 11.9). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.1
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Reimbursement Obligations owing to, each Lender

 

91



--------------------------------------------------------------------------------

pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register, including the
total ownership interest of the relevant Loan that the Assignee owns subsequent
to the assignment. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of or notice to the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement
(including with respect to the matters described in this Section 11.1(c)(i)) and
(D) such participations shall be in a minimum amount equal to the lesser of
$5,000,000 or the remaining portion of a Lender’s rights and obligations
hereunder which are not subject to a pre-existing participation. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 11.6(a) or (b) and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 4.1, 4.5 and 4.6 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.3(b) as though
it were a Lender, provided such Participant shall be subject to Section 11.3(a)
as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.1, 4.5 or 4.6 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such

 

92



--------------------------------------------------------------------------------

Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. Any Participant that is organized
under the laws of a jurisdiction outside the United States shall not be entitled
to the benefits of Section 4.6 unless such Participant complies with
Section 4.6(d).

(iii) Each Lender that sells a participation, acting solely for this purpose as
a non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is reasonably necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive, and such Lender, each Loan
Party and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. The
Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue a Note to any Lender requiring such Note to facilitate transactions of the
type described in this paragraph (d).

(e) Notwithstanding anything to the contrary herein, no Lender will assign or
sell participations in all or a portion of its Loans or Commitments to any
Person who is (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”) and/or on any other similar list maintained by the OFAC
pursuant to any authorizing statute, Executive Order or regulation or
(ii) either (A) included within the term “designated national” as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (B) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar Executive Orders.

11.2 Notices. Any notice shall be conclusively deemed to have been received by
any party hereto and be effective (i) on the day on which delivered (including
hand delivery by commercial courier service) to such party (against receipt
therefor), (ii) on the date of transmission to such party, in the case of notice
by telefacsimile (where the proper transmission of such notice is either
acknowledged by the recipient or electronically confirmed by the

 

93



--------------------------------------------------------------------------------

transmitting device), or (iii) on the fifth Business Day after the day on which
mailed to such party, if sent prepaid by certified or registered mail, return
receipt requested, in each case delivered, transmitted or mailed, as the case
may be, to the address or telefacsimile number, as appropriate, set forth below
or such other address or number as such party shall specify by notice hereunder:

(a) if to the Borrower:

AutoNation, Inc.

200 Southwest 1st Avenue

Ft. Lauderdale, Florida 33301

Attn: Treasurer

Telephone: (954)769-7734

Telefacsimile: (954) 769-4521

Email: wamsera@autonation.com

with a copy to:

AutoNation, Inc.

200 Southwest 1st Avenue

Ft. Lauderdale, Florida 33301

Attn: General Counsel

Telephone: (954) 769-7224

Telefacsimile: (954) 769-6340

Email: ferrandoj@autonation.com

(b) if to the Administrative Agent:

JPMorgan Chase Bank, N.A.

Loan & Agency

500 Stanton Christiana Road, 3rd Floor

Newark, Delaware 19713

Attn: Emily Cousineau

Telephone: (302) 634-8612

Telefacsimile: (302) 634-4250

Email: emily.cousineau@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attn: Richard Duker

Telephone: (212) 270-3057

Telefacsimile: (212) 270-5100

Email: richard.duker@jpmorgan.com

 

94



--------------------------------------------------------------------------------

(c) if to the Lenders:

At the addresses set forth in administrative questionnaires furnished by the
Lenders to the Administrative Agent;

(d) if to any Guarantor, at the address set forth in clause (a) above.

Notwithstanding the foregoing, notices and other communications to the Lenders
and Issuing Banks hereunder may be delivered or furnished by electronic
communications (including email and internet and intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or Issuing Bank if
such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Any notices or other communications to the Administrative Agent,
the Borrower or any Subsidiary may be delivered or furnished by electronic
communications pursuant to procedures approved by the recipient thereof prior
thereto or as set forth in this Agreement; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person.

11.3 Right of Set-off; Adjustments.

(a) Upon the occurrence and during the continuance of any Event of Default, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement held by such Lender; provided
that if any Defaulting Lender shall exercise any such right of setoff against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement, (i) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with Section 4.8 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set off. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender under this Section 11.3
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Lender may have.

(b) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of the Loans owing to it, or interest thereon, or receive any
collateral in respect of such Loans or interest thereon (whether voluntarily or
involuntarily, by set-off, or otherwise), in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of
such other Lender’s Loans owing to it, or interest thereon, such benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Loans owing to it, or shall provide
such other Lenders with

 

95



--------------------------------------------------------------------------------

the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender or is repaid in whole or in part
by such benefited Lender in good faith settlement of a pending or threatened
avoidance claim, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery or settlement payment, but
without interest; provided further, that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor. The Borrower agrees that any Lender
so purchasing a participation from a Lender pursuant to this Section 11.3 may,
to the fullest extent permitted by law, exercise all of its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Person were the direct creditor of the Borrower in the amount of such
participation.

11.4 Survival. All covenants, agreements, representations and warranties made
herein shall survive the making by the Lenders of the Loans and the issuance of
the Letters of Credit and the execution and delivery to the Lenders of this
Agreement and shall continue in full force and effect until the Facility
Termination Date, subject to Section 11.8.

11.5 Expenses. The Borrower agrees to pay on demand all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the syndication, preparation, execution, delivery,
administration, modification, and amendment of this Agreement, the other Loan
Documents, and the other documents to be delivered hereunder, limited, in the
case of counsel, to the reasonable and documented fees and expenses of one
counsel for the Administrative Agent (and an additional single local counsel in
each applicable local jurisdiction) with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities under
the Loan Documents; provided that any legal fees and expenses incurred in
connection with the initial negotiation, execution, preparation and delivery of
this Agreement and any other Loan Documents executed on the Closing Date, an
invoice in respect of which is not provided to the Borrower at least 2 Business
Days prior to the Closing Date, shall not be reimbursed by the Borrower unless
an invoice with respect thereto shall be provided to the Borrower within 30 days
after the Closing Date. The Borrower further agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent and, during the continuance of any Event of Default, the Lenders, if any
(limited, in the case of counsel, to the reasonable and documented attorneys’
fees and expenses of one counsel to the Administrative Agent (and, during the
continuance of any Event of Default, the Lenders, taken as a whole), an
additional single local counsel in each applicable local jurisdiction for the
Administrative Agent (and, during the continuance of any Event of Default, the
Lenders, taken as a whole) and, to the extent reasonably necessary in the case
of an actual or perceived conflict of interest, one additional counsel for all
similarly situated affected persons), in connection with the enforcement
(whether through negotiations, legal proceedings, or otherwise) of the Loan
Documents and the other documents to be delivered hereunder.

11.6 Amendments and Waivers. Any provision of this Agreement or any other Loan
Document may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed (or consented to in writing) by the Borrower or other
applicable Loan Party

 

96



--------------------------------------------------------------------------------

party to such Loan Document and (except as provided in Section 2.18,
Section 2.19 and clauses (a) and (b) below) either the Required Lenders or (as
to Loan Documents other than this Agreement) the Administrative Agent with the
consent of the Required Lenders (and, if Article X hereof or the rights or
duties of the Administrative Agent are affected thereby, by the Administrative
Agent); provided that

(a) no such amendment or waiver shall, (i) increase the Revolving Credit
Commitments of any Lender without the consent of such Lender, (ii) reduce
(x) the principal of or rate of interest on any Revolving Credit Loan or
Competitive Bid Loan made by any Lender without the consent of such Lender,
(y) the amounts of any Reimbursement Obligations owed to any Lender hereunder
without the consent of such Lender or (z) any fees payable to any Lender
hereunder without the consent of such Lender, except that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” hereunder or to waive any obligation of the Borrower to pay interest at
the Default Rate, (iii) (except as provided in Section 2.19) postpone any date
scheduled for the payment of principal, interest or fees payable to any Lender
hereunder (other than any mandatory prepayments) without the consent of such
Lender or for termination of any Revolving Credit Commitment of any Lender
without the consent of such Lender, (iv) (except as provided in Section 2.18 or
2.19) adversely change any pro rata provisions of Section 2.9 without the
consent of each Lender directly adversely affected thereby or (v) without the
consent of each Lender directly adversely affected thereby, reduce the specified
percentage amount below 50% in the definition of Required Lenders or, except as
provided in Section 2.18, the percentage of the Revolving Credit Commitments or
outstanding Loans held by any Lender, as applicable, which shall be required for
the Lenders or any of them to take any action under this Section 11.6(a); and
provided, further, that no such amendment or waiver that affects the rights,
privileges or obligations of any Issuing Bank as issuer of Letters of Credit,
shall be effective unless signed in writing by such Issuing Bank; and

(b) no such amendment or waiver shall, unless signed by each Lender directly
affected thereby, release any Guarantor (unless such Person is not a guarantor
under the Senior Notes Guaranty or is simultaneously released from its Senior
Note Guaranty) subordinate any Facility Guaranty of any Guarantor (unless the
Senior Note Guaranty of such Person is subordinated or substantially the same
terms), release all or substantially all of the Guarantors, or subordinate all
or substantially all of the Facility Guaranties, except as otherwise provided in
this Agreement or as contemplated in the applicable Loan Documents.

Any such waiver and any such amendment or modification pursuant to this
Section 11.6 shall be binding upon the Borrower, the Guarantors, the Lenders,
the Administrative Agent and all future holders of the Loans. Except as
otherwise set forth in such waiver, any Default or Event of Default that is
waived pursuant to this Section 11.6 shall not be deemed to be a Default or
Event of Default during the period of such waiver.

No notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances, except
as otherwise expressly provided herein. No delay or omission on any Lender’s or
the Administrative Agent’s part in exercising any right, remedy or option shall
operate as a waiver of such or any other right, remedy or option or of any
Default or Event of Default.

 

97



--------------------------------------------------------------------------------

Furthermore, notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, (i) the Administrative Agent, with the consent of the
Borrower, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct, amend or cure any
ambiguity, omission, inconsistency or defect or correct any typographical error
or other manifest error in any Loan Document, (ii) this Agreement may be amended
to permit modifications to terms governing new tranches of Added Term Loans or
any other additional facilities that may be implemented hereunder (“Additional
Facilities”) with the consent of the Administrative Agent (not to be
unreasonably withheld), the Borrower and the lenders providing such Added Term
Loans or Additional Facilities (and without the consent of any other Lender) to
the extent that such changes relate only to such Added Term Loans or Additional
Facilities, as applicable, or directly affect only the lenders providing such
Added Term Loans or Additional Facilities, as applicable, subject in each case
with respect to the Added Term Loans to the limitations set forth in
Section 2.18 and (iii) this Agreement may be amended to permit modifications
permitted to be made by Section 2.19 with the consent of the Administrative
Agent (not to be unreasonably withheld), the Borrower and the Lenders that elect
to agree to the applicable Termination Date Extension Request (and without the
consent of any other Lender).

11.7 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such fully-executed
counterpart. Signatures on communications and other documents may be transmitted
by facsimile or email only with the consent of the Administrative Agent in its
sole and absolute discretion in each instance. The effectiveness of any such
signatures accepted by the Administrative Agent shall, subject to applicable
law, have the same force and effect as manual signatures and shall be binding on
all parties. The Administrative Agent may also require that any such signature
be confirmed by a manually-signed hard copy thereof. Each party hereto hereby
adopts as an original executed signature page each signature page hereafter
furnished by such party to the Administrative Agent (or an agent of the
Administrative Agent) bearing (with the consent of the Administrative Agent) a
facsimile signature by or on behalf of such party. Nothing contained in this
Section shall limit the provisions of Section 10.4.

11.8 Termination. This Agreement and the other Loan Documents shall terminate on
the Facility Termination Date, except that (x) those provisions which by the
express terms thereof continue in effect notwithstanding the Facility
Termination Date, and (y) obligations in the nature of continuing indemnities or
expense reimbursement obligations not yet due and payable, shall continue in
effect. Notwithstanding the foregoing, if after receipt of any payment of all or
any part of the Obligations, the Administrative Agent, any Issuing Bank or any
Lender is for any reason compelled to surrender such payment to any Person
because such payment is determined to be void or voidable as a preference,
impermissible setoff, a diversion of trust funds or for any other reason or
elects to repay any such amount in good faith settlement of a pending or
threatened avoidance claim, (i) this Agreement (including the provisions
pertaining to Participations in Letters of Credit and Reimbursement Obligations)
and the other Loan Documents shall continue in full force (or be reinstated, as
the case may be) and the Borrower shall be liable to, and shall indemnify and
hold the Administrative Agent, such Issuing Bank or such Lender harmless for,
the amount of such payment surrendered until the

 

98



--------------------------------------------------------------------------------

Administrative Agent, such Issuing Bank or such Lender shall have been finally
paid in full, and (ii) in the event any portion of any amount so required to be
surrendered by the Administrative Agent or any Issuing Bank shall have been
distributed to the Lenders, the Lenders shall promptly repay such amounts to the
Administrative Agent or such Issuing Bank on demand therefor. The provisions of
the foregoing sentence shall be and remain effective notwithstanding any
contrary action which may have been taken by the Administrative Agent, any
Issuing Bank or the Lenders in reliance upon such payment, and any such contrary
action so taken shall be without prejudice to the Administrative Agent’s, any
Issuing Bank’s or the Lenders’ rights under this Agreement and the other Loan
Documents and shall be deemed to have been conditioned upon such payment having
become final and irrevocable.

11.9 Indemnification; Limitation of Liability.

(a) Whether or not the transactions contemplated hereby are consummated, the
Borrower agrees to indemnify and hold harmless each Agent-Related Person and
each Lender and each of their Affiliates and their respective officers,
directors, employees, agents, and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities, and reasonable,
documented out-of-pocket costs and expenses (limited, in the case of counsel, to
the reasonable and documented attorneys’ fees of one primary counsel to the
Indemnified Parties, taken as a whole, and an additional single local counsel in
each applicable local jurisdiction for all such Indemnified Parties (and, to the
extent reasonably necessary in the case of an actual or perceived conflict of
interest, one additional counsel for all similarly situated affected Indemnified
Parties)) that may be incurred by or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation, or
proceeding or preparation of defense in connection therewith) the Loan
Documents, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Loans or the Letters of Credit (all of the foregoing,
collectively, the “Indemnified Liabilities”), except to the extent that any such
Indemnified Liability (i) is found by a judgment or determination of a court of
competent jurisdiction to arise from the bad faith, willful misconduct or gross
negligence of such Indemnified Party or such Indemnified Party’s affiliates,
directors, officers, employees, advisors or agents, (ii) is found by a judgment
or determination of a court of competent jurisdiction to have resulted from a
breach in any material respect of the obligations of such Indemnified Party
under the Loan Documents or (iii) arises out of or in connection with any claim,
litigation, investigation or proceeding that does not involve an act or omission
of the Borrower or any of the Borrower’s affiliates and that is brought by an
Indemnified Party against any other Indemnified Party (other than any such
claim, litigation, investigation or proceeding brought against any Indemnified
Party solely in its capacity as such or in fulfillment of its role as an Agent,
Arranger or similar role under the Revolving Credit Facility). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.9 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to it, any of its Subsidiaries, any Guarantor, or
any security holders or creditors thereof arising out of, related to or in
connection with the transactions contemplated herein, except to the extent that

 

99



--------------------------------------------------------------------------------

such liability is found by a judgment or determination of a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
bad faith or willful misconduct. Neither any Agent-Related Person, nor any
Lender, nor any of their Affiliates, nor any of their respective directors,
officers, employees, attorneys, agents or advisors (collectively, the
“Agent/Lender Entities”) shall be liable, on any theory of liability, for (and
the Borrower and its Affiliates agree not to assert any claim against any
Agent/Lender Entity for) any special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Loan Documents, any of the
transactions contemplated therein or the actual or proposed use of the proceeds
of the Loans. Neither the Borrower nor any of the Borrower’s affiliates nor any
of their respective directors, officers, employees, attorneys, agents and
advisors (collectively, the “Borrower Entities”) shall be liable, on any theory
of liability, for (and Agent-Related Persons, Lenders and their respective
Affiliates agree not to assert any claim against any Borrower Entities for) any
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Loan Documents, any of the transactions contemplated therein or
the actual or proposed use of the proceeds of the Loans (other than in respect
of any such damages incurred or paid by any Indemnified Party to a third party
in circumstances in which such Indemnified Party is otherwise entitled to
indemnification in accordance with the terms of this Section 11.9)

(b) The agreements and obligations of the Borrower contained in this
Section 11.9 shall continue in effect notwithstanding the Facility Termination
Date.

11.10 Severability. If any provision of this Agreement or the other Loan
Documents shall be determined to be illegal or invalid as to one or more of the
parties hereto, then such provision shall remain in effect with respect to all
parties, if any, as to whom such provision is neither illegal nor invalid, and
in any event all other provisions hereof shall remain effective and binding on
the parties hereto.

11.11 Entire Agreement. This Agreement, together with the other Loan Documents,
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all previous proposals, negotiations,
representations, commitments and other communications between or among the
parties, both oral and written, with respect thereto.

11.12 Agreement Controls. In the event that any term of any of the Loan
Documents other than this Agreement conflicts with any express term of this
Agreement, the terms and provisions of this Agreement shall control to the
extent of such conflict.

11.13 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged hereunder, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate (as such term is defined below). If the rate
of interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate (as defined below), the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated

 

100



--------------------------------------------------------------------------------

rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the Borrower.
As used in this paragraph, the term “Highest Lawful Rate” means the maximum
lawful interest rate, if any, that at any time or from time to time may be
contracted for, charged, or received under the laws applicable to such Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.

11.14 Governing Law; Waiver of Jury Trial.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) THE BORROWER AND THE OTHER PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY
AGREE AND CONSENT THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN
ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK,
UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE PARTIES HERETO EXPRESSLY WAIVE ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND
ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND THE
PARTIES HERETO HEREBY IRREVOCABLY SUBMIT GENERALLY AND UNCONDITIONALLY TO THE
EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) THE PARTIES HERETO AGREE THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 11.2, OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
OF NEW YORK.

(d) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO ANY LOAN DOCUMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR

 

101



--------------------------------------------------------------------------------

AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH, OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, WHETHER NOW
EXISTING OR HEREAFTER ARISING, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY
AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING. ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) THE PARTIES HERETO HEREBY EXPRESSLY WAIVE ANY OBJECTION THEY MAY HAVE THAT
ANY COURT TO WHOSE JURISDICTION THEY HAVE SUBMITTED PURSUANT TO THE TERMS HEREOF
IS AN INCONVENIENT FORUM.

11.15 Confidentiality. Each of the Administrative Agent and each Lender
(together, the “Lending Parties”, and individually a “Lending Party”) agrees to
keep confidential any information furnished or made available to it by the
Borrower or any of its Subsidiaries pursuant to this Agreement, any other Loan
Document or in connection with the transactions contemplated thereby; provided
that nothing herein shall prevent any Lending Party from disclosing such
information (a) to any other Lending Party or any Affiliate of any Lending
Party, or any officer, director, employee, agent, or advisor of any Lending
Party or Affiliate of any Lending Party, in each case who shall be informed of
the confidential nature of such Information and instructed to keep such
Information confidential, (b) to any other Person approved by the Borrower (such
consent not to be unreasonably withheld) if reasonably incidental to the
administration of the credit facility provided herein so long as such Person is
bound by the provisions of this Section 11.15, (c) as required by any law, rule,
or regulation, (d) upon the order of any court or administrative agency,
(e) upon the request or demand of any regulatory agency or authority; provided
that, to the extent commercially practical and not prohibited by applicable law
or court order, and except in the case of any such request in connection with a
regular or routine examination of the financial condition of such Lender in the
ordinary course of its business by a governmental or regulatory agency or
authority purporting to have jurisdiction over it, the Administrative Agent or
applicable Lender, shall notify the Borrower of any request by any regulatory
agency or authority for disclosure of any non-public information prior to
disclosure of such information, (f) that is or becomes available to the public
or that is or becomes available to any Lending Party other than as a result of a
disclosure by any Lending Party prohibited by this Agreement or by any
confidentiality agreement to which such Lending Party is a party, (g) in
connection with any litigation to which such Lending Party or any of its
Affiliates may be a party; provided that to the extent commercially feasible and
not prohibited by applicable law or court order the Borrower shall be given
notice thereof and a reasonable opportunity to seek a protective court order
with respect to such disclosed information prior to such disclosure, (h) to the
extent necessary in connection with the exercise of any remedy under

 

102



--------------------------------------------------------------------------------

this Agreement or any other Loan Document; provided that to the extent
commercially feasible and not prohibited by applicable law or court order the
Borrower shall be given notice thereof and a reasonable opportunity to seek a
protective court order with respect to such disclosed information prior to such
disclosure, and (i) to any actual or proposed participant or assignee that is
subject to provisions substantially similar to those contained in this
Section 11.15.

The Administrative Agent agrees (i) to keep confidential the rates to be used in
the calculation of the Reference Bank Rate supplied by each Reference Bank
pursuant to or in connection with this Agreement and (ii) that it has developed
procedures to ensure that such rates are not submitted by the Reference Banks
to, or shared with, any individual who is formally designated as being involved
in the ICE LIBOR submission process; provided that such rates may be shared with
the Borrower and any of its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates that have a
commercially reasonable business need to know such rates, subject to an
agreement by the recipient thereof to comply with the provisions of this Section
as if it were the Administrative Agent.

11.16 Releases of Facility Guarantees. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 11.6) to, and
the Administrative Agent shall, take any action requested by the Borrower, at
the Borrower’s expense, having the effect of releasing any Facility Guaranty to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 11.6.

11.17 MANUFACTURER CONSENTS. IT IS ACKNOWLEDGED, UNDERSTOOD AND AGREED THAT
(EXCEPT TO THE EXTENT THE RESPECTIVE MANUFACTURER WAIVES ANY OF THE TERMS OF A
MANUFACTURER CONSENT OR A MANUFACTURER CONSENT IS TERMINATED OR CEASES TO BE IN
EFFECT): (A) THE EXERCISE BY THE ADMINISTRATIVE AGENT OR ANY LENDER (WHETHER
THROUGH THE ADMINISTRATIVE AGENT OR OTHERWISE) OF REMEDIES UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT WILL BE SUBJECT TO THE TERMS OF THE MANUFACTURER
CONSENTS, (B) IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE MANUFACTURER
CONSENTS AND THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE TERMS
OF THE MANUFACTURER CONSENTS WILL CONTROL, (C) THE ADMINISTRATIVE AGENT AGREES
TO FURNISH SUCH NOTICES AS IT IS REQUIRED TO FURNISH UNDER SUCH MANUFACTURER
CONSENTS, AND (D) THE MANUFACTURERS PROVIDING SUCH MANUFACTURER CONSENTS SHALL
BE THIRD PARTY BENEFICIARIES OF THIS SECTION. PARTICIPATION BY AN AFFILIATE OR
SUBSIDIARY OF A MANUFACTURER AS A LENDER SHALL NOT CONSTITUTE A WAIVER OF THE
TERMS OF ANY MANUFACTURER CONSENT GRANTED BY SUCH MANUFACTURER.

11.18 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26,

 

103



--------------------------------------------------------------------------------

2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes the name
and address of the Borrower and the Guarantors and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

11.19 Effect of Amendment and Restatement. Upon the Closing Date, this Agreement
shall amend, and restate as amended, the Existing Credit Agreement (including
any contingent amendments thereto existing on the Closing Date), but shall not
constitute a novation thereof or in any way impair or otherwise affect the
rights or obligations of the parties thereunder (including with respect to Loans
and representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby. The Existing Credit Agreement as
amended and restated hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered pursuant to
or in connection with the Existing Credit Agreement not amended and restated in
connection with the entry of the parties into this Agreement shall remain in
full force and effect, each in accordance with its terms, as of the date of
delivery or such other date as contemplated by such document, instrument or
agreement to the same extent as if the modifications to the Existing Credit
Agreement contained herein were set forth in an amendment to the Existing Credit
Agreement in a customary form, unless such document, instrument or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Agreement, the Existing Credit Agreement or such document,
instrument or agreement or as otherwise agreed by the required parties hereto or
thereto.

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

AUTONATION, INC. By:  

/s/ Andrew Wamser

  Name:   Andrew Wamser   Title:   Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:  

/s/ Richard W. Duker

  Name:   Richard W. Duker   Title:   Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ K.W. Winston, III

  Name:   K.W. Winston, III   Title:   Senior Vice President



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:  

/s/ David West

  Name:   David West   Title:   Vice President



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:  

/s/ Jeffrey E. Bullard Sr.

  Name:   Jeffrey E. Bullard Sr.   Title:   Senior Vice President



--------------------------------------------------------------------------------

TOYOTA MOTOR CREDIT CORPORATION,

as a Lender

By:  

/s/ Steven W. Gordon

  Name:   Steven W. Gordon   Title:   National Account Manager



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender By:  

/s/ Donna DeMagistris

  Name:   Donna DeMagistris   Title:   Authorized Signatory



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender By:  

/s/ George Stoecklein

  Name:   George Stoecklein   Title:   Director



--------------------------------------------------------------------------------

Comerica Bank, as a Lender By:  

/s/ Michelle A. Ho-Sang

  Name:   Michelle A. Ho-Sang   Title:   Vice President



--------------------------------------------------------------------------------

US Bank, National Association, as a Lender By:  

/s/ Steven L. Sawyer

  Name:   Steven L. Sawyer   Title:   Senior Vice President



--------------------------------------------------------------------------------

Mercedes-Benz Financial Services USA LLC, as a Lender By:  

/s/ Michele Nowak

  Name:   Michele Nowak   Title:   Credit Director, National Accounts



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By:  

/s/ John A. Marian

  Name:   John A. Marian   Title:   Vice President



--------------------------------------------------------------------------------

KeyBank National Association, as a Lender By:  

/s/ Brian T. McDevitt

  Name:   Brian T. McDevitt   Title:   Senior Vice President



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender By:  

/s/ Anne M. Kline

  Name:   Anne M. Kline   Title:   SVP and Head of Major Accounts



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as a Lender By:  

/s/ Kelly Attayek

  Name:   Kelly Attayek   Title:   Banking Officer



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Khoa Duong

  Name:   Khoa Duong   Title:   Vice President



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Alfred J. Bacchi

  Name:   Alfred J. Bacchi   Title:   Senior Vice President



--------------------------------------------------------------------------------

BMW Financial Services NA, LLC, as a Lender By:  

/s/ Scott Bargar

  Name:   Scott Bargar   Title:   Commercial Finance, Credit Manager BMW Group
Financial Services By:  

/s/ Patrick Sullivan

  Name:   Patrick Sullivan   Title:  

GM, Commercial Finance

BMW Group Financial Services



--------------------------------------------------------------------------------

Ally Bank, as a Lender By:  

/s/ Michael F. Nestor

  Name:   Michael F. Nestor   Title:   Assistant Secretary



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Adam Sheehan

  Name:   Adam Sheehan   Title:   Senior Vice President



--------------------------------------------------------------------------------

NISSAN MOTOR ACCEPTANCE CORPORATION, as a Lender By:  

/s/ Josh Taylor

  Name:   Josh Taylor   Title:   Manager, Commercial Credit



--------------------------------------------------------------------------------

VW Credit, Inc., as a Lender By:  

/s/ Matthew Darnell

  Name:   Mathew Darnell   Title:   General Manager, Commercial Credit



--------------------------------------------------------------------------------

Mercantil Commercebank, N.A., as a Lender By:  

/s/ Alan Hills

  Name:   Alan Hills   Title:   Senior Vice President



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender By:  

/s/ Angela Chen

  Name:   Angela Chen   Title:   VP & DGM



--------------------------------------------------------------------------------

Hua Nan Commercial Bank Ltd., Los Angeles Branch, as a Lender By:  

/s/ Ding-Jong Chen

  Name:   Ding-Jong Chen   Title:   VP & General Manager



--------------------------------------------------------------------------------

EXHIBIT A

Revolving Credit Commitments

 

Lender

   Revolving Credit Commitment  

JPMorgan Chase Bank, N.A.

   $ 170,000,000.00   

Bank of America, N.A.

   $ 170,000,000.00   

SunTrust Bank

   $ 170,000,000.00   

Wells Fargo Bank, N.A.

   $ 170,000,000.00   

Toyota Motor Credit Corporation

   $ 150,000,000.00   

Mizuho Bank, Ltd.

   $ 120,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 120,000,000.00   

Comerica Bank

   $ 90,000,000.00   

US Bank, National Association

   $ 90,000,000.00   

Mercedes-Benz Financial Services USA LLC

   $ 90,000,000.00   

Fifth Third Bank

   $ 50,000,000.00   

KeyBank National Association

   $ 50,000,000.00   

TD Bank, N.A.

   $ 50,000,000.00   

Branch Banking and Trust Company

   $ 50,000,000.00   

Compass Bank

   $ 50,000,000.00   

Regions Bank

   $ 50,000,000.00   

BMW Financial Services NA, LLC

   $ 45,000,000.00   

Ally Bank

   $ 20,000,000.00   

PNC Bank, National Association

   $ 20,000,000.00   

Nissan Motor Acceptance Corporation

   $ 20,000,000.00   

VW Credit, Inc.

   $ 20,000,000.00   

Mercantil Commercebank, N.A.

   $ 12,500,000.00   

Mega International Commercial Bank Co., Ltd. New York Branch

   $ 12,500,000.00   

Hua Nan Commercial Bank Ltd., Los Angeles Branch

   $ 10,000,000.00      

 

 

 

Total

   $ 1,800,000,000.00      

 

 

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, and guarantees included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.   Assignor:   

 

   2.   Assignee:   

 

        [and is an Affiliate/Approved Fund of [identify Lender1]] 3.   Borrower:
   AutoNation, Inc. 4.   Administrative Agent:    JPMorgan Chase Bank, N.A., as
Administrative Agent under the Credit Agreement 5.   Credit Agreement:    The
Amended and Restated Credit Agreement dated as of December 3, 2014 by and among
AutoNation, Inc., the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent

 

1  Select as applicable.

 

B-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2   Aggregate Amount of
Commitment/Loans for
all Lenders     Amount of
Commitment/Loans
Assigned     Percentage Assigned of
Commitment/Loans3     $               $                      %    $            
  $                      %    $               $                      % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures,
Section 11.15 of the Credit Agreement and applicable laws, including Federal and
state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR By:  

 

  Title: ASSIGNEE

 

NAME OF ASSIGNEE By:  

 

  Title:

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”).

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

B-2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By   

 

  Title: [Consented to:]5 AUTONATION, INC. By   

 

  Title: [NAME OF ANY OTHER RELEVANT PARTY] By   

 

  Title:

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

B-3



--------------------------------------------------------------------------------

ANNEX 1 to EXHIBIT B

Amended and Restated Credit Agreement, dated as of December 3, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among AutoNation, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”)

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

B-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

Notice of Appointment (or Revocation) of Authorized Representative

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 3, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”) by and among AutoNation, Inc., a Delaware corporation
(the “Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent, and the
lenders party thereto from time to time. Capitalized terms used but not defined
herein shall have the respective meanings therefor set forth in the Agreement.

The Borrower hereby nominates, constitutes and appoints each individual named
below as an Authorized Representative under the Loan Documents, and hereby
represents and warrants that (i) set forth opposite each such individual’s name
is a true and correct statement of such individual’s office (to which such
individual has been duly elected or appointed), a genuine specimen signature of
such individual and an address for the giving of notice, and (ii) each such
individual has been duly authorized by the Borrower to act as Authorized
Representative under the Loan Documents:

 

Name and Address       Office       Specimen Signature

 

   

 

   

 

 

       

 

       

 

   

 

   

 

 

       

 

       

Borrower hereby revokes (effective upon receipt hereof by the Administrative
Agent) the prior appointment of                      as an Authorized
Representative.

This the      day of             ,         .

 

AUTONATION, INC. By:  

 

Name:  

 

Title:  

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Form of Borrowing Notice

 

To:   JPMorgan Chase Bank, N.A.,   as Administrative Agent   Loan & Agency   500
Stanton Christiana Road, 3rd Floor   Newark, Delaware 19713   Attn: Emily
Cousineau

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 3, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”) by and among AutoNation, Inc. (the “Borrower”), JPMorgan
Chase Bank, N.A., as Administrative Agent, and the lenders party thereto from
time to time. Capitalized terms used but not defined herein shall have the
respective meanings therefor set forth in the Agreement.

The Borrower through its Authorized Representative hereby gives notice to the
Administrative Agent that Loans of the type and amount set forth below be made
on the date indicated:

 

Type of Loan

(check one)

   Interest
Period(1)    Aggregate
Amount(2)    Date of Loan(3) Revolving Credit Loan         

Base Rate Loan

           

 

  

 

  

 

Eurodollar Rate Loan

           

 

  

 

  

 

 

(1) For any Eurodollar Rate Loan, one week or one, two, three, six or (to the
extent available) twelve months.

(2) For a Base Rate Loan, must be $5,000,000, or, if greater, an integral
multiple of $1,000,000. For a Eurodollar Loan, must be $10,000,000 or, if
greater, an integral multiple of $1,000,000.

(3) At least three (3) Business Days later if a Eurodollar Rate Loan.

The Borrower hereby requests that the proceeds of Loans described in this
Borrowing Notice be made available to the Borrower as follows: [insert
transmittal instructions].

The undersigned hereby certifies that:

1. No Default or Event of Default has occurred and is continuing either now or
after giving effect to the borrowing described herein;

2. All the representations and warranties set forth in Article VI of the
Agreement (other than in Section 6.1(e)(ii) thereof) and in each of the other
Loan Documents are true and correct in all material respects as of the date
hereof (other than those expressly stated to refer to a particular date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such date) except that the reference to the
financial statements in Section 6.1(e)(i) of the Agreement shall be deemed
(solely for the purpose of the representation and warranty contained in such
Section 6.1(e)(i) but

 

D-1



--------------------------------------------------------------------------------

not for the purpose of any cross reference to such Section 6.1(e)(i) or to the
financial statements described therein contained in any other provision of
Section 6.1(e) or elsewhere in Article VI) to refer to those financial
statements most recently delivered to you pursuant to Section 7.1 of the
Agreement (it being understood that any financial statements delivered pursuant
to Section 7.1(b) have not been certified by independent public accountants);
and

3. All other conditions contained in Section 5.2 of the Agreement to the making
of any Loan requested hereby have been met or satisfied in full or waived.

 

AUTONATION, INC. BY:  

 

  Authorized Representative DATE:  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

Compliance Certificate

JP Morgan Chase Bank, N.A.

Loan & Agency

500 Stanton Christiana, Road, 3rd Floor

Newark, Delaware 19713

Attn: Emily Cousineau

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 3, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”) by and among AutoNation, Inc., a Delaware corporation
(the “Borrower”), JPMorgan Chase Bank, N.A., as administrative agent, and the
lenders party thereto from time to time. Capitalized terms used but not
otherwise defined herein shall have the respective meanings therefor set forth
in the Agreement. The undersigned, a duly authorized and acting Authorized
Representative, hereby certifies to you as of                      (the
“Determination Date”) as follows:

 

1. Calculations:

See attached Schedule I.

 

2. No Default

A. No Default or Event of Default has occurred and is continuing as of the date
hereof.

B. If a Default or Event of Default has occurred and is continuing as of the
date hereof, the Borrower proposes to take the following action with respect to
such Default or Event of Default:

 

  .

(Note, if no Default or Event of Default has occurred, insert “Not Applicable”).

The Determination Date is the date financial statements delivered herewith are
required to be submitted to the Lenders in accordance with Section 7.1 of the
Agreement.

[The financial statements delivered to you on the Determination Date present
fairly the financial position of the Borrower and its Subsidiaries as of the end
of such reporting period and the results of their operations and the changes in
their financial position for such reporting period, in accordance with GAAP.]6

IN WITNESS WHEREOF, I have executed this Certificate this      day of
            ,         .

 

AUTONATION, INC. By:  

 

  Authorized Representative

 

6  To be inserted for all deliveries of financial statements under
Section 7.1(b).

 

E-1



--------------------------------------------------------------------------------

SCHEDULE I

AutoNation, Inc.

Covenant Compliance Calculations

(See Amended and Restated Credit Agreement definitions for actual calculation)

 

8.1 Financial Covenants

 

 

(a)    Consolidated Leverage Ratio:

         

 

 

               

 

 

     

Consolidated Funded Indebtedness

     0.0          

 

 

     

Consolidated Net Income

     0.0     

+

 

Consolidated Interest Expense

     0.0     

+

 

Taxes on Income

     0.0     

+

 

Amortization

     0.0     

+

 

Depreciation (excluding depreciation on any Vehicles other than Vehicles used
for operational purposes)

     0.0     

+

 

Non-cash charges arising from share-based payments to employees and directors

     0.0          

 

 

   

+

 

Amortization or expense of all premiums, fees and expenses payable related to
Indebtedness, to the extent reflected as a charge in the statement of
Consolidated Net Income for such period

     0.0          

 

 

   

+

 

Non-cash impairment charge or asset write-off, to the extent reflected as a
charge in the statement of Consolidated Net Income for such period pursuant to
FASB ASC Topic 350, 360 or 805

     0.0          

 

 

   

-

 

Cash payments made in respect of items described in the row immediately above
subsequent to the fiscal quarter in which the relevant non-cash charges were
reflected as a charge in the statement of Consolidated Net Income

     0.0          

 

 

   

=

 

Consolidated EBITDA

     0.0     

-

 

Consolidated Interest Expense related to Vehicle Secured Indebtedness

     0.0          

 

 

   

=

 

Adjusted Consolidated EBITDA

     0.0       

Consolidated Leverage Ratio = Consolidated Funded Indebtedness / Adjusted
Consolidated EBITDA

      

Actual Ratio:

     0.00x       

Required Covenant Level:

     3.75 to 1.00   

 

E-2



--------------------------------------------------------------------------------

 

(b)    Consolidated Capitalization Ratio:

      

Consolidated Funded Indebtedness

     0.0     

+

 

Vehicle Secured Indebtedness

     0.0          

 

 

   

=

 

Consolidated Funded Indebtedness + Vehicle Secured Indebtedness

     0.0       

Consolidated Funded Indebtedness

     0.0     

+

 

Consolidated Shareholders Equity

     0.0     

=

 

Consolidated Total Capitalization

     0.0     

+

 

Vehicle Secured Indebtedness

     0.0          

 

 

   

=

 

Consolidated Total Capitalization + Vehicle Secured Indebtedness

     0.0       

Consolidated Capitalization Ratio = (Consolidated Funded Indebtedness + Vehicle
Secured Indebtedness )/(Consolidated Total Capitalization + Vehicle Secured
Indebtedness)

      

Actual Ratio:

     0.0 %     

Required Covenant Level:

     0.70             1.00   

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

Form of Interest Rate Selection Notice

 

To: JPMorgan Chase Bank, N.A.,

     as Administrative Agent

     Loan & Agency

     500 Stanton Christiana Road, 3rd Floor

     Newark, Delaware 19713

     Attn: Emily Cousineau

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 3, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”) by and among AutoNation, Inc. (the “Borrower”), the
Lenders (as defined in the Agreement), and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (“Administrative Agent”). Capitalized terms
used but not defined herein shall have the respective meanings therefor set
forth in the Agreement.

The Borrower through its Authorized Representative hereby gives notice to the
Administrative Agent of the following selection of a type of Loan and Interest
Period:

 

Type of Loan

(check one)

   Interest
Period(1)    Aggregate
Amount(2)    Date of Loan(3)

Revolving Credit Loan

        

Base Rate Loan

           

 

  

 

  

 

Eurodollar Rate Loan

           

 

  

 

  

 

 

(1) For any Eurodollar Rate Loan, one week or one, two, three, six or (to the
extent available) twelve months.

(2) For a Base Rate Loan, must be $5,000,000, or, if greater, an integral
multiple of $1,000,000. For a Eurodollar Loan, must be $10,000,000 or, if
greater, an integral multiple of $1,000,000.

(3) At least three (3) Business Days later if a Eurodollar Rate Loan.

 

F-1



--------------------------------------------------------------------------------

AUTONATION, INC. BY:  

 

  Authorized Representative DATE:  

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

Form of Competitive Bid Quote Request

[Date]

 

To:   JPMorgan Chase Bank, N.A.,   as Administrative Agent   Loan & Agency   500
Stanton Christiana Road, 3rd Floor   Newark, Delaware 19713   Attn: Emily
Cousineau Re:   Competitive Bid Quote Request

Pursuant to Section 2.5 of the Amended and Restated Credit Agreement dated as of
December 3, 2014 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”) by and among AutoNation, Inc., the
lenders named therein and JPMorgan Chase Bank, N.A., as administrative agent, we
hereby give notice that we request Competitive Bid Quotes, [with][without] the
right of prepayment, for the following proposed Competitive Bid Borrowing(s):

 

Borrowing
Date1   Type of
Loan2   Date   Quotation
Amount3   Interest
Period4                        

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

AUTONATION, INC. By:  

 

  Authorized Representative

 

1  At least four (4) Business Days later if at the Eurodollar Competitive Rate.

2  Competitive Bid Loan at

 

  (a) Absolute Rate; or

 

  (b) Eurodollar Competitive Rate

 

3  Each amount must be $10,000,000 or a multiple of $1,000,000 in excess
thereof.

4  For Competitive Bid Loans at the Absolute Rate, a period of no less than 7
days and no longer than 90 days after the making of such Competitive Bid Loan,
which period shall end on a Business Day. For any Competitive Bid Loan at the
Eurodollar Competitive Rate, one week or one, two, three, six or (to the extent
available) twelve months.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

Form of Competitive Bid Quote

 

To:   AutoNation, Inc. (the “Borrower”) [or JPMorgan Chase Bank, N.A., as
Administrative Agent] Attention:   [                    ] Re:   Competitive Bid
Quote

This Competitive Bid Quote is given in accordance with Section 2.5 of the
Amended and Restated Credit Agreement dated as of December 3, 2014 (as amended,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) by and among AutoNation, Inc., the lenders named therein and
JPMorgan Chase Bank, N.A., as administrative agent. Terms defined in the Credit
Agreement are used herein as defined therein.

In response to the Borrower’s invitation dated             ,         , we hereby
make the following Competitive Bid Quote(s) on the following terms:

1. Quoting Lender:

2. Person to contact at Quoting Lender:

3. We hereby offer to make Competitive Bid Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following rate(s):

 

Borrowing
Date   Type of
Loan1   Date2   Quotation
Amount3   Interest
Period4   Rate5                              

 

1  At Absolute Rate or Eurodollar Competitive Rate.

2 As specified in the related Competitive Bid Quote Request.

3  The principal amount bid for each Interest Period may not exceed the
principal amount requested. Bids must be made for at least $5,000,000 or a
multiple of $1,000,000 in excess thereof.

4  A period of up to 90 days after the making of such Competitive Bid Loan and
ending on a Business Day for Competitive Bid Loans at the Absolute Rate. For
Competitive Bid Loans at the Eurodollar Competitive Rate, one week or one, two,
three, six or (to the extent available) twelve months, as specified in the
related Competitive Bid Quote Request.

5  Specify positive margin or negative margin to be added to or deducted from
the InterBank Offered Rate.

 

H-1



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Competitive Bid Loan(s) for which any
offer(s) (is/are) accepted, in whole or in part.

Dated:             ,         

 

Very truly yours, [NAME OF COMPETITIVE BID LENDER] By:  

 

  Authorized Officer

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

[intentionally omitted]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

Form of Facility Guaranty

THIS GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of             ,
20    , is made by EACH OF THE UNDERSIGNED (each a “Guarantor” and collectively
the “Guarantors”) to JPMORGAN CHASE BANK, N.A., a national banking association
organized and existing under the laws of the United States, in its capacity as
administrative agent (the “Administrative Agent”) for the Lenders (as defined
below). The Lenders and the Administrative Agent are referred to collectively as
the “Guaranteed Parties”. All capitalized terms not otherwise defined in this
Guaranty Agreement shall have the respective meanings assigned to such terms in
the Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, AutoNation, Inc. (the “Borrower”) has entered into that certain Amended
and Restated Credit Agreement dated as of December 3, 2014, by and among the
Borrower, the Administrative Agent and the lenders party thereto from time to
time (the “Lenders”); such agreement as from time to time amended, modified,
supplemented or restated, being referred to as the “Credit Agreement”); and

WHEREAS, pursuant to the terms of the Credit Agreement, the Lenders have
provided to the Borrower a revolving credit facility, including a letter of
credit facility; and

WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the Borrower
and will materially benefit from the Loans and Advances made and to be made, and
the Letters of Credit issued and to be issued, under the Credit Agreement; and

WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Guaranteed Parties was the obligation of the Borrower to cause each Guarantor to
enter into this Guaranty Agreement, and the Guaranteed Parties are unwilling to
maintain the credit facilities provided under the Loan Documents unless the
Guarantors enter into this Guaranty Agreement;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Guaranteed Parties the payment and performance in full of
the Borrower’s Liabilities (as defined below). For all purposes of this Guaranty
Agreement, “Borrower’s Liabilities” means: (a) the Borrower’s prompt payment in
full, when due or declared due and at all such times, of all Obligations and all
other amounts pursuant to the terms of the Credit Agreement and all other Loan
Documents heretofore, now or at any time or times hereafter owing, arising, due
or payable from the Borrower to any one or more of the Guaranteed Parties,
including principal, interest, premiums, indemnification obligations,
reimbursement obligations, and fees (including, but not limited to, loan fees
and reasonable attorneys’ fees and expenses); (b) the Borrower’s prompt, full
and faithful performance, observance and discharge of each

 

J-1



--------------------------------------------------------------------------------

and every agreement, undertaking, covenant and provision to be performed,
observed or discharged by the Borrower under the Credit Agreement and all other
Loan Documents; and (c) the Borrower’s prompt payment in full, when due or
declared due and at all such times, of Rate Hedging Obligations now or hereafter
arising under Existing Swap Agreements (as defined below); provided, that for
purposes of determining any Guarantor Obligations (as defined below) of any
Guarantor under this Agreement, the definition of Borrower’s Liabilities shall
not create any guarantee by any Guarantor of any Excluded Swap Obligations (as
defined in the Credit Agreement) of such Guarantor. The Guarantors’ obligations
to the Guaranteed Parties under this Guaranty Agreement are hereinafter
collectively referred to as the “Guarantors’ Obligations” and, with respect to
each Guarantor individually, the “Guarantor’s Obligations”. Notwithstanding the
foregoing, the liability of each Guarantor individually with respect to its
Guarantor’s Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law.

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Borrower’s Liabilities (other than, with respect to any Guarantor, any Excluded
Swap Obligations of such Guarantor).

As used herein, “Existing Swap Agreement” means one or more agreements in effect
on the Closing Date between the Borrower and any Lender or any Affiliate of any
Lender with respect to Permitted Indebtedness of the Borrower, which agreements
create Rate Hedging Obligations. All obligations of the Borrower under Existing
Swap Agreements to which any Lender or its affiliates are a party shall be
deemed to be Borrower’s Liabilities, and each Lender or affiliate of a Lender
party to any such Existing Swap Agreement shall be deemed to be a Guaranteed
Party hereunder with respect to such Borrower’s Liabilities; provided, however,
that such obligations shall cease to be Borrower’s Liabilities at such time as
such Person (or affiliate of such Person) shall cease to be a “Lender” under the
Credit Agreement. No Person who obtains the benefit of this Guaranty Agreement
by virtue of the provisions of this paragraph shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or
otherwise in respect of the Guarantors’ Obligations (including the release or
modification of any Guarantors’ Obligations) other than in its capacity as a
Lender and only to the extent expressly provided in the Loan Documents.

2. Payment. Upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, then any or all of the Guarantors will, upon
demand thereof by the Administrative Agent, fully pay to the Administrative
Agent, for the benefit of the Guaranteed Parties, subject to any restriction on
each Guarantor’s Obligations set forth in Section 1 hereof, an amount equal to
all of the Borrower’s Liabilities then due and owing.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement to which it is a party by
reason of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any other Loan Document (other than this Guaranty Agreement), or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors’ Obligations, any of the Borrower’s Liabilities, this
Guaranty Agreement with respect to any other Guarantor, or any other guaranty of
any of the Borrower’s Liabilities (such Loan Documents and all such other
agreements and instruments being collectively referred to as the “Related
Agreements”);

 

J-2



--------------------------------------------------------------------------------

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Borrower’s Liabilities, of
the Guarantor’s Obligations of any other Guarantor, or of any other obligations
or liabilities of any Person under any of the Related Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Borrower’s
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

(e) any dissolution of the Borrower or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of the Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of the Borrower or any Guarantor or
any other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, and any acceptance of late
or partial payments or any increase in any credit facilities available or
amounts borrowed (including, without limitation, increases pursuant to
Section 2.18 of the Credit Agreement) under the Credit Agreement or any other
Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Borrower’s Liabilities (including without limitation the Guarantor’s Obligations
of any other Guarantor and obligations arising under any other Facility Guaranty
now or hereafter in effect other than (subject to Section 12 hereof) the payment
in full of Borrower’s Liabilities and occurrence of the Facility Termination
Date);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, this Guaranty Agreement with respect to any other Guarantor, any
other Loan Document or any other Related Agreement, including without limitation
any term pertaining to the payment or performance of any of the Borrower’s
Liabilities, any of the Guarantor’s Obligations of any other Guarantor, or any
of the obligations or liabilities of any party to any other Related Agreement;

(i) any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor) which may or might in any manner or to any extent vary the risks
of such Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to the Borrower or
any other Guarantor or to any collateral in respect of the Borrower’s
Liabilities or Guarantors’ Obligations (other than (subject to Section 12
hereof) payment in full of the Borrower’s Liabilities and occurrence of the
Facility Termination Date.)

Subject to Section 19 hereof, it is the express purpose and intent of the
parties hereto that this Guaranty Agreement and the Guarantors’ Obligations
hereunder shall be absolute and unconditional under any and all circumstances
and shall not be discharged except (subject to Section 12 hereof) by payment in
full of the Borrower’s Liabilities and occurrence of the Facility Termination
Date.

 

J-3



--------------------------------------------------------------------------------

4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Borrower’s Liabilities, or the rights of any
Guaranteed Party with respect thereto as against the Borrower, or cause or
permit to be invoked any alteration in the time, amount or manner of payment by
the Borrower of any or all of the Borrower’s Liabilities.

5. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 19 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of the Borrower, to the payment in full of the Borrower’s
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Guaranteed
Party and arising under the Loan Documents. All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the continuance of an Event of Default and after notice from the
Administrative Agent, be collected and, upon request by the Administrative
Agent, paid over forthwith to the Administrative Agent for the benefit of the
Guaranteed Parties on account of the Borrower’s Liabilities, the Guarantors’
Obligations, or such other Obligations, as applicable, and, after such request
and pending such payment, shall be held by such Guarantor as agent and bailee of
the Guaranteed Parties separate and apart from all other funds, property and
accounts of such Guarantor.

6. Suits. Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Guaranteed Parties, on demand, at the Administrative
Agent’s place of business set forth in the Credit Agreement or such other
address as the Administrative Agent shall give notice of to such Guarantor, the
Guarantors’ Obligations as they become or are declared due, and in the event
such payment is not made forthwith, the Administrative Agent may proceed to suit
against any one or more or all of the Guarantors. At the Administrative Agent’s
election, one or more and successive or concurrent suits may be brought hereon
by the Administrative Agent against any one or more or all of the Guarantors,
whether or not suit has been commenced against the Borrower, any other
Guarantor, or any other Person and whether or not the Guaranteed Parties have
taken or failed to take any other action to collect all or any portion of the
Borrower’s Liabilities or have taken or failed to take any actions against any
collateral securing payment or performance of all or any portion of the
Borrower’s Liabilities, and irrespective of any event, occurrence, or condition
described in Section 3 hereof.

7. Set-Off and Waiver. Each Guarantor waives any right to assert against any
Guaranteed Party as a defense, counterclaim, set-off, recoupment or cross claim
in respect of its Guarantors’ Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
the Borrower or the Guaranteed Parties without waiving any additional defenses,
set-offs, counterclaims or other claims otherwise available to such Guarantor;
provided that no Guarantor shall at any time be required to waive any defense of
termination of this Guaranty Agreement and all of the Guarantors’ Obligations
hereunder in accordance with Section 19 hereof. Until this Guaranty Agreement is
terminated pursuant to Section 19 hereof, and subject to Section 12 hereof, each
Guarantor hereby authorizes each Guaranteed Party from and after the occurrence
of an Event of Default at any time or times while an Event of Default is
continuing with or without prior notice to set-off and apply to such of the
Guarantor’s Obligations to the Guaranteed Parties then due and in such amounts
as provided for in the Credit Agreement or otherwise as they may elect, any and
all deposits or deposit accounts, of any kind, or any interest in any deposits
or deposit accounts, now or hereafter pledged, mortgaged, transferred or
assigned to such Guaranteed Party or otherwise in the possession or control of
such Guaranteed Party for any purpose (other than solely for safekeeping) for
the account or benefit of such Guarantor, including any balance of any deposit
account or of any credit of such Guarantor with the Guaranteed Party, whether

 

J-4



--------------------------------------------------------------------------------

now existing or hereafter established; provided, that to the extent prohibited
by applicable law as described in the definition of “Excluded Swap Obligations,”
no amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor. For the purposes of
this Section 7, all remittances and property shall be deemed to be in the
possession of a Guaranteed Party as soon as the same may be put in transit to it
by mail or carrier or by other bailee.

8. Waiver of Notice; Subrogation.

(a) Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of the Borrower, whether pursuant to the
Credit Agreement or any other Loan Document or Related Agreement or any
amendments, modifications, or supplements thereto, or replacements or extensions
thereof; (iii) presentment, demand, default, non-payment, partial payment and
protest; and (iv) any other event, condition, or occurrence described in
Section 3 hereof. Each Guarantor agrees that each Guaranteed Party may
heretofore, now or at any time hereafter do any or all of the foregoing in such
manner, upon such terms and at such times as each Guaranteed Party, in its sole
and absolute discretion, deems advisable, without in any way or respect
impairing, affecting, reducing or releasing such Guarantor from its Guarantor’s
Obligations, and each Guarantor hereby consents to each and all of the foregoing
events or occurrences.

(b) Each Guarantor hereby agrees that payment or performance by such Guarantor
of its Guarantor’s Obligations under this Guaranty Agreement may be enforced by
the Administrative Agent on behalf of the Guaranteed Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against the Borrower or
any other Guarantor or any other guarantor of the Borrower’s Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by the Borrower, any other
Guarantor or any other Person on account of the Borrower’s Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.

(c) Each Guarantor further agrees with respect to this Guaranty Agreement that
it shall have no right of subrogation, reimbursement, contribution or indemnity,
nor any right of recourse to security for the Borrower’s Liabilities unless and
until one year and three days after the Facility Termination Date shall have
elapsed without the filing or commencement, by or against any Loan Party, of any
state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. This waiver is
expressly intended to prevent the existence of any claim in respect to such
subrogation, reimbursement, contribution or indemnity by any Guarantor against
the estate of any other Loan Party within the meaning of Section 101 of the
Bankruptcy Code, in the event of a subsequent case involving any other Loan
Party. If an amount shall be paid to any Guarantor on account of such rights at
any time prior to termination of this Guaranty Agreement in accordance

 

J-5



--------------------------------------------------------------------------------

with the provisions of Section 19 hereof, such amount shall be held in trust for
the benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent, for the benefit of the Guaranteed Parties, to be credited
and applied upon the Guarantors’ Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or otherwise as the Guaranteed
Parties may elect. The agreements in this subsection shall survive repayment of
all of the Guarantors’ Obligations, the termination or expiration of this
Guaranty Agreement in any manner, including but not limited to termination in
accordance with Section 19 hereof, and occurrence of the Facility Termination
Date.

9. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 19 hereof. Any claim or claims that
the Guaranteed Parties may at any time hereafter have against a Guarantor under
this Guaranty Agreement may be asserted by the Administrative Agent on behalf of
the Guaranteed Parties by written notice directed to such Guarantor in
accordance with Section 21 hereof.

10. Representations and Warranties. Each Guarantor warrants and represents to
the Administrative Agent, for the benefit of the Guaranteed Parties, that it is
duly authorized to execute, deliver and perform this Guaranty Agreement; that
this Guaranty Agreement has been duly executed and delivered on behalf of such
Guarantor by its duly authorized representatives; that this Guaranty Agreement
is legal, valid, binding and enforceable against such Guarantor in accordance
with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles; and that
such Guarantor’s execution, delivery and performance of this Guaranty Agreement
do not violate or constitute a breach of any of its Operating Documents or
Organizational Documents, any agreement or instrument to which such Guarantor is
a party, or any law, order, regulation, decree or award of any governmental
authority or arbitral body to which it or its properties or operations is
subject.

11. Expenses. Each Guarantor agrees to be jointly and severally liable for the
payment of all reasonable and documented out-of-pocket fees and expenses
required to be made by the Borrower pursuant to Section 11.5 of the Credit
Agreement.

12. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Guaranteed Party in respect of any Borrower’s
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Guaranteed Party in whole or in part in good faith settlement of any pending or
threatened avoidance claim.

13. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Guaranteed Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from the Borrower,
information concerning the Borrower and the Borrower’s financial condition and
affairs and (ii) from other reliable sources, such other information as it deems
material in deciding to provide this Guaranty Agreement (“Other Information”),
and has full and complete access to the Borrower’s books and records and to such
Other Information; (b) such Guarantor is not relying on any Guaranteed Party or
its or their employees, directors, agents or other representatives or
affiliates, to provide any such information, now or in the future; (c) such
Guarantor has been furnished with and reviewed the terms of the Credit Agreement
and such other Loan Documents as it has requested, is executing this Guaranty
Agreement freely and deliberately, and understands the obligations and financial
risk undertaken by providing this Guaranty Agreement; (d) such Guarantor has
relied solely on the Guarantor’s own independent investigation, appraisal and
analysis of the Borrower, the Borrower’s financial condition and affairs, the
“Other Information”, and such other matters as it deems material in deciding to
provide this Guaranty Agreement and is fully aware of the same; and (e) such
Guarantor has

 

J-6



--------------------------------------------------------------------------------

not depended or relied on any Guaranteed Party or its or their employees,
directors, agents or other representatives or affiliates, for any information
whatsoever concerning the Borrower or the Borrower’s financial condition and
affairs or any other matters material to such Guarantor’s decision to provide
this Guaranty Agreement, or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision. Each
Guarantor agrees that no Guaranteed Party has any duty or responsibility
whatsoever, now or in the future, to provide to such Guarantor any information
concerning the Borrower or the Borrower’s financial condition and affairs, or
any Other Information, other than as expressly provided herein, and that, if
such Guarantor receives any such information from any Guaranteed Party or its or
their employees, directors, agents or other representatives or affiliates, such
Guarantor will independently verify the information and will not rely on any
Guaranteed Party or its or their employees, directors, agents or other
representatives or affiliates, with respect to such information.

14. Rules of Interpretation. The rules of interpretation contained in Sections
1.2(a) through 1.2(k) of the Credit Agreement shall be applicable to this
Guaranty Agreement and are hereby incorporated by reference. All representations
and warranties contained herein shall survive the delivery of documents and any
extension of credit referred to herein or guaranteed hereby.

15. Entire Agreement. This Guaranty Agreement, together with the Credit
Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof. Except as provided in Section 19, neither this Guaranty Agreement nor
any portion or provision hereof may be changed, altered, modified, supplemented,
discharged, canceled, terminated, or amended orally or in any manner other than
as provided in the Credit Agreement and with the written consent of each
Guarantor affected thereby.

16. Binding Agreement; Assignment. This Guaranty Agreement, and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto, and to their respective heirs, legal representatives,
successors and assigns; provided, however, that no Guarantor shall be permitted
to assign any of its rights, powers, duties or obligations under this Guaranty
Agreement or any other interest herein without the prior written consent of the
Administrative Agent. Without limiting the generality of the foregoing sentence
of this Section 16, any Lender may assign to one or more Persons, or grant to
one or more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement. All
references herein to the Administrative Agent shall include any successor
thereof permitted under the terms of the Credit Agreement.

17. Severability. The provisions of this Guaranty Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

18. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor against whom enforcement is sought.

 

J-7



--------------------------------------------------------------------------------

19. Termination and Release. Subject to reinstatement pursuant to Section 12
hereof, this Guaranty Agreement and all of the Guarantors’ Obligations hereunder
(excluding those obligations and liabilities that expressly survive such
termination) shall terminate on the Facility Termination Date. At the request
and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the capital stock of such Guarantor
shall be sold, transferred or otherwise disposed of (other than to Borrower or a
Subsidiary) in a transaction permitted by the Credit Agreement.

20. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Guaranteed Party provided by law or under the Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other extensions of credit to the
Borrower pursuant to the Credit Agreement shall be conclusively presumed to have
been made or extended, respectively, in reliance upon each Guarantor’s guaranty
of the Borrower’s Liabilities pursuant to the terms hereof. Any amounts not paid
when due under this Guaranty Agreement shall bear interest at the Default Rate
(as defined in the Credit Agreement).

21. Notices. Any notice required or permitted hereunder shall be given, (a) with
respect to each Guarantor, at the address of the Borrower indicated in
Section 11.2 of the Credit Agreement and (b) with respect to the Administrative
Agent or any other Guaranteed Party, at the Administrative Agent’s address
indicated in Section 11.2 of the Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 11.2 of the Credit Agreement.

22. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL
COURT SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF
AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, SUCH PARTY
EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE EXCLUSIVE JURISDICTION
OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) EACH PARTY HERETO AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS FOR NOTICES TO SUCH PARTY IN EFFECT PURSUANT TO SECTION
21 HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE
LAWS IN EFFECT IN THE STATE OF NEW YORK.

(d) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS AGREEMENT OR ANY

 

J-8



--------------------------------------------------------------------------------

AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE GUARANTEED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY
IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(e) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

(f) IT IS ACKNOWLEDGED, UNDERSTOOD AND AGREED THAT (EXCEPT TO THE EXTENT THE
RESPECTIVE MANUFACTURER WAIVES ANY OF THE TERMS OF A MANUFACTURER CONSENT OR A
MANUFACTURER CONSENT IS TERMINATED OR CEASES TO BE IN EFFECT): (A) THE EXERCISE
BY THE ADMINISTRATIVE AGENT OR ANY LENDER (WHETHER THROUGH THE ADMINISTRATIVE
AGENT OR OTHERWISE) OF REMEDIES UNDER THIS GUARANTY AGREEMENT WILL BE SUBJECT TO
THE TERMS OF THE MANUFACTURER CONSENTS, (B) IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE MANUFACTURER CONSENTS AND THE TERMS OF THIS GUARANTY AGREEMENT,
THE TERMS OF THE MANUFACTURER CONSENTS WILL CONTROL, AND (C) THE ADMINISTRATIVE
AGENT AGREES TO FURNISH SUCH NOTICES AS IT IS REQUIRED TO FURNISH UNDER SUCH
MANUFACTURER CONSENTS.

23. State Law Waivers

(a) Certain California Law Waivers. As used in this Section 23(a), any reference
to “the principal” includes the Borrower, and any reference to “the creditor”
includes the Administrative Agent and the Lenders. In accordance with
Section 2856 of the California Civil Code:

(1) each Guarantor agrees (i) to waive any and all rights of subrogation and
reimbursement against the Borrower or against any collateral or security granted
by the Borrower for any of the Guarantor’s Obligations and (ii) to withhold the
exercise of any and all rights of contribution against any other guarantor of
any of the Guarantor’s Obligations and against any collateral or security
granted by any such other guarantor for any of the Guarantor’s Obligations until
the Guarantor’s Obligations shall have been indefeasibly paid in full;

(2) Guarantor waives any and all other rights and defenses available to
Guarantor by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the
California Civil Code, including any and all rights or defenses Guarantor may
have by reason of protection afforded to the principal with respect to any of
the Guarantor’s Obligations, or to any other guarantor of any of the Guarantor’s
Obligations with respect to any of such Guarantor’s Obligations under its
guaranty, in either case pursuant to the antideficiency or other laws of the
State of California limiting or discharging the principal’s indebtedness or such
Guarantor’s Obligations, including Section 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure; and

 

J-9



--------------------------------------------------------------------------------

(3) Guarantor waives all rights and defenses arising out of an election of
remedies by the creditor, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for any Guaranteed Obligation,
has destroyed Guarantor’s rights of subrogation and reimbursement against the
principal by the operation of Section 580d of the Code of Civil Procedure or
otherwise; and even though that election of remedies by the creditor, such as
nonjudicial foreclosure with respect to security for an obligation of any other
guarantor of any of the Guarantor’s Obligations, has destroyed Guarantor’s
rights of contribution against such other guarantor.

(b) Certain Georgia Law Waivers. Each Guarantor expressly waives, without any
requirement of any notice to or further assent by such Guarantor, to the fullest
extent permitted by applicable law, the benefit of all principles or provisions
of applicable law which are or might be in conflict with the terms of this
Guaranty Agreement, including, without limitation, Section 10-7-23 and
Section 10-7-24 of the Official Code of Georgia Annotated.

(c) Certain Arizona Law Waivers. Each Guarantor hereby fully and completely
waives, releases and relinquishes (i) all defenses and claims based on
principles of suretyship and/or guaranty, and (ii) any and all benefits under
Arizona Revised Statutes Sections 12-1641 through 12-1646 and Rule 17(f) of the
Arizona Rules of Civil Procedure.

No other provision of this Guaranty Agreement shall be construed as limiting the
generality of any of the covenants and waivers set forth in this Section 23. In
accordance with Section 22(a) hereof, this Guaranty Agreement shall be governed
by, and shall be construed and enforced in accordance with, the internal laws of
the State of New York). This Section 23 is included solely out of an abundance
of caution, and shall not be construed to mean that any of the above-referenced
provisions of California, Arizona or Georgia law are in any way applicable to
this Guaranty Agreement or to any of the Guarantor’s Obligations.

24. Keepwell. Each Qualified Keepwell Provider (as defined below) hereby jointly
and severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under a Facility Guaranty in respect
of any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 24 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 24, or otherwise under this guarantee, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 24 shall remain in full force and effect until the Facility Termination
Date. Each Qualified Keepwell Provider intends that this Section 24 constitute,
and this Section 24 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used herein,
“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Signature pages follow.]

 

J-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name: Title:

 

J-11



--------------------------------------------------------------------------------

GUARANTORS:

 

J-12



--------------------------------------------------------------------------------

EXHIBIT K

Form of Commitment Increase Agreement

Date:                 , 20    

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Loan & Agency

500 Stanton Christiana, 3rd Floor

Newark, Delaware 19713

Attn: Emily Cousineau

Ladies and Gentlemen:

We refer to the Amended and Restated Credit Agreement dated as of December 3,
2014 (as amended, restated, modified, supplemented or renewed from time to time,
the “Credit Agreement”) by and among AutoNation, Inc., a Delaware corporation
(the “Borrower”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, “Administrative Agent”), certain other parties, and the Lenders
referred to therein. Terms defined in the Credit Agreement are used herein as
therein defined.

This Commitment Increase Agreement is made and delivered pursuant to
Section 2.18 of the Credit Agreement.

Subject to the terms and conditions of Section 2.18 of the Credit Agreement,
                     (“Increasing Revolving Credit Lender”) hereby commits to a
$         increase in the Increasing Lender’s Revolving Credit Commitment7, on
the Increased Commitment Date applicable to it. The Increasing Revolving Credit
Lender hereby confirms and agrees that on such Increased Commitment Date, the
Revolving Credit Commitment of the Increasing Revolving Credit Lender shall be
increased by the amount set forth above to $         (or as the Administrative
Agent and the Increasing Revolving Credit Lender shall otherwise confirm), and
the Increasing Revolving Credit Lender shall have all of the rights and be
obligated to perform all of the obligations of a Revolving Credit Lender under
the Credit Agreement and the other Loan Documents with a Revolving Credit
Commitment as increased as herein provided.

Effective on the Increased Commitment Date applicable to it, the Increasing
Revolving Credit Lender (i) shall fund as provided in Section 2.18 of the Credit
Agreement the amount equal to the product of the increase in such Increasing
Revolving Credit Lender’s applicable Revolving Percentage (after giving effect
to the Added Commitment referred to herein) multiplied by the sum of Revolving
Credit Outstandings and funded Participations, for the account of the assigning
Revolving Credit Lenders in accordance with the provisions of the Credit
Agreement and (ii) accepts and assumes from the assigning Revolving Credit
Lenders, without recourse, such assignment of Revolving Credit Outstandings and
funded Participations as shall be necessary to effectuate the adjustments in the
pro rata shares of Revolving Credit Lenders contemplated by Section 2.18 of the
Credit Agreement.

 

 

7  Must be $5,000,000 or an integral multiple of $1,000,000 if in excess of
$5,000,000.

 

K-1



--------------------------------------------------------------------------------

THIS COMMITMENT INCREASE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, NOTWITHSTANDING ITS EXECUTION
OUTSIDE SUCH STATE.

IN WITNESS WHEREOF, Increasing Revolving Credit Lender has caused this
Commitment Increase Agreement to be duly executed and delivered by its proper
and duly authorized officer as of the day and year first above written.

 

[INCREASING REVOLVING CREDIT LENDER] By:  

 

Name:  

 

Title:  

 

 

CONSENTED TO as of                 , 20    : AUTONATION, INC. By:  

 

Name:  

 

Title:  

 

APPROVED: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L

Form of Added Lender Agreement

Date:                 , 20    

JPMorgan Chase Bank, N.A.

Loan & Agency

500 Stanton Christiana Road, 3rd Floor

Newark, Delaware 19713

Attn: Emily Cousineau

Ladies and Gentlemen:

We refer to the Amended and Restated Credit Agreement dated as of December 3,
2014 (as amended, restated, modified, supplemented or renewed from time to time,
the “Amended and Restated Credit Agreement”) by and among AutoNation, Inc., a
Delaware corporation, JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, “Administrative Agent”), certain other parties, and the Lenders
referred to therein. Terms defined in the Credit Agreement are used herein as
therein defined.

This Added Lender Agreement is made and delivered pursuant to Section 2.18 of
the Credit Agreement.

Subject to the terms and conditions of Section 2.18 of the Credit Agreement,
                     (the “Added Lender”) will become a party to the Credit
Agreement as a Lender, with a $         [Revolving Credit Commitment]8[Added
Term Loan]9, on the Increased Commitment Date applicable to it. The Added Lender
hereby confirms and agrees that on such Increased Commitment Date, the Added
Lender shall be and become a party to the Credit Agreement as a Lender and have
all of the rights and be obligated to perform all of the obligations of a Lender
thereunder and under the other Loan Documents with [a Revolving Credit
Commitment][an Added Term Loan] as herein provided.

Effective on the Increased Commitment Date applicable to it, the Added Lender
[(i) shall fund as provided in Section 2.18 of the Credit Agreement the amount
equal to its applicable Revolving Percentage of all Revolving Credit
Outstandings and funded Participations for the account of the assigning Lenders
in accordance with the provisions of the Credit Agreement and (ii) accepts and
assumes from the assigning Lenders, without recourse, such assignment of
Revolving Credit Outstandings as shall be necessary to effectuate the
adjustments in the pro rata shares of the Lenders contemplated by Section 2.18
of the Credit Agreement][shall make an Added Term Loan to the Borrower in an
amount equal to its Term Loan Commitment].

 

8  Must be $5,000,000 or an integral multiple of $1,000,000 if in excess of
$5,000,000.

9  Must be $50,000,000 or an integral multiple of $1,000,000 if in excess of
$50,000,000.

 

L-1



--------------------------------------------------------------------------------

The following administrative details apply to the Added Lender:

 

(A)    Lending Office(s):         Lender name:   

 

     Address:   

 

       

 

       

 

       

 

     Attention:   

 

     Telephone:   

(            )

     Facsimile:   

(            )

     Lender name:   

 

     Address:   

 

       

 

       

 

       

 

     Attention:   

 

     Telephone:   

(            )

     Facsimile:   

(            )

  (B)    Notice Address:         Lender name:   

 

     Address:   

 

       

 

       

 

       

 

     Attention:   

 

     Telephone:   

(            )

     Facsimile:   

(            )

  (C)    Payment Instructions:         Account No.:   

 

     At:   

 

       

 

       

 

       

 

     Reference:   

 

     Attention:   

 

 

THIS ADDED LENDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, NOTWITHSTANDING ITS EXECUTION OUTSIDE
SUCH STATE.

IN WITNESS WHEREOF, the Added Lender has caused this Added Lender Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

L-2



--------------------------------------------------------------------------------

[ADDED LENDER] By:  

 

Name:  

 

Title:  

 

 

CONSENTED TO as of             , 20    : AUTONATION, INC. By:  

 

Name:  

 

Title:  

 

APPROVED: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

L-3



--------------------------------------------------------------------------------

EXHIBIT M-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 3, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among AutoNation, Inc. (the “Borrower”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.6(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                  ,20    

 

M-1-1



--------------------------------------------------------------------------------

EXHIBIT M-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 3, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among AutoNation, Inc. (the “Borrower”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.6(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                  ,20    

 

M-2-1



--------------------------------------------------------------------------------

EXHIBIT M-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 3, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among AutoNation, Inc. (the “Borrower”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.6(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                  ,20    

 

M-3-1



--------------------------------------------------------------------------------

EXHIBIT M-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 3, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among AutoNation, Inc. (the “Borrower”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.6(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                  ,20    

 

M-4-1



--------------------------------------------------------------------------------

FORM OF GUARANTY ACKNOWLEDGEMENT

December 3, 2014

Reference is made to the Credit Agreement, dated as of December 7, 2011 (as
amended or otherwise modified from time to time prior to the date hereof, the
“Existing Credit Agreement”), by and among AutoNation, Inc. (the “Borrower”),
the lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
for such lenders. Capitalized terms used but not defined herein are used with
the meanings assigned to them in the Amended and Restated Credit Agreement (as
defined below).

WHEREAS, the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent for such lenders (in such capacity, the “Administrative
Agent”) have agreed to amend and restate the Existing Credit Agreement in its
entirety pursuant to that certain Amended and Restated Credit Agreement dated of
even date herewith (the “Amended and Restated Credit Agreement”);

WHEREAS, the subsidiaries party thereto and the Administrative Agent have
previously entered into a Guaranty Agreement, dated as of December 7,
2011, March 7, 2012 or February 6, 2014, as the case may be, in respect of the
Existing Credit Agreement (collectively, the “Guaranty Agreements”);

NOW THEREFORE, (a) it is hereby agreed by and among the parties hereto, and the
Administrative Agent, for its own benefit and the benefit of the Lenders, that
any and all references in the Guaranty Agreements to the “Credit Agreement”
shall hereafter be deemed to mean and refer to the Amended and Restated Credit
Agreement, (b) each of the Guarantors hereby ratifies and confirms all of the
terms and conditions of each of the Guaranty Agreements to which it is a party
and acknowledges and agrees that each of the Guaranty Agreements to which it is
a party, including all of its obligations and liabilities under such Guaranty
Agreement, remains in full force and effect on a continuous basis, mutatis
mutandis, after giving effect to the Amended and Restated Credit Agreement and
(c) each of the Guarantors acknowledges and agrees that its guarantee, if any,
of the obligations, liabilities and indebtedness of the Borrower under the
Existing Credit Agreement shall be deemed to instead cover the obligations,
liabilities and indebtedness of the Borrower under the Amended and Restated
Credit Agreement, including, without limitation, the Loans and any other
extensions of credit provided pursuant to the Amended and Restated Credit
Agreement, interest thereon, and fees and expenses and other obligations in
respect thereof and in respect of commitments related thereto.

This Guaranty Acknowledgement (this “Agreement”) may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous letters of intent,
commitment letters, agreements and understandings, oral or written, relating to
the subject matter hereof. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic image scan transmission
(e.g., “pdf” or “tif” via e-mail) shall be as effective as delivery of a
manually executed counterpart of this Agreement.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER OR
RELATED TO THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
THAT MAY IN THE

 

N-1



--------------------------------------------------------------------------------

FUTURE BE DELIVERED IN CONNECTION HEREWITH, EACH GUARANTOR AND THE
ADMINISTRATIVE AGENT ON BEHALF OF THE GUARANTEED PARTIES (AS DEFINED IN THE
GUARANTY AGREEMENTS) HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH
ACTION, SUIT OR PROCEEDING.

[Signature Pages Follow]

 

N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Acknowledgement to
be duly executed and delivered by its respective proper and duly authorized
officers as of the day and year first written above.

 

GUARANTORS:

[                    ]

By:  

 

Name:   Title:   ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as
Administrative Agent By:  

 

Name:   Title:  

 

N-3



--------------------------------------------------------------------------------

Schedule 1.1(a)

Closing Date Existing Issuing Banks and Closing Date Existing Letters of Credit

 

Issuer

  

Subsidiary

   Maturity    Amount  

Wells Fargo Bank, National Association

   AutoNation, Inc.    1/1/15    $ 19,390,130.00   

Wells Fargo Bank, National Association

   AutoNation, Inc.    1/1/15    $ 2,000,000.00   

Wells Fargo Bank, National Association

   AutoNation, Inc.    1/1/15    $ 24,193,003.00   

Wells Fargo Bank, National Association

   Batfish, LLC    2/3/15    $ 19,394.00            

 

 

 

TOTAL OUTSTANDING

         $ 45,602,527.00            

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1(b)

Manufacturer Consents

Letter Agreement, dated as of January 30, 2006, between the Borrower and Ford
Motor Company

Letter Agreement, dated as of January 30, 2006, between the Borrower and Kia
Motors America, Inc.

Letter Agreement, dated as of January 30, 2006, between the Borrower and Nissan
North America, Inc.

Letter Agreement, dated as of January 30, 2006, between the Borrower and Toyota
Motor Sales, U.S.A., Inc.

Letter Agreement, dated as of February 23, 2006, between the Borrower and BMW of
North America, LLC



--------------------------------------------------------------------------------

Schedule 1.1(c)

Existing Vehicle Lenders

Ally Bank

Ally Financial Inc.

American Honda Finance Corporation

Bank of America, N.A.

BMW Financial Services NA, LLC

Comerica Bank

Ford Motor Credit Company

JPMorgan Chase Bank, N.A

Mercedes-Benz Financial Services USA LLC

Nissan Motor Acceptance Corporation

TD Bank, N.A.

Toyota Motor Credit Corporation

VW Credit, Inc.

World Omni Financial Corporation

Each of the foregoing shall include any successors thereto.



--------------------------------------------------------------------------------

Schedule 6.1(c)

Subsidiaries

See attached.



--------------------------------------------------------------------------------

Subsidiary Name

  Type
Of
Organization   State
Of
Organization   Equity
Outstanding  

Number and/or Percentage of Outstanding
Shares (by class) and other Equity owned
by  AutoNation or any Subsidiary

  Subsidiary
Status

AutoNation, Inc.

  Corporation   DE   118,539,221   publicly traded   Parent Company

7 Rod Real Estate North, a Limited Liability Company

  Limited Liability
Company   WY   100 units   100% by RI Merger Corp   Real Estate Holding
Company

7 Rod Real Estate South, a Limited Liability Company

  Limited Liability
Company   WY   100 units   100% by RI Merger Corp   Real Estate Holding
Company

Abraham Chevrolet-Miami, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Abraham Chevrolet-Tampa, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

ACER Fiduciary, Inc.

  Corporation   DE   100   100% by Auto Holding, LLC   Other

Al Maroone Ford, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary
(assets sold)

Albert Berry Motors, Inc.

  Corporation   TX   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Allison Bavarian

  Corporation   CA   100   100% by Allison Bavarian Holding, LLC   Retail
Subsidiary

Allison Bavarian Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

All-State Rent A Car, Inc.

  Corporation   NV   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

American Way Motors, Inc.

  Corporation   TN   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN CJ Valencia, Inc.

  Corporation   DE   100   100% by CJ Valencia Holding, LLC   Retail Subsidiary
(assets sold)

AN Cadillac of WPB, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

AN Central Region Management, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.  
Dealer Management
Company

AN Chevrolet - Arrowhead, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Collision Center FTL South, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated  
Collision Center
Subsidiary

AN Collision Center of Addison, Inc.

  Corporation   DE   100   100% by AN Dealership Holding Corp.   Collision
Center
Subsidiary

AN Collision Center of North Houston, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated  
Collision Center
Subsidiary

AN Collision Center of Las Vegas, Inc.

  Corporation   NV   100   100% by AutoNation Enterprises Incorporated  
Collision Center
Subsidiary

AN Collision Center of Tempe, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated  
Collision Center
Subsidiary

AN Corporate Management Payroll Corp.

  Corporation   DE   100   100% by AutoNation Holding Corp.   Payroll
Management
Company

AN Corpus Christi Chevrolet, LP

  Limited
Partnership   TX   n/a   100% by AN Corpus Christi GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

AN Corpus Christi GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

AN Corpus Christi Imports Adv. GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

AN Corpus Christi Imports Adv., LP

  Limited
Partnership   TX   n/a   100% by AN Corpus Christi Imports Adv. GP, LLC as GP
and AN Dealership Holding Corp. as LP   Advertising
Subsidiary

AN Corpus Christi Imports GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

AN Corpus Christi Imports II GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

AN Corpus Christi Imports II, LP

  Limited
Partnership   TX   n/a   100% by AN Corpus Christi Imports II GP, LLC as GP and
AN Dealership Holding Corp. as LP   Retail Subsidiary
(assets sold)

AN Corpus Christi Imports, LP

  Limited
Partnership   TX   n/a   100% by AN Corpus Christi Imports GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary
(assets sold)

AN Corpus Christi Motors, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Corpus Christi T. Imports GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

AN Corpus Christi T. Imports, LP

  Limited
Partnership   TX   n/a   100% by AN Corpus Christi T. Imports GP, LLC as GP and
AN Dealership Holding Corp. as LP   Retail Subsidiary

AN County Line Ford, Inc.

  Corporation   TX   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Dealership Holding Corp.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated  
Dealer Holding
Company

AN F. Imports of Atlanta, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

AN F. Imports of Hawthorne Holding, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

AN F. Imports of Hawthorne, LLC

  Limited Liability
Company   DE   100 units   100% by AN F. Imports of Hawthorne Holding, LLC  
Retail Subsidiary

AN F. Imports of North Denver, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

AN F. Imports of North Phoenix, Inc.

  Corporation   DE   1,000   100% by AutoNation Enterprises Incorporated  
Retail Subsidiary

AN F. Imports of Roseville Holding, LLC

  Limited Liability
Company   DE   100   100% AutoNation Enterprises Incorporated   Dealer Holding
Company

AN F. Imports of Roseville, Inc.

  Corporation   DE   100   100% by AN F. Imports of Roseville Holding, LLC  
Retail Subsidiary

AN F. Imports of Seattle, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary



--------------------------------------------------------------------------------

Subsidiary Name

  Type
Of
Organization   State
Of
Organization   Equity
Outstanding  

Number and/or Percentage of Outstanding
Shares (by class) and other Equity owned
by  AutoNation or any Subsidiary

  Subsidiary
Status

AN F. Imports of Sterling, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.  
Shell Subsidiary

AN Florida Region Management, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.  
Dealer Management
Company

AN Fort Myers Imports, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.  
Retail Subsidiary

AN Fremont Luxury Imports, Inc.

  Corporation   DE   100   100% by Fremont Luxury Imports Holding, LLC   Retail
Subsidiary

AN H. Imports of Atlanta, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

AN Imports of Ft. Lauderdale, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Imports of Seattle, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Imports of Spokane, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Imports of Stevens Creek Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

AN Imports of Stevens Creek, Inc.

  Corporation   DE   100   100% by AN Imports of Stevens Creek Holding, LLC  
Retail Subsidiary

AN Imports on Weston Road, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Luxury Imports GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

AN Luxury Imports Holding, LLC

  Limited Liability
Company   DE   100 units   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

AN Luxury Imports of Coconut Creek, Inc.

  Corporation   DE   1,000   100% by AutoNation Enterprises Incorporated  
Retail Subsidiary

AN Luxury Imports of Marietta, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

AN Luxury Imports of Palm Beach, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Luxury Imports of Pembroke Pines, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Luxury Imports of Phoenix, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Luxury Imports of San Diego, Inc.

  Corporation   DE   100   100% by AN Luxury Imports Holding, LLC   Retail
Subsidiary

AN Luxury Imports of Sanford, LLC

  Limited Liability
Company   DE   100 Units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

AN Luxury Imports of Sarasota, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Luxury Imports of Spokane, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Luxury Imports of Tucson, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Luxury Imports, Ltd.

  Limited
Partnership   TX   n/a   100% by AN Luxury Imports GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

AN Motors of Brooksville, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Motors of Dallas, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Motors of Delray Beach, Inc.

  Corporation   DE   100   100% by AutoNation Motors Holding Corp.   Retail
Subsidiary

AN Motors of Englewood, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Motors of Memphis, Inc.

  Corporation   TN   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Motors of Scottsdale, LLC

  Limited Liability
Company   DE   100 units   100% by Republic Resources Company   Retail
Subsidiary

AN Pontiac GMC Houston North GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

AN Pontiac GMC Houston North, LP

  Limited
Partnership   TX   n/a   100% by AN Pontiac GMC Houston North GP, LLC as GP and
AN Dealership Holding Corp as LP   Retail Subsidiary
(assets sold)

AN San Jose Luxury Imports Holdings, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

AN San Jose Luxury Imports, Inc.

  Corporation   CA   100   100% by AN San Jose Luxury Imports Holdings, LLC  
Retail Subsidiary

AN Seattle Motors, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN Subaru Motors, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN T. Imports of Atlanta, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

AN Texas Region Management, Ltd.

  Limited
Partnership   TX   n/a   100% by AutoNation North Texas Management GP, LLC as GP
and AN Dealership Holding Corp. as LP   Dealer Management
Company

AN Tucson Imports, LLC

  Limited Liability
Company   DE   100 units   100% by Republic Resources Company   Shell Subsidiary

AN Valencia Auto Imports, Inc.

  Corporation   DE   100   100% by Valencia Auto Imports Holding, LLC   Retail
Subsidiary

AN West Central Region Management, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer
Management
Company

AN Western Region Management, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer
Management
Company

AN/CF Acquisition Corp.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN/GMF, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

AN/KPBG Motors, Inc.

  Corporation   WA   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

AN/MF Acquisition Corp.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AN/MNI Acquisition Corp.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary



--------------------------------------------------------------------------------

Subsidiary Name

  Type
Of
Organization   State
Of
Organization   Equity
Outstanding  

Number and/or Percentage of Outstanding
Shares (by class) and other Equity owned
by  AutoNation or any Subsidiary

  Subsidiary
Status

AN/PF Acquisition Corp.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated  
Retail Subsidiary

Anderson Chevrolet

  Corporation   CA   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Anderson Chevrolet Los Gatos, Inc.

  Corporation   CA   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Anderson Cupertino, Inc.

  Corporation   CA   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Appleway Chevrolet, Inc.

  Corporation   WA   100   100% by AutoNation Motors Holding Corp.   Retail
Subsidiary
(assets sold)

Atrium Restaurants, Inc.

  Corporation   FL   100   100% by Auto Holding, LLC   Liquor License
Holding Company

Auto Ad Agency, Inc.

  Corporation   MD   100   100% by Fox Chevrolet, LLC   Advertising
Subsidiary

Auto Car Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Auto Car, Inc.

  Corporation   CA   100   100% by Auto Car Holding, LLC   Retail Subsidiary

Auto Company IX, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Auto Company VI, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Auto Company VII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Auto Company VIII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Auto Company X, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Auto Company XI, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Auto Company XII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Auto Company XIII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Auto Company XIV, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Auto Company XIX, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XL, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XLI, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XLII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XLIII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XLIV, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XLV, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XVII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Auto Company XVIII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXI, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Auto Company XXII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXIII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXIV, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXIX, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXV, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXVI, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXVII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXVIII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXX, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXXI, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXXII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXXIII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXXIV, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXXIX, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXXV, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXXVI, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXXVII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Company XXXVIII, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

Auto Dealership III, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Retail Subsidiary

Auto Dealership IV, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Retail Subsidiary

Auto Dealership IX, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Shell Subsidiary

Auto Dealership V, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Retail Subsidiary

Auto Dealership VI, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Shell Subsidiary

Auto Dealership VII, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Payroll Management
Company

Auto Dealership VIII, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Shell Subsidiary

Auto Dealership X, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Shell Subsidiary

Auto Dealership XI, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Shell Subsidiary

Auto Dealership XII, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Shell Subsidiary

Auto Dealership XIII, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Shell Subsidiary

Auto Dealership XIV, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Shell Subsidiary



--------------------------------------------------------------------------------

Subsidiary Name

  Type
Of
Organization   State
Of
Organization   Equity
Outstanding  

Number and/or Percentage of Outstanding
Shares (by class) and other Equity owned
by  AutoNation or any Subsidiary

  Subsidiary
Status

Auto Dealership XIX, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.  
Shell Subsidiary

Auto Dealership XV, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Shell Subsidiary

Auto Dealership XVI, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Dealership XVII, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Dealership XVIII, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Dealership XX, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Dealership XXI, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Dealership XXII, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Dealership XXIII, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Dealership XXIV, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Dealership XXIX, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Dealership XXV, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Dealership XXVI, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Dealership XXVII, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Dealership XXVIII, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Dealership XXX, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Shell
Subsidiary

Auto Holding, LLC

  Corporation   DE   100   100% by AutoNation, Inc.   Dealer Holding
Company

Auto Mission Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Auto Mission, Ltd.

  Corporation   CA   100   100% by Auto Mission Holding, LLC   Retail Subsidiary

Auto West, Inc.

  Corporation   CA   100   100% by Tasha Incorporated   Retail Subsidiary

Autohaus Holdings, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

AutoNation Benefits Company, Inc.

  Corporation   FL   Cl A-117,672
Cl B-100
Pfd.-200   Cl A - 100% by AN Dealership Holding Corp. and Maroone Chevrolet, LLC
and Carwell, LLC, Cl B - 0% Pfd - 100% by AutoNation Enterprises Incorporated  
Employee Benefits
Company

AutoNation Cayman Insurance Company, Ltd.

  Corporation   Cayman
Islands   15,000   100% by Auto Holding, LLC   Insurance

AutoNation Corporate Management, LLC

  Limited Liability
Company   DE   100 units   100% by AutoNation Holding Corp.   Payroll Management
Company

AutoNation Direct Nevada, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

AutoNation Enterprises Incorporated

  Corporation   FL   100   100% by Auto Holding, LLC   Dealer Holding
Company

AutoNation Financial Services, LLC

  Corporation   DE   100   100% by AN Dealership Holding Corp.   Finance Company

AutoNation Fort Worth Motors, Ltd.

  Limited
Partnership   TX   n/a   100% by AutoNation GM GP, LLC as GP and AN Dealership
Holding Corp. as LP   Retail Subsidiary

AutoNation GM GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

AutoNation Holding Corp.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated  
Intellectual Property
Company

AutoNation Imports of Katy GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

AutoNation Imports of Katy, L.P.

  Limited
Partnership   TX   n/a   100% by AutoNation Imports Katy GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

AutoNation Imports of Lithia Springs, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

AutoNation Imports of Longwood, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AutoNation Imports of Palm Beach, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AutoNation Imports of Winter Park, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AutoNation Motors Holding Corp.

  Corporation   DE   100   100% by AutoNation, Inc.   Dealer Holding
Company

AutoNation Motors of Lithia Springs, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AutoNation North Texas Management GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.  
Dealer Management
Holding Company

AutoNation Northwest Management, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer
Management
Company



--------------------------------------------------------------------------------

Subsidiary Name

  Type
Of
Organization   State
Of
Organization   Equity
Outstanding  

Number and/or Percentage of Outstanding
Shares (by class) and other Equity owned
by  AutoNation or any Subsidiary

  Subsidiary
Status

AutoNation Orlando Venture Holdings, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated  
Joint Venture Holding
Company (assets
sold)

AutoNation Realty Corporation

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Real
Estate Holding
Company

AutoNation USA of Perrine, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

AutoNation V. Imports of Delray Beach, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

AutoNationDirect.com, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsididary

Bankston Auto, Inc.

  Corporation   TX   100   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Bankston Chrysler Jeep of Frisco, L.P.

  Limited
Partnership   TX   n/a   100% by Bankston CJ GP, LLC as GP and AN Dealership
Holding Corp. as LP   Retail Subsidiary
(franchise terminated)

Bankston CJ GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Bankston Ford of Frisco, Ltd. Co.

  Limited Liability
Company   TX   100 units   100% by Bankston Auto, Inc.   Retail Subsidiary

Bankston Nissan in Irving, Inc.

  Corporation   TX   100   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Bankston Nissan Lewisville GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Bankston Nissan Lewisville, Ltd.

  Limited
Partnership   TX   n/a   100% by Bankston Nissan Lewisville GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

Bargain Rent-A-Car

  Corporation   CA   100   100% by Webb Automotive Group, Inc.   Retail
Subsidiary

Batfish, LLC

  Limited Liability
Company   CO   100 units   100% by RI Merger Corp   Real Estate Holding
Company

BBCSS, Inc.

  Corporation   AZ   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Beach City Chevrolet Company, Inc.

  Corporation   CA   100   100% by Beach City Holding, LLC   Retail Subsidiary
(assets sold)

Beach City Holding, LLC

  Limited Liability
Company   DE   100   100% AutoNation Enterprises Incorporated   Dealer Holding
Company

Beacon Motors, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Bell Motors, LLC

  Limited Liability
Company   DE   100 units   100% by Republic Resources Company   Retail
Subsidiary

Bellevue Automotive, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Bengal Motor Company, Ltd.

  Limited
Partnership   FL   n/a   100% by AutoNation Holding Corp. as LP and Bengal
Motors, Inc. as GP   Retail Subsidiary

Bengal Motors, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Bill Ayares Chevrolet, LLC

  Limited Liability
Company   DE   100 units   100% by Fox Chevrolet, LLC   Retail Subsidiary

Bledsoe Dodge, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary
(assets sold)

Bob Townsend Ford, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Body Shop Holding Corp.

  Corporation   DE   100   100% by Auto Holding, LLC   Body Shop Holding
Company

BOSC Automotive Realty, Inc.

  Corporation   DE   100   100% by AN Dealership Holding Corp.   Real Estate
Holding
Company

Brown & Brown Chevrolet - Superstition Springs, LLC

  Limited Liability
Company   AZ   100 units   100% by BBCSS, Inc.   Retail Subsidiary

Brown & Brown Chevrolet, Inc.

  Corporation   AZ   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Brown & Brown Nissan Mesa, L.L.C.

  Limited Liability
Company   AZ   100 units   100% by RI/BBNM Acquisition Corp.   Retail Subsidiary

Brown & Brown Nissan, Inc.

  Corporation   AZ   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Buick Mart Limited Partnership

  Limited
Partnership   GA   n/a   100% by Webb Automotive Group, Inc. as GP and RI/BRC
Real Estate Corp. as LP   Other

Bull Motors, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

C. Garrett, Inc.

  Corporation   CO   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Carlisle Motors, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Carwell Holding, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Carwell, LLC

  Limited Liability
Company   DE   100 units   100% by Carwell Holding, LLC   Retail Subsidiary

Centennial Automotive, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Cerritos Body Works Holding, LLC

  Limited Liability
Company   DE   100   100% by Webb Automotive Group, Inc.   Dealer Holding
Company

Cerritos Body Works, Inc.

  Corporation   CA   100   100% by Cerritos Body Works Holding, LLC   Retail
Subsidiary

Champion Chevrolet Holding, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Dealer Holding
Company



--------------------------------------------------------------------------------

Subsidiary Name

  Type
Of
Organization   State
Of
Organization   Equity
Outstanding  

Number and/or Percentage of Outstanding
Shares (by class) and other Equity owned
by  AutoNation or any Subsidiary

  Subsidiary
Status

Champion Chevrolet, LLC

  Limited Liability
Company   DE   100 units   100% by Champion Chevrolet Holding, LLC  
Retail Subsidiary
(assets sold)

Champion Ford, Inc.

  Corporation   TX   100   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Charlie Hillard, Inc.

  Corporation   TX   100   100% by Hillard Auto Group, Inc.   Retail Subsidiary

Charlie Thomas Chevrolet GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Charlie Thomas Chevrolet, Ltd.

  Limited
Partnership   TX   n/a   100% by Charlie Thomas Chevrolet GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

Charlie Thomas Chrysler-Plymouth, Inc.

  Corporation   TX   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Charlie Thomas’ Courtesy Ford, Ltd.

  Limited
Partnership   TX   n/a   100% by Charlie Thomas’ Courtesy GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

Charlie Thomas’ Courtesy GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Charlie Thomas Courtesy Leasing, Inc.

  Corporation   TX   100   100% by AutoNation Enterprises Incorporated   Real
Estate
Holding
Company

Charlie Thomas F. GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Charlie Thomas Ford, Ltd.

  Limited
Partnership   TX   n/a   100% by Charlie Thomas F. GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

Chesrown Auto, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Chesrown Chevrolet, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Chesrown Collision Center, Inc.

  Corporation   CO   100   100% by AutoNation Enterprises Incorporated  
Collision Center
Subsidiary

Chesrown Ford, Inc.

  Corporation   CO   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Chevrolet World, Inc.

  Corporation   FL   100   100% by First Team Automotive Corp.   Retail
Subsidiary

Chuck Clancy Ford of Marietta, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

CJ Valencia Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Coastal Cadillac, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Consumer Car Care Corporation

  Corporation   TN   100   100% by AutoNation Enterprises Incorporated   Other

Contemporary Cars, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Cook-Whitehead Ford, Inc.

  Corporation   FL   100   100% by First Team Automotive Corp.   Retail
Subsidiary

Corporate Properties Holding, Inc.

  Corporation   DE   100   100% by Auto Holding, LLC   Real Estate
Holding
Company

Corpus Christi Collision Center, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated  
Collision Center
Subsidiary

Costa Mesa Cars Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Costa Mesa Cars, Inc.

  Corporation   CA   100   100% by Costa Mesa Cars Holding, LLC   Retail
Subsidiary

Courtesy Auto Group, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Courtesy Broadway, LLC

  Limited Liability
Company   CO   100 units   100% by AN/CF Acquisition Corp.   Shell Subsidiary

Covington Pike Motors, Inc.

  Corporation   TN   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

CT Intercontinental GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

CT Intercontinental, Ltd.

  Limited
Partnership   TX   n/a   100% by CT Intercontinental GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

CT Motors, Inc.

  Corporation   TX   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

D/L Motor Company

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Deal Dodge of Des Plaines, Inc.

  Corporation   IL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Dealership Properties, Inc.

  Corporation   NV   10,000   100% by Plains Chevrolet, Ltd., Midway Chevrolet,
Inc., Westgate Chevrolet, Ltd., Quality Nissan, Ltd.   Real Estate
Holding
Company

Dealership Realty Corporation

  Corporation   TX   100   100% by AutoNation Enterprises Incorporated   Real
Estate
Holding
Company

Desert Buick-GMC Trucks, L.L.C.

  Limited Liability
Company   DE   100 units   100% by Republic Resources Company   Retail
Subsidiary

Desert Chrysler-Plymouth, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Desert Dodge, Inc.

  Corporation   NV   100   100% by Allstate Rent-A-Car, Inc.   Retail Subsidiary
(Franchise
Terminated)

Desert GMC, L.L.C.

  Limited Liability
Company   DE   100 units   100% by Republic Resources Company   Retail
Subsidiary

Dobbs Ford of Memphis, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Dobbs Ford, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Dobbs Mobile Bay, Inc.

  Corporation   AL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Dobbs Motors of Arizona, Inc.

  Corporation   AZ   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Don Mealey Chevrolet, Inc.

  Corporation   FL   100   100% by First Team Automotive Corp.   Retail
Subsidiary

Don Mealey Imports, Inc.

  Corporation   FL   100   100% by First Team Automotive Corp.   Retail
Subsidiary

Don-A-Vee Jeep-Eagle, Inc.

  Corporation   CA   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)



--------------------------------------------------------------------------------

Subsidiary Name

  Type
Of
Organization   State
Of
Organization   Equity
Outstanding  

Number and/or Percentage of Outstanding
Shares (by class) and other Equity owned
by  AutoNation or any Subsidiary

  Subsidiary
Status

Driver’s Mart Worldwide, Inc.

  Corporation   VA   100   100% by AutoNation Enterprises Incorporated   Other

Eastgate Ford, Inc.

  Corporation   OH   100   100% by Jemautco, Inc.   Retail Subsidiary
(assets sold)

Ed Mullinax Ford, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Edgren Motor Company, Inc.

  Corporation   CA   100   100% by Edgren Motor Holding, LLC   Retail Subsidiary

Edgren Motor Holding, LLC

  LLC   DE   100   100% by Tasha Incorporated   Dealer Holding
Company

El Monte Imports Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

El Monte Imports, Inc.

  Corporation   DE   100   100% by El Monte Imports Holding, LLC   Retail
Subsidiary
(assets sold)

El Monte Motors Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

El Monte Motors, Inc.

  Corporation   DE   100   100% by El Monte Motors Holding, LLC   Retail
Subsidiary
(assets sold)

Elmhurst Auto Mall, Inc.

  Corporation   IL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Emich Subaru West, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Empire Services Agency, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated  
Insurance

Financial Services GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Auto Auction
Holding
Company

Financial Services, Ltd.

  Limited
Partnership   TX   n/a   100% by Financial Services GP, LLC as GP and AN
Dealership Holding Corp. as LP   Auto Auction
Company

First Team Automotive Corp.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

First Team Ford of Manatee, Ltd.

  Limited
Partnership   FL   n/a   100% by First Team Management, Inc. as GP and Mealey
Holdings, Inc. as LP   Retail Subsidiary

First Team Ford, Ltd.

  Limited
Partnership   FL   n/a   100% by First Team Management, Inc. as GP and Mealey
Holdings, Inc. as LP   Retail Subsidiary

First Team Jeep Eagle, Chrysler-Plymouth, Ltd.

  Limited
Partnership   FL   n/a   100% by First Team Management, Inc. as GP and Mealey
Holdings, Inc. as LP   Retail Subsidiary
(Franchise
Terminated)

First Team Management, Inc.

  Corporation   FL   100   100% by First Team Automotive Corp.   Dealer Holding
Company

Fit Kit Holding, LLC

  Limited Liability
Company   DE   100   100% by Webb Automotive Group, Inc.   Dealer Holding
Company

Fit Kit, Inc.

  Corporation   CA   100   100% by Fit Kit Holding, LLC   Retail Subsidiary

Florida Auto Corp.

  Corporation   DE   100   100% by Auto Holding, LLC   Finance
Subsidiary

Ford of Kirkland, Inc.

  Corporation   WA   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Fox Chevrolet, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Fox Imports, LLC

  Limited Liability
Company   DE   100 units   100% by Fox Chevrolet, LLC   Retail Subsidiary
(assets sold)

Fox Motors, LLC

  Limited Liability
Company   DE   100 units   100% by Bill Ayares Chevrolet, LLC   Retail
Subsidiary

Fred Oakley Motors, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Fremont Luxury Imports Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Ft. Lauderdale Nissan, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

G.B. Import Sales & Service Holding, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Dealer Holding
Company

G.B. Import Sales & Service, LLC

  Limited Liability
Company   DE   100 units   100% by G.B. Import Sales & Service Holding, LLC  
Retail Subsidiary

Gene Evans Ford, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

George Sutherlin Nissan, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Government Boulevard Motors, Inc.

  Corporation   AL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Gulf Management, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Hayward Dodge, Inc.

  Corporation   DE   100   100% by Tasha Incorporated   Retail Subsidiary

Hillard Auto Group, Inc.

  Corporation   TX   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Hollywood Imports Limited, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Hollywood Kia, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Horizon Chevrolet, Inc.

  Corporation   OH   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

House of Imports Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

House of Imports, Inc.

  Corporation   CA   100   100% by House of Imports Holding, LLC   Retail
Subsidiary

Houston Auto M. Imports Greenway, Ltd.

  Limited
Partnership   TX   n/a   100% by Houston Imports Greenway GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary



--------------------------------------------------------------------------------

Subsidiary Name

  Type
Of
Organization   State
Of
Organization   Equity
Outstanding  

Number and/or Percentage of Outstanding
Shares (by class) and other Equity owned
by  AutoNation or any Subsidiary

  Subsidiary
Status

Houston Auto M. Imports North, Ltd.

  Limited
Partnership   TX   n/a   100% by Houston Imports North GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

Houston Imports Greenway GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Houston Imports North GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Irvine Imports Holding, LLC

  LLC   DE   100   100% by Webb Automotive Group, Inc.   Dealer Holding
Company

Irvine Imports, Inc.

  Corporation   CA   100   100% by Irvine Imports Holding, LLC   Retail
Subsidiary

Irvine Toyota/Nissan/Volvo Limited Partnership

  Limited
Partnership   GA   n/a   100% by Webb Automotive Group, Inc. as GP and RI/BRC
Real Estate Corp. as LP   Other

Jemautco, Inc.

  Corporation   OH   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Jerry Gleason Chevrolet, Inc.

  Corporation   IL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Jerry Gleason Dodge, Inc.

  Corporation   IL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Jim Quinlan Chevrolet Co.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Joe MacPherson Ford

  Corporation   CA   100   100% by MacPherson Enterprises, Inc.   Retail
Subsidiary

Joe MacPherson Imports No. I

  Corporation   CA   100   100% by MacPherson Enterprises, Inc.   Retail
Subsidiary
(assets sold)

Joe MacPherson Infiniti

  Corporation   CA   100   100% by Joe MacPherson Infiniti Holding, LLC   Retail
Subsidiary

Joe MacPherson Infiniti Holding, LLC

  Limited Liability
Company   DE   100   100% by MacPherson Enterprises, Inc.   Dealer Holding
Company

Joe MacPherson Oldsmobile

  Corporation   CA   100   100% by MacPherson Enterprises, Inc.   Retail
Subsidiary
(assets sold)

John M. Lance Ford, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

J-R Advertising Company

  Corporation   CO   100   100% by AutoNation Enterprises Incorporated  
Advertising
Subsidiary

J-R Motors Company North

  General
Partnership   CO   n/a   100% by Woody Capital Investment Company III, R. Coop
Limited and R.L. Buscher III, Inc.   Retail Subsidiary

J-R Motors Company South

  General
Partnership   CO   n/a   100% by Woody Capital Investment Company II, C. Garret,
Inc. and R.L. Buscher II, Inc.   Retail Subsidiary

JRJ Investments, Inc.

  Corporation   NV   100   100% by AutoNation Motors Holding Corp.   Retail
Subsidiary

Kenyon Dodge, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

King’s Crown Ford, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Kirkland Motors, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Shell
Subsidiary

L.P. Evans Motors WPB, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

L.P. Evans Motors, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Lance Children, Inc.

  Corporation   OH   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Leesburg Imports, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Leesburg Motors, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Les Marks Chevrolet, Inc.

  Corporation   TX   100   100% by Marks Family Dealerships, Inc.   Retail
Subsidiary
(assets sold)

Lew Webb’s Irvine Nissan Holding, LLC

  Limited Liability
Company   DE   100   100% by Webb Automotive Group, Inc.   Dealer Holding
Company

Lew Webb’s Ford, Inc.

  Corporation   CA   100   100% by Webb Automotive Group, Inc.   Retail
Subsidiary
(Franchise
Terminated)

Lew Webb’s Irvine Nissan, Inc.

  Corporation   CA   100   100% by Lew Webb’s Irvine Nissan Holding, LLC  
Retail Subsidiary
(assets sold)

Lewisville Imports GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Lewisville Imports, Ltd.

  Limited
Partnership   TX   n/a   100% by Lewisville Imports GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

Lot 4 Real Estate Holdings, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Real Estate
Holding
Company

Luxury Orlando Imports, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

MacHoward Leasing

  Corporation   CA   100   100% by MacHoward Leasing Holding, LLC   Retail
Subsidiary
(franchise
terminated)

MacHoward Leasing Holding, LLC

  Limited Liability
Company   DE   100   100% by MacPherson Enterprises, Inc.   Dealer Holding
Company

MacPherson Enterprises, Inc.

  Corporation   CA   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Magic Acquisition Corp.

  Corporation   DE   100   100% by Magic Acquisition Holding, LLC   Retail
Subsidiary

Magic Acquisition Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Maitland Luxury Imports, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Marks Family Dealerships, Inc.

  Corporation   TX   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Marks Transport, Inc.

  Corporation   TX   100   100% by Marks Family Dealerships, Inc.   Retail
Subsidiary

Maroone Chevrolet Ft. Lauderdale, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary



--------------------------------------------------------------------------------

Subsidiary Name

  Type
Of
Organization   State
Of
Organization   Equity
Outstanding  

Number and/or Percentage of Outstanding
Shares (by class) and other Equity owned
by  AutoNation or any Subsidiary

  Subsidiary
Status

Maroone Chevrolet, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Maroone Dodge, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.  
Retail Subsidiary
(assets sold)

Maroone Ford, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Maroone Management Services, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

MC/RII, LLC

  Limited Liability
Company   OH   100 units   100% by Driver’s Mart Worldwide, Inc.   Other

Mealey Holdings, Inc.

  Corporation   FL   100   100% by First Team Automotive Corp.   Dealer Holding
Company

Metro Chrysler Jeep, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Midway Chevrolet, Inc.

  Corporation   TX   100   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Mike Hall Chevrolet, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Mike Shad Chrysler Plymouth Jeep Eagle, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Mike Shad Ford, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Miller-Sutherlin Automotive, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary
(assets sold)

Mission Blvd. Motors, Inc.

  Corporation   CA   100   100% by AutoNation Enterprises Incorporated and Tasha
Incorporated   Retail Subsidiary

Mr. Wheels Holding, LLC

  Limited Liability
Company   DE   100   100% by Webb Automotive Group, Inc.   Dealer Holding
Company

Mr. Wheels, Inc.

  Corporation   CA   100   100% by Mr. Wheels Holding, LLC   Retail Subsidiary

Mullinax East, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Mullinax Ford North Canton, Inc.

  Corporation   OH   100   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Mullinax Ford South, Inc.

  Corporation   FL   100   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Mullinax Insurance Agency

  Corporation   OH   500 - 1 Voting;
499 Non-Voting   99% by AutoNation Enterprises Incorporated   Insurance

Mullinax Lincoln-Mercury, Inc.

  Corporation   DE   1,000   100% by AN Dealership Holding Corp.   Retail
Subsidiary
(assets sold)

Mullinax Used Cars, Inc.

  Corporation   OH   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Naperville Imports, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Newport Beach Cars Holding, LLC

  LLC   DE   100   100% by AutoNation Motors Holding Corp.   Dealer Holding
Company

Newport Beach Cars, LLC

  Limited Liability
Company   DE   100 units   100% by Newport Beach Cars Holding, LLC   Retail
Subsidiary

Nichols Ford, Ltd.

  Limited
Partnership   TX   n/a   100% by Nichols GP, LLC as GP and AN Dealership Holding
Corp. as LP   Retail Subsidiary

Nichols GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Nissan of Brandon, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Northpoint Chevrolet, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Northwest Financial Group, Inc.

  Corporation   WA   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Ontario Dodge, Inc.

  Corporation   CA   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(franchise
terminated)

Oxnard Venture Holdings, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Payton-Wright Ford Sales, Inc.

  Corporation   TX   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Pembroke Motors, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Peyton Cramer Automotive

  Corporation   CA   100   100% by Peyton Cramer Automotive Holding, LLC  
Retail Subsidiary

Peyton Cramer Automotive Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Peyton Cramer F. Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Peyton Cramer Ford

  Corporation   CA   100   100% by Peyton Cramer F. Holding, LLC   Retail
Subsidiary

Peyton Cramer Infiniti

  Corporation   CA   100   100% by Peyton Cramer Infiniti Holding, LLC   Retail
Subsidiary

Peyton Cramer Infiniti Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Peyton Cramer Jaguar

  Corporation   CA   100   100% by Peyton Cramer Ford   Retail Subsidiary
(Franchise
Terminated)

Peyton Cramer Lincoln-Mercury

  Corporation   CA   10   100% by Peyton Cramer LM Holding, LLC   Retail
Subsidiary
(Franchise
Terminated)

Peyton Cramer LM Holding, LLC

  LLC   DE   100   100% by AutoNation Motors Holding Corp.   Dealer Holding
Company

Pierce Automotive Corporation

  Corporation   AZ   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Pierce, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary



--------------------------------------------------------------------------------

Subsidiary Name

  Type
Of
Organization   State
Of
Organization   Equity
Outstanding  

Number and/or Percentage of Outstanding
Shares (by class) and other Equity owned
by  AutoNation or any Subsidiary

  Subsidiary
Status

Pitre Chrysler-Plymouth-Jeep of Scottsdale, Inc.

  Corporation   DE   1,000   100% by AutoNation Enterprises Incorporated  
Retail Subsidiary
(assets sold)

Plains Chevrolet GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Plains Chevrolet, Ltd.

  Limited
Partnership   TX   n/a   100% by Plains Chevrolet GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

PMWQ, Inc.

  Corporation   NV   100   100% by AN Dealership Holding Corp.   Subsidiary
Holding
Company

PMWQ, Ltd.

  Limited
Partnership   TX   n/a   100% by PMWQ, Inc. as GP and Dealership Properties,
Inc. as LP   Other

Port City Imports, Inc.

  Corporation   TX   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Prime Auto Resources, Inc.

  Corporation   CA   100   100% by AutoNation Enterprises Incorporated   Auto
Auction
Company

Quality Nissan GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Quality Nissan, Ltd.

  Limited
Partnership   TX   n/a   100% by Quality Nissan GP, LLC as GP and AN Dealership
Holding Corp. as LP   Retail Subsidiary
(assets sold)

Quinlan Motors, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

R. Coop Limited

  Corporation   CO   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

R.L. Buscher II, Inc.

  Corporation   CO   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

R.L. Buscher III, Inc.

  Corporation   CO   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Real Estate Holdings, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Real
Estate Holding
Company

Republic DM Property Acquisition Corp.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Other

Republic Resources Company

  Corporation   DE   100   100% by Auto Holding, LLC   Dealer Holding
Company

Republic Risk Management Services, Inc.

  Corporation   FL   100   100% by Auto Holding, LLC   Other

Resources Aviation, Inc.

  Corporation   FL   100   100% by Republic Resources Company   Other

RI Merger Corp.

  Corporation   CO   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

RI/BB Acquisition Corp.

  Corporation   DE   100   100% by Body Shop Holding Corp.   Collision Center
Subsidiary

RI/BBNM Acquisition Corp.

  Corporation   AZ   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

RI/BRC Real Estate Corp.

  Corporation   CA   100   100% by AutoNation Enterprises Incorporated  
Real Estate Holding
Company

RI/DM Acquisition Corp.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

RI/Hollywood Nissan Acquisition Corp.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

RI/LLC Acquisition Corp.

  Corporation   CO   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

RI/RMC Acquisition GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

RI/RMC Acquisition, Ltd.

  Limited
Partnership   TX   n/a   100% by RI/RMC Acquisition GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

RI/RMP Acquisition Corp.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

RI/RMT Acquisition GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

RI/RMT Acquisition, Ltd.

  Limited
Partnership   TX   n/a   100% by RI/RMT Acquisition GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

RI/WFI Acquisition Corporation

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

RKR Motors, Inc.

  Corporation   FL   100   100% by Autohaus Holdings, Inc.   Retail Subsidiary

Roseville Motor Corporation

  Corporation   CA   100   100% by Roseville Motor Holding, LLC   Retail
Subsidiary

Roseville Motor Holding, LLC

  Limited Liability
Company   DE   100   100% by Tasha Incorporated   Dealer Holding
Company

Sahara Imports, Inc.

  Corporation   NV   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Sahara Nissan, Inc.

  Corporation   NV   100   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Saul Chevrolet Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Motors Holding Corp.   Dealer Holding
Company

SCM Realty, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Real
Estate Holding
Company

Security Insurance Agency, Inc.

  Corporation   MD   80   100% by Fox Chevrolet, LLC   Insurance

Shamrock F. Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Shamrock Ford, Inc.

  Corporation   CA   100   100% by Shamrock F. Holding, LLC   Retail Subsidiary
(assets sold)

Six Jays LLC

  Limited Liability
Company   CO   100 units   100% by RI Merger Corp   Real Estate Holding
Company

SMI Motors Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

SMI Motors, Inc.

  Corporation   CA   100   100% by SMI Motors Holding, LLC   Retail Subsidiary
(assets sold)



--------------------------------------------------------------------------------

Subsidiary Name

  Type
Of
Organization   State
Of
Organization   Equity
Outstanding  

Number and/or Percentage of Outstanding
Shares (by class) and other Equity owned
by  AutoNation or any Subsidiary

  Subsidiary
Status

South Broadway Motors, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Southwest Motors of Denver, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.  
Retail Subsidiary

Spitfire Properties, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Other

Star Motors, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Steakley Chevrolet GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Steakley Chevrolet, Ltd.

  Limited
Partnership   TX   n/a   100% by Steakley Chevrolet GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary
(assets sold)

Steeplechase Motor Company

  Corporation   TX   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Steve Moore Chevrolet Delray, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Steve Moore Chevrolet, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Steve Moore’s Buy-Right Auto Center, Inc.

  Corporation   FL   100   100% by Steve Moore Chevrolet, LLC   Other

Stevens Creek Holding, LLC

  Limited Liability
Company   DE   100   100% by Tasha Incorporated   Dealer Holding
Company

Stevens Creek Luxury Imports Holding, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Stevens Creek Luxury Imports, Inc.

  Corporation   DE   100   100% by Stevens Creek Luxury Imports Holding, LLC  
Retail Subsidiary

Stevens Creek Motors, Inc.

  Corporation   CA   100   100% by Stevens Creek Holding, LLC   Retail
Subsidiary

Sunrise Nissan of Jacksonville, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Sunrise Nissan of Orange Park, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Sunset Pontiac-GMC Truck South, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Sunset Pontiac-GMC, Inc.

  Corporation   MI   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Superior Nissan, Inc.

  Corporation   NC   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Sutherlin Chrysler-Plymouth Jeep-Eagle, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary
(assets sold)

Sutherlin H. Imports, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Sutherlin Imports, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Sutherlin Nissan, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Sutherlin Town Center, Inc.

  Corporation   GA   100   100% by AutoNation Enterprises Incorporated   Real
Estate
Holding
Company

Tartan Advertising, Inc.

  Corporation   CA   100   100% by MacPherson Enterprises, Inc.   Advertising
Subsidiary

Tasha Incorporated

  Corporation   CA   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Taylor Jeep Eagle, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary
(assets sold)

Terry York Motor Cars Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Terry York Motor Cars, Ltd.

  Corporation   CA   100   100% by Terry York Motor Cars Holding, LLC   Retail
Subsidiary

Texan Ford Sales, Ltd.

  Limited
Partnership   TX   n/a   100% by Texan Sales GP, LLC as GP and AN Dealership
Holding Corp. as LP   Retail Subsidiary

Texan Ford, Inc.

  Corporation   TX   100   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Texan Sales GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Texas Management Companies LP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Other

The Consulting Source, Inc.

  Corporation   FL   100   100% by AutoNation Enterprises Incorporated   Other

The Pierce Corporation II, Inc.

  Corporation   AZ   100   100% by AutoNation Enterprises Incorporated   Other

Tinley Park A. Imports, Inc.

  Corporation   DE   100   100% by AutoNation Motors Holding Corp.   Retail
Subsidiary
(assets sold)

Tinley Park J. Imports, Inc.

  Corporation   DE   100   100% by First Team Automotive Corp.   Retail
Subsidiary
(assets sold)

Tinley Park V. Imports, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

Torrance Nissan Holding, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Torrance Nissan, LLC

  Limited Liability
Company   DE   100 units   100% by Torrance Nissan Holding, LLC   Retail
Subsidiary

Tousley Ford, Inc.

  Corporation   MN   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Toyota Cerritos Limited Partnership

  Limited
Partnership   GA   n/a   100% by Webb Automotive Group, Inc. as GP and RI/BRC
Real Estate Corp. as LP   Other

Triangle Corporation

  Corporation   DE   100   100% by Auto Holding, LLC   Other

T-West Sales & Service, Inc.

  Corporation   NV   100   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Valencia Auto Imports Holding, LLC

  Limited Liability
Company   DE   100   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Valencia B. Imports Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Valencia B. Imports, Inc.

  Corporation   DE   100   100% by Valencia B. Imports Holding, LLC   Retail
Subsidiary



--------------------------------------------------------------------------------

Subsidiary Name

  Type
Of
Organization   State
Of
Organization   Equity
Outstanding  

Number and/or Percentage of Outstanding
Shares (by class) and other Equity owned
by  AutoNation or any Subsidiary

  Subsidiary
Status

Valencia Dodge

  Corporation   CA   100   100% by Valencia Dodge Holding, LLC   Retail
Subsidiary
(assets sold)

Valencia Dodge Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Valencia H. Imports Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Valencia H. Imports, Inc.

  Corporation   DE   100   100% by Valencia H. Imports Holding, LLC  
Retail Subsidiary

Valley Chevrolet, LLC

  Limited Liability
Company   DE   100 units   100% by Fox Chevrolet, LLC   Retail Subsidiary

Vanderbeek Motors Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Vanderbeek Motors, Inc.

  Corporation   CA   100   100% by Vanderbeek Motors Holding, LLC   Retail
Subsidiary

Vanderbeek Olds/GMC Truck, Inc.

  Corporation   CA   100   100% by Vanderbeek Truck Holding, LLC   Retail
Subsidiary

Vanderbeek Truck Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Village Motors, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Vince Wiese Chevrolet, Inc.

  Corporation   DE   100   100% by Vince Wiese Holding, LLC   Retail Subsidiary

Vince Wiese Holding, LLC

  Limited Liability
Company   DE   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

W.O. Bankston Nissan, Inc.

  Corporation   TX   100   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Wallace Dodge, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary
(assets sold)

Wallace Ford, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Wallace Lincoln-Mercury, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary
(assets sold)

Wallace Nissan, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

Webb Automotive Group, Inc.

  Corporation   CA   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

West Colorado Motors, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Retail
Subsidiary

West Colton Cars, Inc.

  Corporation   CA   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary
(assets sold)

West Side Motors, Inc.

  Corporation   TN   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Westgate Chevrolet GP, LLC

  Limited Liability
Company   DE   100 units   100% by AN Dealership Holding Corp.   Dealer Holding
Company

Westgate Chevrolet, Ltd.

  Limited
Partnership   TX   n/a   100% by Westgate Chevrolet GP, LLC as GP and AN
Dealership Holding Corp. as LP   Retail Subsidiary

Westmont A. Imports, Inc.

  Corporation   DE   100   100% by AutoNation Motors Holding Corp.   Retail
Subsidiary

Westmont B. Imports, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Westmont M. Imports, Inc.

  Corporation   DE   100   100% by AutoNation Enterprises Incorporated   Retail
Subsidiary

Woody Capital Investment Company II

  Corporation   CO   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Woody Capital Investment Company III

  Corporation   CO   100   100% by AutoNation Enterprises Incorporated   Dealer
Holding
Company

Working Man’s Credit Plan, Inc.

  Corporation   TX   100   100% by AN Dealership Holding Corp.   Other



--------------------------------------------------------------------------------

Schedule 6.1(g)

Litigation

None.



--------------------------------------------------------------------------------

Schedule 6.1(k)

Consenting Manufacturers

BMW of North America, LLC

Ford Motor Company

Kia Motors America, Inc.

Nissan North America, Inc.

Toyota Motor Sales, U.S.A., Inc.



--------------------------------------------------------------------------------

Schedule 6.1(l)

ERISA

None.



--------------------------------------------------------------------------------

Schedule 6.1(n)

Environmental Issues

None.



--------------------------------------------------------------------------------

Schedule 7.19

Certain Subsidiaries

Joe MacPherson Oldsmobile

MacPherson Enterprises, Inc.

Shamrock Ford, Inc.



--------------------------------------------------------------------------------

Schedule 8.3

Existing Liens

1. Restrictions contained in any franchise agreements and/or framework
agreements with Manufacturers and Liens arising from purchase money security
interests in favor of Manufacturers

2. Liens securing obligations under the Master Loan Agreement, dated as of
November 16, 2007, by and between AutoNation, Inc., certain subsidiaries of
AutoNation, Inc., as co-borrowers, and Toyota Motor Credit Corporation, as
amended, restated, extended or otherwise modified from time to time.



--------------------------------------------------------------------------------

Schedule 8.9

Limitations on Upstreaming

None.